



Exhibit 10.1

 

 

 

 

 

 

 

NET LEASE AGREEMENT

(Build-to-Suit)

 

 

OPUS NORTHWEST, L.L.C., as

Landlord

 

 

and

 

 

SELECT COMFORT CORPORATION, as

Tenant

DATED:

 

JULY 26, 2006




--------------------------------------------------------------------------------


ARTICLE 1

TERM OF LEASE

1

 

1.1

Term of Lease

1

 

1.2

Extension of Term

1

ARTICLE 2

CONSTRUCTION OF IMPROVEMENTS

2

 

2.1

Improvements

3

 

2.2

Force Majeure

5

 

2.3

Possession of Demised Premises

5

 

2.4

Construction Guaranty

7

 

2.5

Tenant’s Acceptance of Demised Premises

7

 

2.6

Repair and Maintenance

8

 

2.7

Costs of Tenant Improvements

8

 

2.8

“Open Book” Costs of Work

9

 

2.9

Subcontractors

9

 

2.10

Change Orders

9

ARTICLE 3

BASIC RENT

9

 

3.1

Basic Rent

9

 

3.2

Basic Rent Adjustment

10

 

3.3

Additional Rent

11

 

3.4

Delinquent Payments

11

 

3.5

Independent Obligations

12

 

3.6

Rent Tax

12

ARTICLE 4

USE OF DEMISED PREMISES

12

 

4.1

Permitted Use

12

 

4.2

Preservation of Demised Premises

13

 

4.3

Acceptance of Demised Premises

13

ARTICLE 5

PAYMENT OF TAXES, ASSESSMENTS, ETC

13

 

5.1

Payment of Impositions

13

 

5.2

Tenant’s Right to Contest Impositions

14

 

5.3

Levies and Other Taxes

15

 

5.4

Evidence of Payment

15

 

5.5

Escrow for Taxes and Assessments

16

 

5.6

Landlord’s Right to Contest Impositions

16

ARTICLE 6

INSURANCE

16

 

6.1

Tenant’s Property Insurance Obligations

16

 

6.2

Tenant’s Liability and Other Insurance Coverage

17

 

6.3

Insurance Provisions

17

 

6.4

Tenant’s Waiver and Release of Claims and Subrogation

18

 

6.5

Unearned Premiums

18

 

6.6

Blanket Insurance Coverage

19

ARTICLE 7

UTILITIES

19

 

7.1

Payment of Utilities

19


--------------------------------------------------------------------------------


 

7.2

Additional Charges

19

ARTICLE 8

REPAIRS

19

 

8.1

Tenant’s Repairs

19

 

8.2

Maintenance

20

 

8.3

Tenant’s Waiver of Claims Against Landlord

20

 

8.4

Prohibition Against Waste

20

 

8.5

Landlord’s Right to Effect Repairs

20

 

8.6

Misuse or Neglect

20

ARTICLE 9

COMPLIANCE WITH LAWS AND ORDINANCES

21

 

9.1

Compliance with Laws and Ordinances

21

 

9.2

Compliance with Permitted Encumbrances

21

 

9.3

Tenant’s Obligations

21

 

9.4

Tenant’s Right to Contest Laws and Ordinances

21

 

9.5

Compliance with Hazardous Materials Laws

22

 

9.6

Environmental Violations

24

 

9.7

Indemnification

25

 

9.8

Survival

25

ARTICLE 10

MECHANIC’S LIENS AND OTHER LIENS

25

 

10.1

Freedom From Liens

25

 

10.2

Removal of Liens

26

ARTICLE 11

INTENT OF PARTIES

26

 

11.1

Net Lease

26

 

11.2

Entry by Landlord

27

 

11.3

Interest on Unpaid Amounts

27

ARTICLE 12

DEFAULTS; REMEDIES

28

 

12.1

Events of Default

28

 

12.2

Legal Costs

31

 

12.3

No Waiver

31

 

12.4

Waiver by Tenant

32

ARTICLE 13

DESTRUCTION AND RESTORATION

32

 

13.1

Destruction and Restoration

32

 

13.2

Application of Insurance Proceeds

33

 

13.3

Continuance of Tenant’s Obligations

33

 

13.4

Completion of Restoration

34

 

13.5

Lender as Trustee

34

ARTICLE 14

CONDEMNATION

34

 

14.1

Condemnation of Entire Demised Premises

34

 

14.2

Partial Condemnation/Termination of Lease

35

 

14.3

Partial Condemnation/Continuation of Lease

35

 

14.4

Continuance of Obligations

37


2

--------------------------------------------------------------------------------


 

14.5

Adjustment of Rent

37

ARTICLE 15

ASSIGNMENT, SUBLETTING, ETC

37

 

15.1

Restriction on Transfer

37

 

15.2

Restriction From Further Assignment

39

 

15.3

Tenant’s Failure to Comply

39

 

15.4

Transfers to Affiliates

39

 

15.5

Landlord’s Consent Standards

40

ARTICLE 16

SUBORDINATION, NONDISTURBANCE, NOTICE TO MORTGAGEE AND ATTORNMENT

40

 

16.1

Subordination by Tenant

40

 

16.2

Landlord’s Default

41

 

16.3

Attornment

41

ARTICLE 17

SIGNS

41

 

17.1

Tenant’s Signs

41

ARTICLE 18

REPORTS BY TENANT

42

 

18.1

Annual Statements

42

ARTICLE 19

CHANGES AND ALTERATIONS

42

 

19.1

Tenant’s Changes and Alterations

42

ARTICLE 20

[INTENTIONALLY OMITTED]

44

ARTICLE 21

MISCELLANEOUS PROVISIONS

44

 

21.1

Entry by Landlord

44

 

21.2

Exhibition of Demised Premises

45

 

21.3

Indemnification by Tenant

45

 

21.4

Notices

45

 

21.5

Quiet Enjoyment

46

 

21.6

Landlord’s Continuing Obligations

46

 

21.7

Estoppel

47

 

21.8

[Intentionally Omitted.]

47

 

21.9

Memorandum of Lease

47

 

21.10

Severability

48

 

21.11

Successors and Assigns

48

 

21.12

Captions

48

 

21.13

Relationship of Parties

48

 

21.14

Entire Agreement

48

 

21.15

No Merger

48

 

21.16

Possession and Use

48

 

21.17

No Surrender During Lease Term

48

 

21.18

Surrender of Demised Premises

49

 

21.19

Holding Over

49

 

21.20

Landlord Approvals

49

 

21.21

Survival

50


3

--------------------------------------------------------------------------------


 

21.22

Attorneys’ Fees

50

 

21.23

Landlord’s Limited Liability; Consequential Damages

50

 

21.24

Broker

50

 

21.25

Governing Law

50

 

21.26

Joint and Several Liability

50

 

21.27

Time is of the Essence

50

 

21.28

Further Assurances

50

EXHIBIT “A”

LEGAL DESCRIPTION

EXHIBIT “B-1”

SHELL BUILDING OUTLINE PLANS AND SPECIFICATIONS

EXHIBIT “B-2”

TENANT IMPROVEMENT OUTLINE PLANS AND SPECIFICATIONS

EXHIBIT “B-3”

FLOOR PLANS AND ELEVATIONS

EXHIBIT “C-1”

SHELL BUILDING FINAL PLANS AND SPECIFICATIONS

EXHIBIT “C-2”

TENANT IMPROVEMENT FINAL PLANS AND SPECIFICATIONS

EXHIBIT “D”

COST OF WORK

EXHIBIT “E”

TOTAL PROJECT COSTS

EXHIBIT “F”

FORM OF SNDA

EXHIBIT “G”

INTENTIONALLY OMITTED

EXHIBIT “H”

FORM OF TENANT ESTOPPEL






4

--------------------------------------------------------------------------------


NET LEASE AGREEMENT

 

THIS NET LEASE AGREEMENT (“Lease”), made this 26th day of July, 2006, by and
between OPUS NORTHWEST, L.L.C., a Delaware limited liability company
(“Landlord”), and SELECT COMFORT CORPORATION, a Minnesota corporation
(“Tenant”).

WITNESSETH:

Landlord, for and in consideration of the rents, covenants and agreements
hereinafter reserved, mentioned and contained on the part of Tenant, its
successors and assigns, to be paid, kept, observed and performed, has leased,
rented, let and demised, and by these presents does lease, rent, let and demise
unto Tenant, and Tenant does hereby take and hire, upon and subject to the
conditions and limitations hereinafter expressed, all that parcel of land
situated in the City of Plymouth, County of Hennepin and State of Minnesota,
described in Exhibit “A” attached hereto and made a part hereof, together with
any appurtenant easements described in said Exhibit “A” (the “Land”), together
with all improvements located on and to be constructed thereon. Landlord’s
Improvements (as defined in Article 2) and all other improvements (including
tenant improvements), machinery, equipment, fixtures and other property, real,
personal or mixed (except Tenant’s furniture, furnishings, equipment, trade
fixtures, and other personal property) installed or located thereon, together
with all additions, alterations and replacements thereof are hereinafter
referred to as the “Improvements”. The Land and the Improvements are hereinafter
referred to as the “Demised Premises.” The Demised Premises are subject to the
easements, restrictions, reservations and all other encumbrances now recorded
against the Land. The structures located upon and being a part of the Demised
Premises which are constructed for human occupancy or for storage of goods,
merchandise, equipment, or other personal property are collectively called the
“Building.” This Lease is subject to any covenants, restrictions, easements or
other documents of record.

ARTICLE 1

TERM OF LEASE

1.1          Term of Lease. The initial term of this Lease shall commence on the
Commencement Date (as defined in Section 2.3 hereof) and shall end on the last
day of the one hundred twentieth (120th) full calendar month thereafter. The
initial term of the Lease, as set forth above, is sometimes hereinafter referred
to as the “Initial Term.” Any reference to the “term” of this Lease or similar
reference shall be a reference to the Initial Term together with any Renewal
Terms (if any) of this Lease or any extensions to or modifications of the
Initial Term.

1.2          Extension of Term. Provided that no Event of Default exists at the
time of exercise, Tenant may extend the term of this Lease for up to two (2)
consecutive periods of five (5) years each (each such five (5) year extension
period being referred to herein as a “Renewal Term”) on the following terms and
conditions:

1.2.1.     At the times hereinafter set forth for the exercise of the renewal
options, this Lease shall be in full force and effect and there shall be no
uncured Event of Default by


--------------------------------------------------------------------------------


Tenant in the performance of any of the terms, covenants and conditions herein
contained, but Landlord shall have the right, at its sole discretion, to waive
the non-default conditions herein.

1.2.2.     Each such Renewal Term shall be upon the same terms, covenants and
conditions as set forth in this Lease; provided that the annual Basic Rent for
the applicable Renewal Term shall be an amount equal to ninety-five percent
(95%) of the fair market Basic Rent for the Demised Premises on the date of
exercise in relation to comparable (in quality, type and location) space located
in the Minneapolis – St. Paul metropolitan area.

1.2.3.     In order to exercise its rights to extend the term of this Lease for
each such Renewal Term, Tenant shall notify Landlord in writing no earlier than
fifteen (15) months and no later than twelve (12) months prior to the expiration
of the Initial Term or the applicable Renewal Term, as the case may be, of its
election to exercise such right. Upon notification with respect to such renewal,
and until the date eleven (11) months prior to expiration of the Initial Term or
applicable Renewal Term, as the case may be, the parties hereto shall make a
good faith effort to agree upon the fair market Basic Rent of the Demised
Premises for such applicable Renewal Term. In the event that Landlord and Tenant
fail to agree within such time period, the fair market Basic Rent of the Demised
Premises for such applicable Renewal Term shall be determined by arbitration in
the manner set forth in Section 1.2.4 below. The fair market Basic Rent of the
Demised Premises shall be based upon the highest and best use of the Demised
Premises as an office facility. Any determination by arbitration or any
agreement reached by the parties hereto with respect to such fair market Basic
Rent and resulting Basic Rent of the Demised Premises for each such Renewal Term
shall be expressed in writing and shall be executed by the parties hereto.

1.2.4.     In the event Landlord and Tenant were unable to reach agreement on
the fair market Basic Rent within the time period set forth in Section 1.2.3
above, then within seven (7) business days after the expiration of the period
within which Landlord and Tenant were to reach agreement, Landlord and Tenant
shall mutually appoint an arbitrator that is a member of the Appraisal Institute
with at least ten (10) years full-time commercial appraisal experience in the
Minneapolis – St. Paul metropolitan area. If Landlord and Tenant are unable to
agree upon an appraiser, either of them may apply (after written notice to the
other party) to the Metro/Minnesota Chapter of the Appraisal Institute for the
selection of an appraiser who meets the foregoing qualifications, which
selection shall be made within fifteen (15) days. The appraiser selected by the
Appraisal Institute shall be a person who has not previously acted in any
capacity for either party or their leasing agents. Landlord and Tenant shall
submit to the appraiser, within seven (7) business days after the selection of
the appraiser, such parties’ determination of the fair market Basic Rent, and
the appraiser shall make a determination of the fair market Basic Rent within
twenty (20) days after the end of such seven (7) business day period, which
determination shall be used for the applicable Renewal Term.

1.2.5.     The extension rights set forth herein may not be assigned or
transferred in any manner except in connection with an approved or otherwise
permitted assignment of this Lease under Article 15.


2

--------------------------------------------------------------------------------


ARTICLE 2

CONSTRUCTION OF IMPROVEMENTS

2.1          Improvements.

2.1.1.     Landlord’s Improvements. Landlord agrees to furnish at Landlord’s
sole cost and expense all of the material, labor, and equipment for the
construction on the Land of the improvements specified on the Outline Plans and
Specifications for the shell building which are attached hereto and made a part
hereof as Exhibit “B-1”, as the same will be supplemented by the Final Plans and
Specifications described below (“Landlord’s Improvements”). Tenant acknowledges
that it has approved the site plans. Tenant has approved floor plans and
elevations which are attached hereto as Exhibit “B-3.” Landlord’s Improvements
shall be constructed in a good and workmanlike manner in accordance with the
Final Plans and Specifications (as defined below) and Landlord agrees to
complete the construction thereof in accordance with the applicable building
code and the construction aspects of the public accommodations provisions in
Title III of the Americans with Disabilities Act of 1990 (42 U.S.C. Section
12101 et seq.) (“ADA”) as they are presently interpreted and enforced by the
governmental bodies having jurisdiction thereof. Tenant shall be responsible for
compliance with the ADA as it relates to Tenants operations within the Demised
Premises, provided that nothing contained in this sentence shall relieve
Landlord of its obligations under this Section 2.1.1. Landlord has caused final
plans and specifications for the shell building to be prepared in accordance
with the Outline Plans and Specifications and the aforesaid building code and
has submitted the same to Tenant for its approval. Tenant acknowledges that it
has approved such final plans and specifications for the shell building. The
final plans and specifications shall be approved by Landlord and Tenant by
affixing thereon the signature or initials of an authorized officer or employee
of each of the respective parties hereto and copies thereof shall be attached to
each party’s copy of this Lease and made a part hereof as Exhibit “C-1” (such
approved plans for the shell building being referred to herein as the “Final
Plans and Specifications”). Such Exhibit “C-1” shall be in lieu of and shall
replace Exhibit “B-1” except as to nonconstruction matters contained in Exhibit
“B-1” such as allowances and exclusions not expressly and specifically
superseded by Exhibit “C-1.” The signature of an authorized officer or employee
shall be deemed conclusive evidence of the approval indicated by such signature.
Landlord agrees to appoint competent personnel to work with Tenant in the
preparation of the Final Plans and Specifications for the Building and Tenant
agrees to appoint an officer or employee of Tenant to work with Landlord in the
preparation of the Final Plans and Specifications for the Building. When
Landlord requests Tenant to specify details or layouts, Tenant shall specify
same, subject to the provisions of the Outline Plans and Specifications within
five (5) business days of such request. Tenant shall pay to Landlord all
increased costs incurred by Landlord directly arising from Tenant’s failure to
respond within such five (5) business day period, and in the event that such
delays caused by Tenant result in the Commencement Date being delayed, the
parties agree that the Commencement Date shall be deemed to have occurred on the
date which the Commencement Date would have occurred but for such Tenant delay.

2.1.2.     Tenant Improvements. Landlord shall, at Landlord’s cost, up to $35.00
per rentable square foot of the Demised Premises (the “Tenant Improvement
Allowance”), and otherwise at Tenant’s sole cost and expense, design, construct
and install tenant improvements (the “Tenant Improvements”) based upon plans and
specifications for such Tenant Improvements


3

--------------------------------------------------------------------------------


agreed upon by Landlord and Tenant. The Tenant Improvements Outline Plans and
Specifications have not been completed as of the date of this Lease. Tenant
shall approve (or in the event Landlord or its affiliate is not the architect
for the Tenant Improvements, Tenant shall submit) schematic plans for the Tenant
Improvements identifying areas that affect the shell building, including without
limitation assembly spaces and rooms with special cooling needs, on or before
September 1, 2006 (provided that if Landlord is the architect for the Tenant
Improvements, Tenant shall have at least five (5) business days to review such
documentation after receipt from Landlord and the review deadline shall be
extended accordingly if necessary). Upon completion of the Tenant Improvements
Outline Plans and Specifications, the same shall be attached hereto and made a
part hereof as Exhibit “B-2”, and will be supplemented by the Tenant
Improvements Final Plans and Specifications described below. Any notice of
disapproval shall state with reasonable specificity Tenant’s reasons of
disapproval of any plans. The Tenant Improvements shall be constructed in a good
and workmanlike manner in accordance with the Tenant Improvement Final Plans and
Specifications (as defined below) and Landlord agrees to complete the
construction thereof in accordance with the applicable building code and the
construction aspects of the public accommodations provisions of the ADA as they
are presently interpreted and enforced by the governmental bodies having
jurisdiction thereof. If Landlord or its affiliate is the architect for the
Tenant Improvements, Landlord agrees to cause final plans and specifications for
the Tenant Improvements to be prepared in accordance with the Tenant Improvement
Outline Plans and Specifications and the aforesaid building code and applicable
provisions of the ADA and to submit the same to Tenant for its approval. If
Landlord or its affiliate is the architect for the Tenant Improvements, Tenant
shall approve or disapprove the final plans and specifications and permit
package within five (5) business days after receipt from Landlord, and if Tenant
fails to approve or disapprove within such period, Tenant will be deemed to have
approved such final plans and specifications. Tenant agrees that it will not
withhold its approval except for reasonable cause and will not act in an
arbitrary or capricious manner with respect to the approval of the final plans
and specifications. If Landlord or its affiliate is not the architect for the
Tenant Improvements, then Tenant shall submit the final plans and specifications
and permit package for the Tenant Improvements on or before November 1, 2006
(provided that such date may be extended until December 31, 2006 if Tenant is
unable to finalize the final plans and specifications by November 1, 2006). Each
day of delay by Tenant after December 31, 2006 in providing any such notices
and/or submissions in this Section 2.1.2 shall be a day of Excused Delay (as
defined in Section 2.2 below). The final plans and specifications for the Tenant
Improvements shall be approved by Landlord and Tenant by affixing thereon the
signature or initials of an authorized officer or employee of each of the
respective parties hereto, and copies thereof shall be attached to each party’s
copy of this Lease as Exhibit “C-2”. Such final plans and specifications for the
Tenant Improvements attached as Exhibit “C-2” shall be referred to herein as the
“Tenant Improvement Final Plans and Specifications”. Such Exhibit “C-2” shall be
in lieu of and shall replace Exhibit “B-2” except as to nonconstruction matters
contained in Exhibit “B-2” such as allowances and exclusions not expressly and
specifically superseded by Exhibit “C-2.” The signature of an authorized officer
or employee shall be deemed conclusive evidence of the approval indicated by
such signature. Landlord agrees to appoint competent personnel to work with
Tenant in the preparation of the Tenant Improvement Final Plans and
Specifications and Tenant agrees to appoint an officer or employee of Tenant to
work with Landlord in the preparation of the Tenant Improvement Final Plans and
Specifications. When Landlord requests Tenant to specify details or layouts,
Tenant

4

--------------------------------------------------------------------------------


shall specify same, subject to the provisions of the Tenant Improvement Outline
Plans and Specifications within five (5) business days of such request. Tenant
shall pay to Landlord all increased costs incurred by Landlord directly arising
from Tenant’s failure to respond within such five (5) business day period, and
in the event that such delays caused by Tenant result in the Commencement Date
being delayed, the parties agree that the Commencement Date shall be deemed to
have occurred on the date which the Commencement Date would have occurred but
for such Tenant delay.

2.2          Force Majeure. Landlord shall diligently proceed with the
construction of the Landlord’s Improvements and Tenant Improvements and use
reasonable efforts to complete the same and deliver possession thereof to Tenant
on or about November 1, 2007; provided, however, if delay is primarily caused by
act or neglect of Tenant, or those acting for or under Tenant, labor disputes,
casualties, acts of God or the public enemy, governmental embargo restrictions,
shortages of fuel, labor, or building materials, action or non-action of public
utilities, or of local, state or federal governments affecting the work, failure
to receive government approvals to begin soil correction by September 3, 2006
and to commence foundation work by October 29, 2006 (unless such failure is a
result of Landlord’s failure to timely file required applications or other
documents with applicable governmental authorities, and provided further that
the foregoing shall not apply to a Landlord’s delay resulting primarily from any
delay by Tenant, or those acting for, under or on behalf of Tenant, in providing
any documents or other items required under this Lease), or other causes beyond
Landlord’s reasonable control, then the time of completion of said construction
shall be extended for the additional time caused by such delay. Such delays are
each hereinafter referred to as an “Excused Delay.”

2.3          Possession of Demised Premises. Except as provided in Section 2.1
above, Tenant shall not be liable to Landlord for the payment of Basic Rent or
the payment of any other obligation to be paid by Tenant under this Lease nor
shall Tenant have any right to possession or use of the Demised Premises until
the date upon which the Demised Premises are substantially completed and ready
for occupancy by Tenant (“Commencement Date”) except as provided below. Except
as provided for in Section 2.2, if the Landlord’s Improvements are not
substantially completed but are partially ready for occupancy, Tenant may, but
need not, occupy the portion of same that is ready for occupancy, and in the
event of such occupancy Tenant shall pay to Landlord the pro rata portion of the
full Basic Rent and the pro rata portion of the full amount of other obligations
to be paid by Tenant hereunder equitably based upon the value and area of the
Building occupied by Tenant. If Tenant occupies any portion of the Demised
Premises prior to substantial completion of the Landlord’s Improvements the
terms of this Lease shall apply to such occupancy or use of the Demised Premises
by Tenant. Basic Rent and the payment of other obligations to be paid by Tenant
shall commence upon the Commencement Date; provided, however, in the event that
Landlord’s Improvements are partially completed and partially ready for
occupancy, and are occupied by Tenant, or Tenant is required to occupy same, a
pro rata portion of the Basic Rent and the pro rata portion of all other
obligations to be paid by Tenant shall be payable commencing with such date of
partial occupancy, and shall be equitably adjusted from time to time based upon
the area and value of the portion of Landlord’s Improvements substantially
completed and ready for Tenant’s occupancy. The failure of Tenant to take
possession of or to occupy the Demised Premises or any portion thereof which
Tenant is required to occupy on or after the date Landlord’s Improvements or
such applicable portion thereof are substantially complete and ready for
occupancy by Tenant shall not serve to relieve


5

--------------------------------------------------------------------------------


Tenant of said obligations or delay payments by Tenant to Landlord.
Notwithstanding anything herein to the contrary, Tenant shall be allowed access
to portions of the Demised Premises on the schedule indicated below (subject to
Excused Delays) commencing on or about October 1, 2007 solely for the purpose of
installing its machinery, equipment, fixtures and other personal property on the
Demised Premises during the final stages of completion of construction provided
that (a) Tenant does not thereby materially interfere with the completion of
construction or occasion any labor dispute as a result of such installations,
(b) that Tenant does hereby agree to assume all risk of loss or damage to such
machinery, equipment, fixtures and other personal property, and to indemnify,
defend and hold harmless Landlord from any loss or damage to such machinery,
equipment, fixtures and personal property, and all liability, loss or damage
arising from any injury to the property of Landlord, or its contractors,
subcontractors or materialmen, and any death or personal injury to any person or
persons to the extent arising out of such installations, except for liability,
loss or damage caused by Landlord’s negligence or willful misconduct, (c) all
electricity and other utility charges related to Tenant’s usage during such
early access period shall also be included in the Cost of Work (as set forth on
Exhibit D), and (d) Tenant shall be subject to all the terms, conditions and
covenants of this Lease (including, without limitation, the obligations to
obtain and maintain the insurance required to be carried by Tenant hereunder),
except for the obligations under Article 3 to pay Basic Rent and Additional Rent
until the Commencement Date. Tenant’s early access rights shall occur in stages,
with access to the third floor being available on or about October 1, 2007 and
one additional floor (in the following order: second, first and fourth floors)
being made available for such installation of fixtures each week for the
following three (3) weeks. Delay in putting Tenant in possession of the Demised
Premises shall not serve to extend the Initial Term of this Lease or to make
Landlord liable for any damages arising therefrom. Notwithstanding anything to
the contrary contained in this Lease, if Landlord has not provided such early
access to Tenant for the fourth floor of the Demised Premises by October 1, 2007
(and further provided access to one additional floor per week for the following
three (3) weeks, as provided above), and unless such delay in completion is
primarily due to Change Orders from Tenant or other delays resulting from
Tenant’s failure to timely approve plans as provided in this Lease, then in no
event shall Tenant be required to begin paying Basic Rent until January 1, 2008
(or such later date as otherwise provided for in this Lease). Tenant
acknowledges that during the period of Tenant’s early access for installation of
fixtures, Landlord may also continue the construction of the Landlord’s
Improvements and Tenant Improvements and Tenant agrees that Tenant’s early
access rights under this Section 2.3 shall not interfere with or cause any delay
in Landlord’s completion and delivery of Landlord’s Improvements or Tenant
Improvements as required herein.

2.4          Construction Guaranty. Landlord guarantees the following: (i) the
Structural Portion (as defined in Section 2.6(b) below) of Landlord’s
Improvements constructed by Landlord for a period of five (5) years from the
date of substantial completion of Landlord’s Improvements against defective
workmanship and/or materials, and (ii) all other Landlord’s Improvements and all
Tenant Improvements constructed by Landlord for a period of one (1) year from
the date of substantial completion of Landlord’s Improvements and Tenant
Improvements against defective workmanship and/or materials and Landlord agrees,
at its sole cost and expense, to repair or replace any defective item occasioned
by poor workmanship and/or materials during said five-year or one-year period
(as applicable) and except as otherwise provided in Section 2.6(b) below,
performance of such five-year or one-year guaranty (as applicable) shall be
Landlord’s sole and exclusive obligation with respect to defective

6

--------------------------------------------------------------------------------


workmanship and/or materials, and except as otherwise provided in Section 2.6(b)
below, Tenant’s rights to enforce such five-year or one-year guaranty (as
applicable) shall be Tenant’s sole and exclusive remedy with respect to such
defective workmanship and/or materials in limitation of any contract, warranty
or other rights, whether express or implied, that Tenant may otherwise have
under applicable law. The Landlord’s Improvements and Tenant Improvements shall
be considered substantially completed at such time as the municipality having
jurisdiction thereof issues a certificate of occupancy permitting Tenant to
occupy the Demised Premises or takes such other action as may be customary to
permit occupancy or use thereof; provided, however, the issuance of a
certificate of occupancy or such other action as may be customary to permit
occupancy or use thereof shall not be a condition to payment of rent or
commencement of the term if failure to secure such certificate or action is
caused by the act or neglect of Tenant or unless matters required for issuance
are not the responsibility of Landlord. Upon expiration of the five-year
construction warranty for the Structural Portion of Landlord’s Improvements and
the expiration of the one-year construction warranty for the other Landlord’s
Improvements and the Tenant’s Improvements constructed by Landlord, Landlord,
upon Tenant’s request, will assign to Tenant, without recourse, any unexpired
warranties and guaranties, together with all rights of Landlord to enforce the
same, received by Landlord from contractors, subcontractors, suppliers and
materialmen, in connection with the construction of the Landlord’s Improvements
and the Tenant’s Improvements, to the extent such warranties and guaranties are
assignable. In the event that Tenant has made a claim against Landlord during
the five-year or the one-year warranty period set out herein (as applicable),
and, as a result of that claim, Landlord has asserted a claim against a
subcontractor or supplier for reimbursement of costs incurred by Landlord in
responding to Tenant’s claim, then the assignment of warranties to Tenant will
exclude the warranty which is the subject matter of Landlord’s claim against the
subcontractor or supplier, Landlord will cooperate, at Tenant’s expense, in
Tenant’s enforcement of any such warranties; provided that Landlord will not
charge Tenant for Landlord’s employees’ time in such cooperation. In the event
any such third-party warranties or guaranties are not assigned to Tenant, then
from and after the expiration of the five-year construction warranty for the
Structural Portion of Landlord’s Improvements and the expiration of the one-year
construction warranty for the other Landlord’s Improvements and the Tenant’s
Improvements constructed by Landlord, Landlord agrees to cooperate with Tenant
to enforce, at Tenant’s sole cost and expense, any express warranties or
guaranties of workmanship or materials given by subcontractors or materialmen
that guarantee or warrant against defective workmanship or materials for a
period of time in excess of the five-year period or the one-year period
described above (as applicable) and to cooperate with Tenant in the enforcement,
at Tenant’s sole cost and expense, of any service contracts that provide
service, repair or maintenance to any item incorporated in the Building for a
period of time in excess of such five-year period or one-year period; provided
that Landlord will not charge Tenant for Landlord’s employees’ time in such
cooperation.

2.5          Tenant’s Acceptance of Demised Premises. Within a period of thirty
(30) days after the Commencement Date, Landlord and Tenant shall agree on those
items in the Landlord’s Improvements and Tenant Improvements which are
incomplete (the “Punch List Items”). Landlord shall complete the Punch List
Items within a reasonable time following such agreement on the list of Punch
List Items. The occupancy by Tenant of the Demised Premises shall be deemed
conclusively to establish that the Demised Premises and all Landlord’s
Improvements


7

--------------------------------------------------------------------------------


and Tenant Improvements have been substantially completed and accepted by
Tenant, subject to any Punch List Items and subject to Landlord’s obligations in
Section 2.4 above.

 

2.6

Repair and Maintenance.

(a)          Save and except for the one-year and five-year guaranties against
defective items occasioned by poor workmanship and/or materials referred to in
Section 2.4 above, the Landlord’s obligations in 2.6(b) below and the incomplete
items referred to in Section 2.5 above, Tenant upon commencement of the term
shall have and hold the Demised Premises as the same shall then be without any
liability or obligation on the part of Landlord for making any alterations,
improvements or repairs of any kind in or about the Demised Premises for the
term of this Lease, or any extension or renewal thereof, and Tenant agrees to
maintain the Demised Premises and all parts thereof in a good and sufficient
state of repair as required by the provisions of this Lease.

(b)          Landlord shall be responsible for repairs of Structural Portions of
the Demised Premises except to the extent any damage to such Structural Portions
results from (i) Tenant’s failure to perform appropriate repairs or maintenance
on the Demised Premises as required herein, or (ii) any waste, misuse, excessive
or unreasonable wear and tear, or negligent act or willful misconduct by Tenant
or any of its employees, agents, contractors, subcontractors, customer licensees
or invitees. In the event any third party warranty covers any damage or issue
with any Structural Portion, Tenant agrees to first seek (with Landlord’s
cooperation) a remedy against such warranty prior to proceeding against Landlord
for such repairs. As used herein, the term “Structural Portion” means (i) the
structural components of load bearing walls, (ii) footings, (iii) the structural
components of the roof system, foundation and exterior walls, and specifically
excludes the non-load bearing walls, glass and windows, and doors, and (iv) the
slab.

2.7          Costs of Tenant Improvements. On the Commencement Date, Tenant will
pay to Landlord in cash the amount (if any) by which the Tenant’s Costs (as
defined below) exceeds the Tenant Improvement Allowance. In the event the
Tenant’s Costs are less than the Tenant Improvement Allowance, then such
difference shall be taken into account in the Basic Rent adjustment as provided
in Section 3.2.2 below. As used herein, the term “Tenant’s Costs” means the sum
of (a) the total cost of work described on Exhibit “D” attached hereto allocable
to the Tenant Improvements performed by Landlord (the “Tenant Improvement Cost
of Work”), plus (b) a development fee of three percent (3%) of the Tenant
Improvement Cost of Work, plus (c) if Landlord or its affiliate is the architect
for the Tenant Improvements, a design fee of $362,871.00, plus (d) with respect
to work completed with Landlord’s (or its affiliates’) own forces, a
subcontractor’s fee equal to twelve percent (12%) of the Tenant Improvement Cost
of Work relating to the portion of the work completed by Landlord’s (or its
affiliates’) own forces (the “TI Self-Perform Fee”), plus (e) a contractor’s fee
of four percent (4%) of the sum of the TI Self-Perform Fee and the Tenant
Improvement Cost of Work. Landlord and Tenant agree that the Tenant Improvement
Cost of Work includes any increases in such cost resulting from Change Orders
agreed upon by Landlord and Tenant.

2.8          “Open Book” Costs of Work. Landlord shall use an “open book”
process with respect to the determination of the Tenant Improvement Cost of Work
and the Landlord’s


8

--------------------------------------------------------------------------------


Improvements Cost of Work (as defined in Section 3.2.2 below), allowing Tenant
to have reasonable access to information showing the actual costs of such work.

2.9          Subcontractors. To the extent Landlord elects to use subcontractors
to complete portions of the work for the Landlord’s Improvements and/or Tenant
Improvements, Landlord shall obtain at least three (3) bids from qualified
subcontractors in each work category. Prior to soliciting bids, Landlord shall
provide to Tenant a list of at least three (3) potential bidders for each work
category, and Tenant shall have five (5) business days following notice from
Landlord to approve list of bidders for each work category, which consent shall
not be unreasonably withheld. If Tenant does not respond within such period,
then Tenant shall be deemed to have approved each such bidder on the list.
Landlord may thereafter proceed to solicit bids from such bidder(s) and select,
in Landlord’s discretion, any bidder(s) from the pre-approved list.

2.10       Change Orders. Tenant may request and authorize changes in the work
during construction by written instruction to Landlord on a form approved by
Landlord. All such changes will be subject to Landlord’s prior written approval,
which will not be unreasonably withheld or delayed so long as the proposed
change will not have a substantial adverse effect on the construction schedule.
Prior to commencing any change, Landlord will prepare and deliver to Tenant for
Tenant’s approval and signature, a change order (each, a “Change Order”)
identifying the total cost of such change, which will include associated
architectural, engineering, design, development, contractor’s and
subcontractor’s fees, and the total time that will be added to the construction
schedule for such change. Any additional costs resulting from each Change Order
will result in an increase in Total Project Costs and shall result in an
increase in Basic Rent as provided in Article 3 below.

ARTICLE 3

BASIC RENT

3.1          Basic Rent. In consideration of the leasing of the Demised
Premises, Tenant covenants to pay Landlord, without previous demand therefor and
without any right of setoff or deduction whatsoever, at the office of Landlord
at:

Opus Northwest Management, L.L.C.

P.O. Box 263

Minneapolis, MN 55440

Attn: Property Manager

or at such other place as Landlord may from time to time designate in writing, a
rental for the Initial Term of this Lease determined as follows (subject to
adjustment as set forth in Section 3.2 below):

Lease Years:

Annual Basic Rent per Rentable Square Foot:



1-3



$15.84



4-7



$16.64



8-10



$17.43




9

--------------------------------------------------------------------------------


As used in the table above, the term “Lease Year” means each successive period
of twelve (12) calendar months during the Term ending on the same day and month
(but not year, except in the case of the last Lease Year) as the day and month
upon which the expiration date of the Initial Term of the applicable Renewal
Term will occur. Basic Rent shall be payable monthly, in advance on the first
day of each and every month during the term of this Lease from and after the
Commencement Date. Prior to the commencement of rental payments pursuant to this
Lease, Landlord and Tenant shall execute an addendum to this Lease setting forth
the actual amount of the initial annual and monthly payments of Basic Rent
payable for the Demised Premises. The rent provided for in this Section 3.1 is
hereinafter called the “Basic Rent.”

 

3.2

Basic Rent Adjustment.

3.2.1.     Partial First Calendar Month. If the Initial Term of this Lease does
not commence on the first day of a calendar month, the partial calendar month at
the commencement of the term shall be added to the first Lease Year, and Basic
Rent for such partial calendar month shall be an amount equal to the Basic Rent
payable for the first full month of the Initial Term prorated on the basis of
the number of days within such partial calendar month.

3.2.2.     Changes in Cost of Improvements. Landlord and Tenant agree that the
Basic Rent has been established assuming that the actual Total Project Costs (as
defined below) will be equal to $198.05 per rentable square foot of the Demised
Premises (the “Estimated Project Costs”). To the extent that Total Project Costs
(per rentable square foot) exceed the Estimated Project Costs and the increase
over the Estimated Project Costs is the result of one or more Change Orders,
then the initial annual Basic Rent provided in Section 3.1 above shall be
increased by eight percent (8%) multiplied by the amount of such excess, per
rentable square foot (and the Basic Rent escalations shall be adjusted
accordingly). If the actual Total Project Costs (per rentable square foot) are
less than the Estimated Project Costs, then the initial annual Basic Rent
provided in Section 3.1 above shall be decreased by eight percent (8%)
multiplied by one-half (1/2) of the amount of such savings, per rentable square
foot (and the Basic Rent escalations shall be adjusted accordingly); provided
that if a portion of such savings are due to the Tenant’s Costs being less than
the Tenant Improvement Allowance or any allowance referenced in the Outline
Plans and Specifications not being fully used (such difference being referred to
herein as the “Allowance Savings”), then the portion of the Basic Rent decrease
allocable to the Allowance Savings shall be calculated by multiplying eight
percent (8%) by the amount of the Allowance Savings, per square foot, and the
Basic Rent escalations will be adjusted accordingly. As used herein, the term
“Total Project Costs” means the aggregate costs as set forth on Exhibit “E”
attached hereto. In the event certain costs that would constitute Total Project
Costs are not yet determined with certainty as of the Commencement Date, such as
costs to complete Punch List Items and any initial utility hook-up charges that
are not payable until after the Commencement Date, reasonable estimates of such
items shall be included in the calculation of Total Project Costs in order to
determine the adjustment (if any) to Basic Rent as provided in this Section 3.2.


10

--------------------------------------------------------------------------------


3.3          Additional Rent. Except as otherwise specifically provided in this
Lease, the Basic Rent shall be absolutely net to Landlord so that this Lease
shall yield, net to Landlord, the Basic Rent specified in Section 3.1 in each
year of the term of this Lease and that all impositions, insurance premiums,
utility charges, maintenance, repair and replacement expenses, payments or
charges under covenants, conditions and restrictions now or hereafter of record,
all expenses relating to compliance with laws, and all other costs, fees,
charges, expenses, reimbursements and obligations of every kind and nature
whatsoever relating to the Demised Premises (excepting only Landlord’s portion
of the proration of real estate taxes and special assessments for the first and
last years of the term of this Lease referred to in Section 5.1 and certain
taxes of Landlord referred to in the last sentence of Section 5.3 of this Lease)
which may arise or become due during the term or by reason of events occurring
during the term of this Lease shall be paid or discharged by Tenant, at Tenant’s
sole cost and expense. In the event Tenant fails to pay or discharge any
imposition, insurance premium, utility charge, maintenance repair or replacement
expense which it is obligated to pay or discharge, Landlord may upon ten (10)
days prior written notice (except in case of emergency, in which case Landlord
shall provide notice promptly thereafter), but shall not be obligated to, pay
the same if Tenant has not provided Landlord with satisfactory evidence of
payment within such ten (10) day period, and in that event Tenant shall
immediately reimburse Landlord therefor and pay the same as additional rent (all
charges payable by Tenant other than Basic Rent, however denoted, are
hereinafter collectively referred to as “Additional Rent”), and Tenant hereby
agrees to indemnify, defend and save Landlord harmless from and against such
impositions, insurance premiums, utility charges, maintenance, repair and
replacement expenses, all expenses relating to compliance with laws, and all
other costs, fees, charges, expenses, reimbursements and obligations referred to
above. Basic Rent and Additional Rent are sometimes hereinafter collectively
referred to as “Rent.”

3.4          Delinquent Payments. All payments of Basic Rent and Additional Rent
shall be payable without previous demand therefor and without any right of
setoff or deduction whatsoever, and in case of nonpayment of any item of
Additional Rent by Tenant when the same is due, Landlord shall have, in addition
to all its other rights and remedies, all of the rights and remedies available
to Landlord under the provisions of this Lease or by law in the case of
nonpayment of Basic Rent. The performance and observance by Tenant of all the
terms, covenants, conditions and agreements to be performed or observed by
Tenant hereunder shall be performed and observed by Tenant at Tenant’s sole cost
and expense. Any installment of Basic Rent or Additional Rent or any other
charges payable by Tenant under the provisions hereof which shall not be paid
when due or within ten (10) days thereafter shall bear interest at an annual
rate equal to three percentage points per annum in excess of the published
“prime rate” or “base rate” of interest charged by U.S. Bank, N.A. (or similar
institution if said Bank shall cease to exist or to publish such a prime rate)
from the date when the same is due hereunder until the same shall be paid, but
in no event in excess of the maximum lawful rate permitted to be charged by
Landlord against Tenant. Said rate of interest is sometimes hereinafter referred
to as the “Maximum Rate of Interest.”

In addition, any installment of Basic Rent or Additional Rent or any other
charges payable by Tenant under the provisions hereof which shall not be paid
when due and which remain unpaid ten days thereafter shall be subject to a late
payment fee of five percent (5%) of the unpaid amount. Notwithstanding the
foregoing, with respect to the first late payment of Additional Rent per
calendar year only (if any), no late charge shall be assessed for such late

11

--------------------------------------------------------------------------------


payment of Additional Rent unless such Additional Rent remains unpaid for more
than ten (10) days after written notice from Landlord. Tenant acknowledges that
Tenant’s failure to pay Basic Rent or Additional Rent when due may cause
Landlord to incur unanticipated costs. The exact amount of such costs are
impractical or extremely difficult to ascertain. The parties agree that the late
charge specified above represents a fair and reasonable estimate of the costs
Landlord will incur by reason of such late payment and acceptance of such late
charge does not constitute a waiver of Tenant’s default or limit any other
remedy of Landlord. The late charge shall be deemed to be Additional Rent and
the right to require it shall be in addition to all of Landlord’s rights and
remedies hereunder or at law.

3.5          Independent Obligations. Except as specifically set forth in
Section 12.2 below, any term or provision of this Lease to the contrary
notwithstanding, the covenants and obligations of Tenant to pay Basic Rent and
Additional Rent hereunder shall be independent from any obligations, warranties
or representations, express or implied, if any, of Landlord herein contained.

3.6          Rent Tax. In addition to the foregoing, Tenant shall pay as
Additional Rent, any tax or excise on rents, all other sums and charges required
to be paid by Tenant under this Lease, and gross receipts tax, transaction
privilege tax or other tax, however described, which is levied or assessed by
the United States of America, the state in which the Land is located or any
city, municipality or political subdivision thereof against Landlord in respect
to the Basic Rent, Additional Rent or other charges reserved under this Lease or
as a result of Landlord’s receipt of such rents or other charges accruing under
this Lease; provided, however, Tenant shall have no obligation to pay net income
taxes of Landlord or any of the taxes described in the last sentence of Section
5.3 below. Payments of the sums described in this Section 3.6 shall be made by
Tenant at the same time and in the same manner as Tenant’s payments of Basic
Rent.

ARTICLE 4

USE OF DEMISED PREMISES

4.1          Permitted Use. The Demised Premises may be used for any purpose
that is in compliance with all applicable federal, state and local laws and
codes. Tenant shall not use or occupy the same, or permit them to be used or
occupied, contrary to any statute, rule, order, ordinance, requirement or
regulation applicable thereto, or in any manner which would violate any
certificate of occupancy affecting the same, or which would make void or
voidable any insurance then in force with respect thereto or which would make it
impossible to obtain fire or other insurance thereon required to be furnished
hereunder by Tenant, or which would cause structural injury to the improvements
or cause the value or usefulness of the Demised Premises, or any portion
thereof, substantially to diminish (reasonable wear and tear excepted), or which
would constitute a public or private nuisance or waste or would violate any
Hazardous Materials Laws (as defined in Section 9.5), and subject to the other
provisions of this Lease, Tenant agrees that it will promptly, upon discovery of
any such use, take all necessary steps to compel the discontinuance of such use.

4.2          Preservation of Demised Premises. Tenant shall not use, suffer or
permit the Demised Premises, or any portion thereof, to be used by Tenant, any
third party or the public in such manner as might reasonably tend to impair
Landlord’s title to the Demised Premises, or any


12

--------------------------------------------------------------------------------


portion thereof, or in such manner as might reasonably make possible a claim or
claims of adverse usage or adverse possession by the public, as such, or third
persons, or of implied dedication of the Demised Premises, or any portion
thereof. Nothing in this Lease contained and no action or inaction by Landlord
shall be deemed or construed to mean that Landlord has granted to Tenant any
right, power or permission to do any act or make any agreement that may create,
or give rise to or be the foundation for any such right, title, interest, lien,
charge or other encumbrance upon the estate of Landlord in the Demised Premises.

4.3          Acceptance of Demised Premises. Except as provided in Section 2.4
and 2.6(b), Tenant acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the Demised Premises or
the Building or with respect to the suitability or fitness of either for the
conduct of Tenant’s business or for any other purpose and Tenant accepts the
Demised Premises as of the Commencement Date in an “as is” condition. Tenant
shall comply with any recorded covenants, conditions and restrictions affecting
the Demised Premises and the Building as of the commencement of the Lease or
which are recorded during the term of this Lease (so long as any such documents
recorded during the term of this Lease do not materially adversely affect
Tenant’s use or enjoyment of the Premises unless approved by Tenant).

ARTICLE 5

PAYMENT OF TAXES, ASSESSMENTS, ETC.

5.1          Payment of Impositions. Tenant covenants and agrees to pay during
the term of this Lease, as Additional Rent, before any fine, penalty, interest
or cost may be added thereto for the nonpayment thereof, all real estate taxes,
special assessments, water rates and charges, sewer rates and charges, including
any sum or sums payable for present or future sewer or water capacity, charges
for public utilities, street lighting, excise levies, licenses, permits,
inspection fees, other governmental charges, payments or charges under
covenants, conditions and restrictions now or hereafter of record, and all other
charges or burdens of whatsoever kind and nature (including costs, fees, and
expenses of complying with any restrictive covenants or similar agreements to
which the Demised Premises are subject) incurred in the use, occupancy,
ownership, operation, leasing or possession of the Demised Premises, without
particularizing by any known name or by whatever name hereafter called, and
whether any of the foregoing be general or special, ordinary or extraordinary,
foreseen or unforeseen (all of which are sometimes herein referred to as
“Impositions”), which at any time during the term may have been or may be
assessed, levied, confirmed, imposed upon, or become a lien on the Demised
Premises, or any portion thereof, or any appurtenance thereto, rents or income
therefrom, and such easements or rights as may now or hereafter be appurtenant
or appertain to the use of the Demised Premises. Tenant shall pay all special
(or similar) assessments for public improvements or benefits which, during the
term of this Lease shall be laid, assessed, levied or imposed upon or become
payable or become a lien upon the Demised Premises, or any portion thereof;
provided, however, that if by law any special assessment is payable (without
default) or, at the option of Landlord, may be paid (without default) in
installments (whether or not interest shall accrue on the unpaid balance of such
special assessment), Tenant may pay the same, together with any interest accrued
on the unpaid balance of such special assessment, in installments as the same
respectively become payable and before any fine, penalty, interest or cost may
be added thereto for the nonpayment of any such installment and the interest
thereon. Tenant shall pay all special assessments or


13

--------------------------------------------------------------------------------


installments thereof (including interest accrued thereon), whether heretofore or
hereafter laid, assessed, levied or imposed upon the Demised Premises, or any
portion thereof, which are due and payable during the term of this Lease.
Landlord shall pay all installments of special assessments (including interest
accrued on the unpaid balance) which are payable prior to the commencement and
after the termination date of the term of this Lease. Tenant shall pay all real
estate taxes, whether heretofore or hereafter levied or assessed upon the
Demised Premises, or any portion thereof, which are due and payable during the
term of this Lease. Landlord shall pay all real estate taxes which are payable
prior to the commencement of the term of this Lease and after the termination of
this Lease (provided that Tenant shall remain responsible to pay all real estate
taxes due and payable during any holdover period). Notwithstanding the
foregoing, Landlord shall pay that portion of the real estate taxes and
installments of special assessments due and payable in respect to the Demised
Premises during the year the term commences and the year in which the term ends
which the number of days in said year not within the term of this Lease bears to
three hundred sixty-five (365), and Tenant shall pay the balance of said real
estate taxes and installments of special assessments during said years.

5.2          Tenant’s Right to Contest Impositions. Tenant shall have the right,
at its own expense, to contest the amount or validity, in whole or in part, of
any Imposition by appropriate proceedings diligently conducted in good faith,
but only after payment of such Imposition, unless such payment, or a payment
thereof under protest, would operate as a bar to such contest or interfere
materially with the prosecution thereof, in which event, notwithstanding the
provisions of Section 5.1 hereof, Tenant may postpone or defer payment of such
Imposition as provided by law if neither the Demised Premises nor any portion
thereof would, by reason of such postponement or deferment, be in danger of
being forfeited or lost; provided, however, that if (a) Tenant has not paid the
Imposition being contested prior to commencement of Tenant’s contest, or (b)
applicable law does not permit a contest of said Imposition without prior
payment thereof and Tenant has not paid such Imposition, Landlord may require
Tenant to deposit with Landlord security reasonably acceptable to Landlord in
the amount of the Imposition so contested and unpaid, together with all interest
and penalties which may accrue, in Landlord’s reasonable judgment, in connection
therewith, and all charges that may or might be assessed against or become a
charge on the Demised Premises, or any portion thereof, during the pendency of
such proceedings. If, during the continuance of such proceedings, Landlord
shall, from time to time, reasonably deem the security provided, as aforesaid,
insufficient, Tenant shall, upon demand of Landlord, make additional deposits of
such additional sums of money or such additional certificates of deposit as
Landlord may reasonably request. Upon failure of Tenant to post such additional
security deposits, the security theretofore posted may be applied by Landlord to
the payment, removal and discharge of such Imposition, and the interest, fines
and penalties in connection therewith, and any costs, fees (including attorneys’
fees) and other liability (including costs incurred by Landlord) accruing in any
such proceedings. Upon the termination of any such proceedings, Tenant shall pay
the amount of such Imposition or part thereof, if any, as finally determined in
such proceedings, the payment of which may have been deferred during the
prosecution of such proceedings, together with any costs, fees, including
attorneys’ fees, interest, penalties, fines and other liability in connection
therewith, and upon such payment Landlord shall return all amounts or
certificates deposited with it with respect to the contest of such Imposition,
as aforesaid, or, at the written direction of Tenant, Landlord shall make such
payment out of the funds on deposit with Landlord and the balance, if any, shall
be returned to Tenant. Tenant shall be entitled to the refund of any Imposition,
penalty, fine and interest

14

--------------------------------------------------------------------------------


thereon received by Landlord which have been paid by Tenant or which have been
paid by Landlord but for which Landlord has been previously reimbursed in full
by Tenant. Landlord shall not be required to join in any proceedings referred to
in this Section 5.2 unless the provisions of any law, rule or regulation at the
time in effect shall require that such proceedings be brought by or in the name
of Landlord, in which event Landlord shall join in such proceedings or permit
the same to be brought in Landlord’s name upon compliance with such conditions
as Landlord may reasonably require. Landlord shall not ultimately be subject to
any liability for the payment of any fees, including attorneys’ fees, costs and
expenses in connection with such proceedings. Tenant agrees to pay all such fees
(including reasonable attorneys’ fees), costs and expenses or, on demand, to
make reimbursement to Landlord for such payment. During the time when any such
certificate of deposit is on deposit with Landlord, and prior to the time when
the same is returned to Tenant or applied against the payment, removal or
discharge of Impositions, as above provided, Tenant shall be entitled to receive
all interest paid thereon, if any. Cash deposits shall not bear interest.

5.3          Levies and Other Taxes. If, at any time during the term of this
Lease, any method of taxation shall be such that there shall be levied, assessed
or imposed on Landlord, or on the Basic Rent or Additional Rent, or on the
Demised Premises or on the value of the Demised Premises, or any portion
thereof, a capital levy, sales or use tax, gross receipts tax, transaction
privilege tax, rent tax or other tax on the rents received therefrom, or a
franchise tax, or an assessment, levy or charge measured by or based in whole or
in part upon such rents or value, Tenant covenants to pay and discharge the
same, it being the intention of the parties hereto that the rent to be paid
hereunder shall be paid to Landlord absolutely net without deduction or charge
of any nature whatsoever foreseeable or unforeseeable, ordinary or
extraordinary, or of any nature, kind or description, except as in this Lease
otherwise expressly provided. Nothing in this Lease contained shall require
Tenant to pay any municipal, state or federal net income or excess profits taxes
assessed against Landlord, or any municipal, state or federal capital levy,
estate, succession, inheritance or transfer taxes of Landlord, or corporation
franchise taxes imposed upon any corporate owner of the fee of the Demised
Premises.

5.4          Evidence of Payment. Tenant covenants to furnish Landlord, within
thirty (30) days after the date upon which any Imposition or other tax,
assessment, levy or charge is payable by Tenant, official receipts of the
appropriate taxing authority, or other appropriate proof reasonably satisfactory
to Landlord, evidencing the payment of the same. The certificate, advice or bill
of the appropriate official designated by law to make or issue the same or to
receive payment of any Imposition or other tax, assessment, levy or charge may
be relied upon by Landlord as sufficient evidence that such Imposition or other
tax, assessment, levy or charge is due and unpaid at the time of the making or
issuance of such certificate, advice or bill.

5.5          Escrow for Taxes and Assessments. At Landlord’s written demand
after any Event of Default and for as long as such Event of Default is uncured,
Tenant shall pay to Landlord the known or reasonably estimated yearly real
estate taxes and assessments payable with respect to the Demised Premises in
monthly payments equal to one-twelfth of the known or reasonably estimated
yearly real estate taxes and assessments next payable with respect to the
Demised Premises, in which case Landlord shall, to the extent of payments
received from Tenant, pay all real estate taxes and assessments prior to
delinquency. From time to time Landlord may reasonably reestimate the amount of
real estate taxes and assessments, and in such


15

--------------------------------------------------------------------------------


event Landlord shall notify Tenant, in writing, of such reestimate and fix
future monthly installments for the remaining period prior to the next tax and
assessment due date in an amount sufficient to pay the reestimated amount over
the balance of such period after giving credit for payments made by Tenant on
the previous estimate. If the total monthly payments made by Tenant pursuant to
this Section 5.5 shall exceed the amount of payments necessary for said taxes
and assessments, such excess shall be credited on subsequent monthly payments of
the same nature; but if the total of such monthly payments so made under this
paragraph shall be insufficient to pay such taxes and assessments when due, then
Tenant shall pay to Landlord upon demand such amount as may be necessary to make
up the deficiency. Payment by Tenant of real estate taxes and assessments under
this Section 5.5 shall be considered as performance of such obligation under the
provisions of Section 5.1 hereof.

5.6          Landlord’s Right to Contest Impositions. In addition to the right
of Tenant under Section 5.2 to contest the amount or validity of Impositions,
Landlord shall also have the right, but not the obligation, to contest the
amount or validity, in whole or in part, of any Impositions not contested by
Tenant, by appropriate proceedings conducted in the name of Landlord or in the
name of Landlord and Tenant. If Landlord elects to contest the amount or
validity, in whole or in part, of any Impositions, such contests by Landlord
shall be at Landlord’s expense; provided, however, that if the amounts payable
by Tenant for Impositions are reduced (or if a proposed increase in such amounts
is avoided or reduced) by reason of Landlord’s contest of Impositions, Tenant
shall reimburse Landlord for costs incurred by Landlord in contesting
Impositions, but such reimbursements shall not be in excess of the amount saved
by Tenant by reason of Landlord’s actions in contesting such Impositions, and in
the initial and final year of the term of this Lease shall further not exceed
the pro rata portion of such costs based on the portion of the Lease term that
exists within the calendar year during which such costs are incurred.

ARTICLE 6

INSURANCE

6.1          Tenant’s Property Insurance Obligations. Tenant, at its sole cost
and expense, shall obtain and continuously maintain in full force and effect
during the term of this Lease, commencing with the date that rental (full or
partial) commences, policies of insurance with a company rated at least A/X by
A.M. Best Insurance Service covering the Improvements constructed, installed or
located on the Demised Premises naming the Landlord, as loss payee, against (a)
loss or damage by fire; (b) loss or damage from such other risks or hazards now
or hereafter covered by a current ISO form “special causes of loss” (a/k/a
“all-risk”) policy (or similar policy providing comparable coverage), including,
but not limited to, windstorm, hail, explosion, vandalism, riot and civil
commotion, damage from vehicles, smoke damage, water damage and debris removal;
(c) loss for flood if the Demised Premises are in a designated flood or flood
insurance area; (d) loss for damage by earthquake if the Demised Premises are
located in an earthquake-prone area; (e) loss or damage covered by a customary
policy of boiler and machinery insurance to the extent applicable to the
Improvements; and (f) loss or damage from such other risks or hazards of a
similar or dissimilar nature which are now or may hereafter be customarily
insured against with respect to improvements similar in construction, design,
general location, use and occupancy to the Improvements. At all times, such
insurance coverage shall be in an amount equal to one hundred percent (100%) of
the then “full replacement cost” of the


16

--------------------------------------------------------------------------------


Improvements. “Full Replacement Cost” shall be interpreted to mean the cost of
replacing the improvements without deduction for depreciation or wear and tear,
and it shall include a reasonable sum for architectural, engineering, legal,
administrative and supervisory fees connected with the restoration or
replacement of the Improvements in the event of damage thereto or destruction
thereof. If a sprinkler system shall be located in the Improvements, sprinkler
leakage insurance consistent with the foregoing general requirements shall be
procured and continuously maintained by Tenant at Tenant’s sole cost and
expense.

6.2          Tenant’s Liability and Other Insurance Coverage. From and after
Tenant’s first entry onto the Demised Premises, Tenant, at its sole cost and
expense, shall obtain and continuously maintain in full force and effect the
following insurance coverage:

6.2.1.     Commercial general liability insurance providing coverage at least as
broad as the current ISO form on an “occurrence” basis, with minimum limits of
$5,000,000 each occurrence and $5,000,000 annual aggregate (each of which may be
accomplished through umbrella coverages). Tenant’s liability insurance will (a)
name Landlord and its property manager as additional insureds with respect to
all matters arising out of the occupancy or use of the Demised Premises by
Tenant; (b) be primary to any other insurance maintained by Landlord; and (c) be
placed and maintained with companies rated at least “A/VII” by A.M. Best
Insurance Service. Such insurance may have a reasonable deductible but may not
include self-insured retention in excess of $250,000. If Tenant’s liability
insurance is provided under a blanket policy, the above coverage limits must be
made specifically applicable to the Demised Premises.

6.2.2.     Such other insurance and in such amounts as may from time to time be
reasonably required by Landlord, against other insurable hazards which at the
time are commonly insured against in the case of similar premises and/or
buildings or improvements in the market in which the Demised Premises are
located.

6.3          Insurance Provisions. All policies of insurance required by Section
6.1 shall provide that the proceeds thereof shall be payable as provided in this
Lease, including, if applicable hereunder, to the holder of any mortgages now or
hereafter becoming a lien on the fee of the Demised Premises, or any portion
thereof, as the interest of such holder appears pursuant to a standard loss
payee or mortgagee clause (in the case of property insurance) or an additional
insured (in the case of liability insurance), and such proceeds shall be applied
as provided in this Lease. Tenant shall not, on Tenant’s own initiative or
pursuant to request or requirement of any third party, take out separate
insurance concurrent in form or contributing in the event of loss with that
required in Section 6.1 hereof, unless Landlord is named therein as a loss payee
(in the case of property insurance) or an additional insured (in the case of
liability insurance) with loss payable as in said Section 6.1 provided. Tenant
shall promptly notify Landlord whenever any such separate insurance is taken out
and shall deliver to Landlord original certificates evidencing the same. Any
deductibles on the policies to be carried hereunder shall be subject to
Landlord’s approval in its reasonable discretion, and all certificates of
insurance shall indicate the then-current deductibles for such policies.

Each policy required under this Article 6 shall have attached thereto an
endorsement that such policy shall not be cancelled without at least thirty (30)
days prior written notice to Landlord (ten (10) days in the case of non-payment
of premium. All policies of insurance shall

17

--------------------------------------------------------------------------------


be written in companies satisfying the rating requirements set forth above and
authorized to issue such insurance policies in the state in which the Demised
Premises are located. Tenant will deliver an ACORD Form 28 certificate for
property insurance and an ACORD Form 25 (or equivalent) certificate for other
types of insurance or other evidence of insurance reasonably satisfactory to
Landlord (i) prior to any use or occupancy of the Demised Premises by Tenant,
(ii) not later than ten (10) days prior to the expiration of any current policy
or certificate, and (iii) at such other times as Landlord may reasonably
request.

6.4          Tenant’s Waiver and Release of Claims and Subrogation. To the
extent not prohibited by applicable law, Tenant, on behalf of Tenant and its
insurers, waives, releases and discharges Landlord from all claims, actions,
demands, liabilities, damages, costs, penalties, forfeitures, losses or
expenses, including, without limitation, reasonable attorneys’ fees and the
costs and expenses of enforcing any indemnification, defense or hold harmless
obligation under the Lease (collectively, “Claims”), arising out of personal
injury or damage to or destruction of the Demised Premises, the Land or Tenant’s
trade fixtures, other personal property or business, and any loss of use or
business interruption, occasioned by any fire or other casualty or occurrence
whatsoever (whether similar or dissimilar), regardless whether any such Claim
results from the negligence or fault of Landlord or otherwise, and Tenant will
look only to Tenant’s insurance coverage (regardless whether Tenant maintains
any such coverage, regardless whether any such insurance covers said Claims and
regardless of any self-insured retention maintained by Tenant) in the event of
any such Claim. Tenant’s trade fixtures, other personal property and all other
property in Tenant’s care, custody or control, is located at the Land at
Tenant’s sole risk. Landlord is not liable for any damage to such property or
for any theft, misappropriation or loss of such property. Tenant is solely
responsible for providing such insurance as may be required to protect Tenant,
its employees and invitees against any injury, loss, or damage to persons or
property occurring in the Demised Premises or at the Land, including, without
limitation, any loss of business or profits from any casualty or other
occurrence at the Land.

6.5          Unearned Premiums. Upon expiration of the term of this Lease, the
unearned premiums upon any insurance policies or certificates thereof lodged
with Landlord by Tenant shall, subject to the provisions of Article 13 hereof,
be payable to Tenant, provided that no uncured Event of Default by Tenant exists
at the time payment is to be made.

6.6          Blanket Insurance Coverage. Nothing in this Article 6 shall prevent
Tenant from taking out insurance of the kind and in the amount provided for
under the preceding paragraphs of this Article 6 under a blanket insurance
policy or policies (certificates thereof reasonably satisfactory to Landlord
shall be delivered to Landlord) which may cover other properties owned or
operated by Tenant as well as the Demised Premises; provided, however, that such
policies of blanket insurance shall, as respects the Demised Premises, contain
the various provisions required of such an insurance policy by the foregoing
provisions of this Article 6.

ARTICLE 7

UTILITIES

7.1          Payment of Utilities. During the term of this Lease, Tenant will
pay, when due, all charges of every nature, kind or description for utilities
furnished to the Demised Premises or


18

--------------------------------------------------------------------------------


chargeable against the Demised Premises, including all charges for water,
sewage, heat, gas, light, garbage, electricity, telephone, steam, power or other
public or private utility services. Prior to the Commencement Date, the cost for
all utilities or services at the Demised Premises used by Tenant or its agents,
employees or contractors shall be included in the Cost of Work (as set forth on
Exhibit D).

7.2          Additional Charges. In the event that any charge or fee is required
after the Commencement Date by the state in which the Demised Premises are
located, or by any agency, subdivision or instrumentality thereof, or by any
utility company furnishing services or utilities to the Demised Premises, as a
condition precedent to furnishing or continuing to furnish utilities or services
to the Demised Premises, such charge or fee shall be deemed to be a utility
charge payable by Tenant. The provisions of this Section 7.2 shall include, but
not be limited to, any charges or fees for present or future water or sewer
capacity to serve the Demised Premises, any charges for the underground
installation of gas or other utilities or services, and other charges relating
to the extension of or change in the facilities necessary to provide the Demised
Premises with adequate utility services. In the event that Landlord has paid any
such charge or fee after the date hereof, Tenant shall reimburse Landlord for
such utility charge. Notwithstanding the foregoing, Landlord shall handle
payment of initial utility access charges and such costs shall be included in
the Total Project Costs.

ARTICLE 8

REPAIRS

8.1          Tenant’s Repairs. Tenant, at its sole cost and expense, throughout
the term of this Lease, shall take good care of the Demised Premises (including
any improvements hereafter erected or installed on the Land), and shall keep the
same in good order, condition and repair, and shall make and perform all routine
maintenance thereof and all necessary repairs thereto, structural and
non-structural, interior and exterior, ordinary and extraordinary, foreseen and
unforeseen, of every nature, kind and description. When used in this Article 8,
“repairs” shall include all necessary replacements, renewals, alterations,
additions and betterments. All repairs made by Tenant shall be at least equal in
quality to the original work and shall be made by Tenant in accordance with all
laws, ordinances and regulations whether heretofore or hereafter enacted. The
necessity for or adequacy of maintenance and repairs shall be measured by the
standards which are appropriate for improvements of similar construction, age
and class, provided that Tenant shall in any event make all repairs necessary to
avoid any structural damage or other damage or injury to the Improvements.
Nothing in this Article 8 shall limit Landlord’s obligations under Section 2.4
and 2.6(b) of this Lease.

8.2          Maintenance. Except as otherwise specifically provided in this
Lease, Tenant, at its sole cost and expense, shall take good care of, repair and
maintain all driveways, pathways, roadways, sidewalks, curbs, parking areas,
loading areas, landscaped areas, entrances and passageways on the Demised
Premises in good order and repair and shall promptly remove all accumulated
snow, ice and debris from any and all driveways, pathways, roadways, sidewalks,
curbs, parking areas, loading areas, entrances and passageways on the Demised
Premises, and keep all portions of the Demised Premises, including areas
appurtenant thereto, in a clean and orderly condition free of snow, ice, dirt,
rubbish, debris and unlawful obstructions. Further, Tenant shall keep the
Demised Premises safe for human occupancy and use.


19

--------------------------------------------------------------------------------


8.3          Tenant’s Waiver of Claims Against Landlord. Landlord shall not be
required to furnish any services or facilities or to make any repairs or
alterations in, about or to the Demised Premises or any improvements hereafter
erected thereon. Except as otherwise specifically provided in this Lease, Tenant
hereby assumes the full and sole responsibility for the condition, operation,
repair, replacement, maintenance and management of the Demised Premises and all
improvements hereafter erected thereon, and Tenant hereby waives any rights
created by any law now or hereafter in force to make repairs to the Demised
Premises or improvements hereafter erected thereon at Landlord’s expense.

8.4          Prohibition Against Waste. Tenant shall not do or suffer any waste
or damage, disfigurement or injury to the Demised Premises, or any improvements
hereafter erected thereon, or to the fixtures or equipment therein, or permit or
suffer any overloading of the floors or other use of the Improvements that would
place an undue stress on the same or any portion thereof beyond that for which
the same was designed.

8.5          Landlord’s Right to Effect Repairs. If Tenant should fail to
perform any of its obligations under this Article 8, then Landlord may, upon not
less than thirty (30) days’ notice to Tenant (except in case of emergency), or
such additional time as may be necessary provided Tenant commences within such
30-day period and thereafter pursues with reasonable diligence the performance
of its obligations under this Article 8, if Landlord so elects, in addition to
any other remedies provided herein, effect such repairs and maintenance. Any
sums expended by Landlord in effecting such repairs and maintenance shall be due
and payable, on demand, together with interest thereon at the Maximum Rate of
Interest from the date of each such expenditure by Landlord to the date of
repayment by Tenant.

8.6          Misuse or Neglect. Tenant shall be responsible for all repairs to
the Demised Premises which are made necessary by any misuse or neglect by: (i)
Tenant or any of its officers, agents, employees, contractors, licensees or
subtenants; or (ii) any visitors, patrons, guests or invitees of Tenant or its
subtenant while in or upon the Demised Premises.

ARTICLE 9

COMPLIANCE WITH LAWS AND ORDINANCES

9.1          Compliance with Laws and Ordinances. Tenant shall throughout the
term of this Lease, at Tenant’s sole cost and expense, promptly comply or cause
compliance with or remove or cure any violation of any and all present and
future laws, ordinances, orders, rules, regulations and requirements of all
federal, state, municipal and other governmental bodies having jurisdiction over
the Demised Premises, including, without limitation, those pertaining to indoor
air quality, and the appropriate departments, commissions, boards and officers
thereof, and the orders, rules and regulations of the Board of Fire Underwriters
where the Demised Premises are situated, or any other body now or hereafter
constituted exercising lawful or valid authority over the Demised Premises, or
any portion thereof, or the sidewalks, curbs, roadways, alleys, entrances or
railroad track facilities adjacent or appurtenant thereto, or exercising
authority with respect to the use or manner of use of the Demised Premises, or
such adjacent or appurtenant facilities, and whether the compliance, curing or
removal of any such violation and the costs and expenses necessitated thereby
shall have been foreseen or unforeseen, ordinary or extraordinary, and whether
or not the same shall be presently within the contemplation of


20

--------------------------------------------------------------------------------


Landlord or Tenant or shall involve any change of governmental policy, or
require structural or extraordinary repairs, alterations or additions by Tenant
and irrespective of the costs thereof. Nothing in this Article 9 shall limit
Landlord’s obligations under Section 2.4 and 2.6(b) of this Lease.

9.2          Compliance with Permitted Encumbrances. Tenant, at its sole cost
and expense, shall comply with all agreements, contracts, easements,
restrictions, reservations or covenants of record as of the date of this Lease,
or hereafter created by Tenant or consented to, in writing, by Tenant or
requested, in writing (and which request is granted), by Tenant. Tenant shall
also comply with, observe and perform all provisions and requirements of all of
Tenant’s policies of insurance (or any replacement policies obtained by Landlord
in the event of Tenant’s failure to comply with Article 6 of this Lease) at any
time in force with respect to the Demised Premises and required to be obtained
and maintained under the terms of Article 6 hereof and shall comply with all
development permits issued by governmental authorities issued in connection with
development of the Demised Premises. Landlord shall provide Tenant with copies
of any development permits that will remain in existence after the Commencement
Date.

9.3          Tenant’s Obligations. Notwithstanding that it may be usual and
customary for Landlord to assume responsibility and performance of any or all of
the obligations set forth in this Article 9, and notwithstanding any order, rule
or regulation directed to Landlord to perform, Tenant hereby assumes such
obligations because, by nature of this Lease, the rents and income derived from
this Lease by Landlord are net rentals not to be diminished by any expense
incident to the ownership, occupancy, use, leasing or possession of the Demised
Premises or any portion thereof.

9.4          Tenant’s Right to Contest Laws and Ordinances. After prior written
notice to Landlord, Tenant, at its sole cost and expense and without cost or
expense to Landlord, shall have the right to contest the validity or application
of any law or ordinance referred to in this Article 9 in the name of Tenant or
Landlord, or both, by appropriate legal proceedings diligently conducted but
only if compliance with the terms of any such law or ordinance pending the
prosecution of any such proceeding may legally be delayed without the incurrence
of any lien, charge or liability of any kind against the Demised Premises, or
any portion thereof, and without subjecting Landlord or Tenant to any liability,
civil or criminal, for failure so to comply therewith until the final
determination of such proceeding; provided, however, if any lien, charge or
civil liability would be incurred by reason of any such delay, Tenant
nevertheless, on the prior written consent of Landlord, may contest as aforesaid
and delay as aforesaid, provided that such delay would not subject Tenant or
Landlord to criminal liability and Tenant (a) furnishes Landlord security,
reasonably satisfactory to Landlord, against any loss or injury by reason of any
such contest or delay, (b) prosecutes the contest with due diligence and in good
faith, and (c) agrees to indemnify, defend and hold harmless Landlord and the
Demised Premises from any charge, liability or expense whatsoever in connection
with such contest. Notwithstanding the foregoing, Tenant shall not undertake an
action to change applicable zoning ordinances or other use restrictions
applicable to the Demised Premises if, in Landlord’s reasonable judgment, such
change would materially diminish the value of the Demised Premises.

If necessary or proper to permit Tenant so to contest the validity or
application of any such law or ordinance, Landlord shall, at Tenant’s sole cost
and expense, including reasonable


21

--------------------------------------------------------------------------------


attorneys’ fees incurred by Landlord, execute and deliver any appropriate papers
or other documents; provided, however, Landlord shall not be required to execute
any document or consent to any proceeding which would result in the imposition
of any cost, charge, expense or penalty on Landlord or the Demised Premises
unless Tenant provides reasonable security with respect to any such cost,
charge, expense or penalty.

9.5          Compliance with Hazardous Materials Laws. Prior to the date hereof,
Landlord has provided to Tenant a copy of the existing Phase I environmental
report in Landlord’s possession relating to the Land. On or prior to August 31,
2006, Landlord shall provide Tenant with a copy of an updated Phase I
environmental report in Landlord’s possession relating to the Land. Tenant shall
at all times and in all respects, at Tenant’s sole cost and expense, comply with
and cause the Demised Premises to comply with all federal, state and local laws,
ordinances and regulations (“Hazardous Materials Laws”) relating to the
industrial hygiene, environmental protection or the use, analysis, generation,
manufacture, storage, presence, disposal or transportation of any oil, petroleum
products, flammable explosives, asbestos, urea formaldehyde, polychlorinated
biphenyls, radioactive materials or waste, or other hazardous, toxic,
contaminated or polluting materials, substances or wastes, including without
limitation any “hazardous substances”, “hazardous wastes”, “hazardous materials”
or “toxic substances” under any such laws, ordinances or regulations
(collectively, “Hazardous Materials”). For purposes hereof, “Environmental
Violation” shall mean (a) any direct or indirect discharge, disposal, spillage,
emission, escape, pumping, pouring, injection, leaching, release, seepage,
filtration or transporting of any Hazardous Materials at, upon, under, onto or
within the Demised Premises, or from the Demised Premises to the environment, in
violation of any Hazardous Materials Laws or in excess of any reportable
quantity established under any Hazardous Materials Law or which could result in
any liability to Landlord, Tenant or Landlord’s lender, any Federal, state or
local government or any other person for the costs of any removal or remedial
action or natural resources damage or for bodily injury or property damage, (b)
any deposit, storage, dumping, placement or use of any Hazardous Materials at,
upon, under or within the Demised Premises or which extends to any adjoining
property in violation of any Hazardous Materials Laws or in excess of any
reportable quantity established under any Hazardous Materials Laws or which
could result in any liability to any Federal, state or local government or to
any other person for the costs of any removal or remedial action or natural
resources damage or for bodily injury or property damage, (c) the abandonment or
discarding of any barrels, containers or other receptacles containing any
Hazardous Materials in violation of any Hazardous Materials Laws, (d) any
activity, occurrence or condition which could result in any liability, cost or
expense to Landlord or Landlord’s lender or any other owner or occupier of the
Demised Premises, or which could result in a creation of a lien on the Demised
Premises under any Hazardous Materials Law, or (e) any violation of or
noncompliance with any Hazardous Materials Law.

Tenant shall not at any time cause or permit to occur any Environmental
Violation or permit any sublessee, assignee or other person occupying the
Demised Premises through or under Tenant to cause or permit to occur any
Environmental Violation and, at the request of Landlord or Landlord’s lender,
Tenant shall promptly remediate or undertake any other appropriate response
actions to correct any existing Environmental Violation caused or permitted to
be on the Demised Premises by Tenant, its employees, agents, customers,
sublessees, assignees, contractors, subcontractors, licensees or invitees,
however immaterial. Tenant shall at its own expense procure, maintain in effect
and comply with all conditions of any and all


22

--------------------------------------------------------------------------------


permits, licenses and other governmental and regulatory approvals required for
Tenant’s use of the Demised Premises, including, without limitation, discharge
of (appropriately treated) materials or waste into or through any sanitary sewer
system serving the Demised Premises. Except as discharged into the sanitary
sewer in strict accordance and conformity with all applicable Hazardous
Materials Laws, Tenant shall cause any and all Hazardous Materials caused or
permitted to be on the Demised Premises by Tenant, its employees, agents,
customers, sublessees, assignees, contractors, subcontractors, licensees or
invitees to be removed from the Demised Premises and transported solely by duly
licensed haulers to duly licensed facilities for final disposal of such
Hazardous Materials and wastes. Tenant shall in all respects, handle, treat,
deal with and manage any and all Hazardous Materials in, on, under or about the
Demised Premises in complete conformity with all applicable Hazardous Materials
Laws and prudent industry practices regarding the management of such Hazardous
Materials. All reporting obligations to the extent imposed upon Tenant by
Hazardous Materials Laws are solely the responsibility of Tenant. Upon
expiration or earlier termination of this Lease, Tenant shall cause all
Hazardous Materials caused or permitted to be on the Demised Premises by Tenant,
its employees, agents, customers, sublessees, assignees, contractors,
subcontractors, licensees or invitees to be removed from the Demised Premises
and transported for use, storage or disposal in accordance and in compliance
with all applicable Hazardous Materials Laws. Except in case of emergency,
Tenant shall not take any remedial action in response to the presence of any
Hazardous Materials in, on, about or under the Demised Premises or in any
Improvements situated on the Land, nor enter into any settlement agreement,
consent, decree or other compromise in respect to any claims relating to or in
any way connected with the Demised Premises or the Landlord’s Improvements on
the Land without first notifying Landlord of Tenant’s intention to do so and
affording Landlord reasonable opportunity to appear, intervene or otherwise
appropriately assert and protect Landlord’s interest with respect thereto. In
addition, at Landlord’s option and upon Landlord’s request, at the expiration of
the term of this Lease, Tenant shall remove all tanks or fixtures which were
placed on the Demised Premises by or on behalf of Tenant during the term of this
Lease and which contain, have contained or are contaminated with, Hazardous
Materials (provided that if Landlord so elects, such tanks or fixtures shall
remain on the Demised Premises at the expiration of this Lease). Notwithstanding
the foregoing, with respect to the tank servicing the backup generator which is
to be installed by Landlord at Tenant’s request, at the end of the term of this
Lease, such tank and backup generator shall remain on and become part of the
Demised Premises. Landlord may require that Tenant obtain at Tenant’s expense an
environmental assessment report acceptable to Landlord indicating the absence of
Hazardous Materials in violation of any Hazardous Materials Law on the Demised
Premises at the end of the Lease term related to the tank servicing the backup
generator.

Tenant shall promptly notify Landlord in writing of (a) any Environmental
Violation, (b) any enforcement, clean-up, removal or other governmental or
regulatory action instituted, completed or threatened pursuant to any Hazardous
Materials Laws; (c) any claim made or threatened by any person against Landlord,
or the Demised Premises, relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from or claimed to result from any
Hazardous Materials; and (d) any reports made to any environmental agency
arising out of or in connection with any Hazardous Materials in, on or about the
Demised Premises or with respect to any Hazardous Materials removed from the
Demised Premises, including, any complaints, notices, warnings, reports or
asserted violations in connection therewith. Tenant shall also provide to
Landlord, as promptly as possible, and in any event within five (5) business


23

--------------------------------------------------------------------------------


days after Tenant first receives or sends the same, copies of all claims,
reports, complaints, notices, warnings or asserted violations relating in any
way to the Demised Premises or Tenant’s use thereof. Upon written request of
Landlord (to enable Landlord to defend itself from any claim or charge related
to any Hazardous Materials Law), Tenant shall promptly deliver to Landlord
notices of hazardous waste manifests reflecting the legal and proper disposal of
all such Hazardous Materials removed or to be removed from the Demised Premises.
All such manifests shall list the Tenant or its agent as a responsible party and
in no way shall attribute responsibility for any such Hazardous Materials to
Landlord. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall not be responsible to Landlord for any Environmental Violation or
Hazardous Materials existing on the Demised Premises on or before the
Commencement Date (unless caused to be on the Demised Premises by Tenant, its
employees, agents, customers, sublessees, assignees, contractors,
subcontractors, licensees or invitees), nor for any Environmental Violation or
Hazardous Materials that migrate onto, under or through the Demised Premises
during the term hereof from any adjacent properties.

9.6          Environmental Violations. Except as otherwise specifically provided
in this Lease, if an Environmental Violation that was caused by Tenant, its
employees, agents, customers, sublessees, assignees, contractors,
subcontractors, licensees or invitees, occurs or is found to exist and, in
Landlord’s reasonable judgment, the cost of remediation of, or other response
action with respect to, the same is likely to exceed $25,000, Tenant shall
provide to Landlord, within ten (10) business days after Landlord’s request
therefor, adequate financial assurances that Tenant will effect such remediation
in accordance with applicable Hazardous Materials Laws. If Tenant fails to
correct any such Environmental Violation, Landlord shall have the right (but no
obligation), at Tenant’s cost, to take any and all actions as Landlord shall
deem necessary or advisable in order to cure such Environmental Violation. All
future leases, subleases or concession agreements relating to the Leased
Premises entered into by Tenant shall contain covenants of the other party not
to at any time (i) cause any Environmental Violation to occur or (ii) permit any
person occupying the Demised Premises through said subtenant or concessionaire
to cause any Environmental Violation to occur.

 

9.7

Indemnification.

(a)          Tenant shall indemnify, defend (with counsel reasonably acceptable
to Landlord), protect and hold harmless Landlord and each of Landlord’s
officers, directors, partners, employees, agents, attorneys, successors and
assigns (and Landlord’s lender, if Landlord requests same) from and against any
and all claims, liabilities, damages, costs, penalties, forfeitures, losses or
expenses (including attorneys’ fees) for death or injury to any person or damage
to any property whatsoever (including water tables and atmosphere) arising or
resulting in whole or in part, directly or indirectly, from the presence or
discharge of Hazardous Materials, in, on, under, upon or from the Demised
Premises or the Improvements located thereon or from the transportation or
disposal of Hazardous Materials to or from the Demised Premises during the term
of this Lease to the extent that such Hazardous Materials were introduced upon
the Demised Premises by, at the request of or with the permission of Tenant, its
employees, agents, customers, sublessees, assignees, contractors,
subcontractors, invitees or licensees. Tenant’s obligations hereunder shall
include, without limitation, and whether foreseeable or unforeseeable, all costs
of any required or necessary repairs, clean-up or detoxification or
decontamination of the Demised Premises or the Improvements, and the presence
and


24

--------------------------------------------------------------------------------


implementation of any closure, remedial action or other required plans in
connection therewith, and shall survive the expiration of or early termination
of the term of this Lease. For purposes of the indemnity provided herein, any
acts or omissions of Tenant, or its employees, agents, customers, sublessees,
assignees, contractors or subcontractors of Tenant (whether or not they are
negligent, intentional, willful or unlawful) shall be strictly attributable to
Tenant.

(b)          In the event there exist Hazardous Materials on the Demised
Premises in violation of Hazardous Materials Laws prior to the Commencement Date
for which Landlord (as owner) is responsible pursuant to applicable Hazardous
Materials Laws (the “Pre-Existing Environmental Violations”), Landlord agrees
that Landlord shall complete any required remediation of such Pre-Existing
Environmental Violations as and when required by the applicable governmental
authorities to the extent required by Hazardous Materials Laws. Tenant agrees to
provide access on the Demised Premises to Landlord as necessary for Landlord to
complete such required remediation.

9.8          Survival. The respective rights and obligations of Landlord and
Tenant under this Article 9 shall survive the expiration or earlier termination
of this Lease.

ARTICLE 10

MECHANIC’S LIENS AND OTHER LIENS

10.1       Freedom From Liens. Tenant shall not suffer or permit any mechanic’s
lien or other lien to be filed against the Demised Premises, or any portion
thereof, by reason of work, labor, skill, services, equipment or materials
supplied or claimed to have been supplied to the Demised Premises at the request
of Tenant, or anyone holding the Demised Premises, or any portion thereof,
through or under Tenant. If any such mechanic’s lien or other lien shall at any
time be filed against the Demised Premises, or any portion thereof, Tenant shall
cause the same to be discharged of record within thirty (30) days after the date
of filing the same. If Tenant shall fail to discharge such mechanic’s lien or
liens or other lien within such period, then, in addition to any other right or
remedy of Landlord, after ten (10) business days prior written notice to Tenant,
Landlord may, but shall not be obligated to, discharge the same by paying to the
claimant the amount claimed to be due or by procuring the discharge of such lien
as to the Demised Premises by deposit in the court having jurisdiction of such
lien, the foreclosure thereof or other proceedings with respect thereto, of a
cash sum sufficient to secure the discharge of the same, or by the deposit of a
bond or other security with such court sufficient in form, content and amount to
procure the discharge of such lien, or in such other manner as is now or may in
the future be provided by present or future law for the discharge of such lien
as a lien against the Demised Premises. Any amount paid by Landlord, or the
value of any deposit so made by Landlord, together with all costs, fees and
expenses in connection therewith (including reasonable attorneys’ fees of
Landlord), together with interest thereon at the Maximum Rate of Interest set
forth in Section 3.4 hereof, shall be repaid by Tenant to Landlord within ten
(10) business days after demand by Landlord and if unpaid may be treated as
Additional Rent. Tenant shall indemnify, defend and hold harmless Landlord and
the Demised Premises, and any portion thereof, from all losses, costs, damages,
expenses, liabilities, suits, penalties, claims, demands and obligations,
including, without limitation, reasonable attorneys’ fees resulting from the
assertion, filing, foreclosure or other legal proceedings with respect to any
such mechanic’s lien or other lien. Nothing contained in this Article 10 shall
be deemed to render Tenant liable


25

--------------------------------------------------------------------------------


for any mechanic’s or other lien filed with respect to any Landlord Improvements
or any Tenant Improvements performed by Landlord, its contractors,
subcontractors or agents.

10.2       Removal of Liens. Except as otherwise provided for in this Article
10, Tenant shall not create, permit or suffer, and shall promptly discharge and
satisfy of record, any other lien, encumbrance, charge, security interest or
other right or interest which shall be or become a lien, encumbrance, charge or
security interest upon the Demised Premises, or any portion thereof, or the
income therefrom, or on the interest of Landlord or Tenant in the Demised
Premises, or any portion thereof, save and except for those liens, encumbrances,
charges, security interests or other rights or interests consented to, in
writing, by Landlord, or those mortgages, assignments of rents, assignments of
leases and other mortgage documentation placed thereon by Landlord in financing
or refinancing the Demised Premises.

ARTICLE 11

INTENT OF PARTIES

11.1       Net Lease. Landlord and Tenant do each state and represent that it is
the intention of each of them that except as otherwise specifically provided in
Section 12.2 below, this Lease be interpreted and construed as an absolute net
lease and all Basic Rent and Additional Rent shall be paid by Tenant to Landlord
without abatement, deduction, diminution, deferment, suspension, reduction or
setoff whatsoever. It is the further express intent of Landlord and Tenant that
except as otherwise specifically provided in Section 12.2 below, (a) the
obligations of Landlord and Tenant hereunder shall be separate and independent
covenants and agreements and that the Basic Rent and Additional Rent, and all
other charges and sums payable by Tenant hereunder, shall commence at the times
provided herein and shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to an express provision
in this Lease; (b) all costs or expenses of whatsoever character or kind,
general or special, ordinary or extraordinary, foreseen or unforeseen, and of
every kind and nature whatsoever that may be necessary or required in and about
the Demised Premises, or any portion thereof, and Tenant’s possession or
authorized use thereof during the term of this Lease, shall be paid by Tenant
and all provisions of this Lease are to be interpreted and construed in light of
the intention expressed in this Section 11.1; (c) the Basic Rent specified in
Sections 1.2 and 3.1 shall be absolutely net to Landlord so that this Lease
shall yield net to Landlord the Basic Rent specified in Sections 1.2 and 3.1 in
each year during the term of this Lease; (d) all Impositions, insurance
premiums, utility expense, repair and maintenance expense, and all other costs,
fees, interest, charges, expenses, reimbursements and obligations of every kind
and nature whatsoever relating to the Demised Premises, or any portion thereof,
which may arise or become due during the term of this Lease, or any extension or
renewal thereof, shall be paid or discharged by Tenant as Additional Rent; and
(e) Tenant hereby agrees to indemnify, defend and save Landlord harmless from
and against such costs, fees, charges, expenses, reimbursements and obligations,
any interest thereon.

11.2       Entry by Landlord. If Tenant shall at any time fail to pay any
Imposition in accordance with the provisions of Article 5, or to take out, pay
for, maintain and deliver any of the insurance policies or certificates of
insurance provided for in Article 6, or shall fail to make any other payment or
perform any other act on its part to be made or performed, then Landlord, after
prior written notice to Tenant as provided in Section 12.1 (or without notice in
case of


26

--------------------------------------------------------------------------------


emergency), and without waiving or releasing Tenant from any obligation of
Tenant contained in this Lease, may, but shall be under no obligation to do so,
(a) pay any Imposition payable by Tenant pursuant to the provisions of Article
5; (b) take out, pay for and maintain any of the insurance policies provided for
in this Lease; or (c) make any other payment or perform any other act on
Tenant’s part to be paid or performed as in this Lease provided, and Landlord
may enter upon the Demised Premises for any such purpose and take all such
action therein or thereon as may be necessary therefor. Nothing herein contained
shall be deemed as a waiver or release of Tenant from any obligation of Tenant
contained in this Lease.

11.3       Interest on Unpaid Amounts. If Tenant shall fail to perform any act
required of it, Landlord may perform the same, but shall not be required to do
so, in such manner and to such extent as Landlord may deem necessary or
desirable, and in exercising any such right to employ counsel and to pay
necessary and incidental costs and expenses, including reasonable attorneys’
fees. All sums so paid by Landlord and all necessary and incidental costs and
expenses, including reasonable attorneys’ fees, in connection with the
performance of any such act by Landlord, together with interest thereon at the
Maximum Rate of Interest provided in Section 3.4 hereof from the date of making
such expenditure by Landlord, shall be deemed Additional Rent hereunder and,
except as is otherwise expressly provided herein, shall be payable to Landlord
within ten (10) business days of demand or, at the option of Landlord, may be
added to any monthly rental then due or thereafter becoming due under this
Lease, and Tenant covenants to pay any such sum or sums, with interest as
aforesaid, and Landlord shall have, in addition to any other right or remedy of
Landlord, the same rights and remedies in the event of nonpayment thereof by
Tenant as in the case of default by Tenant in the payment of monthly Basic Rent.
Landlord shall not be limited in the proof of any damages which Landlord may
claim against Tenant arising out of or by reason of Tenant’s failure to provide
and keep in force insurance as aforesaid, to the amount of the insurance premium
or premiums not paid or not incurred by Tenant, and which would have been
payable upon such insurance, but Landlord shall also be entitled to recover as
damages for such breach the uninsured amount of any loss (to the extent of any
deficiency between the dollar limits of insurance required by the provisions of
this Lease and the dollar limits of the insurance actually carried by Tenant,
less the amount of recovery under any insurance policy obtained by Landlord
pursuant to Section 11.2 above if Tenant has reimbursed Landlord for the
premiums of such insurance obtained by Landlord pursuant to Section 11.2 above),
damages, costs and expenses of suit, including reasonable attorneys’ fees,
suffered or incurred by reason of damage to or destruction of the Demised
Premises, or any portion thereof or other damage or loss which Tenant is
required to insure against hereunder, occurring during any period when Tenant
shall have failed or neglected to provide insurance as aforesaid.

ARTICLE 12

DEFAULTS; REMEDIES

12.1       Events of Default. The occurrence of any of the following shall
constitute a default and breach of this Lease by Tenant (hereafter an “Event of
Default”):

12.1.1.  Abandonment. If Tenant abandons the Demised Premises. Mere vacation of
the Demised Premises (provided that Tenant continues to pay the Rent required


27

--------------------------------------------------------------------------------


hereunder and to perform all of Tenant’s other obligations relating to the
Demised Premises) shall not be deemed abandonment.

12.1.2.  Failure to Pay. If Tenant fails to pay Rent or any other charge as and
when due where such failure continues for ten (10) days after such Rent was due.
Notwithstanding the foregoing, with respect to the first late payment of Rent
per calendar year only (if any), no Event of Default for such late payment of
Rent shall occur unless Rent remains unpaid for more than ten (10) days after
written notice from Landlord.

12.1.3.  Failure to Perform. If Tenant fails to perform any of Tenant’s
nonmonetary obligations under this Lease for a period of thirty (30) days after
written notice from Landlord; provided that if more time is required to complete
such performance, Tenant shall not be in default if Tenant commences such
performance within the thirty (30)-day period and thereafter diligently and
continuously pursues its completion. However, Landlord shall not be required to
give such notice if Tenant’s failure to perform constitutes a noncurable breach
of this Lease.

12.1.4.  Other Defaults. (i) If Tenant makes a general assignment or general
arrangement for the benefit of creditors; (ii) a petition for adjudication of
bankruptcy or for reorganization or rearrangement is filed by or against Tenant
and is not dismissed within thirty (30) days; (iii) if a trustee or receiver is
appointed to take possession of substantially all of Tenant’s assets located at
the Demised Premises or of Tenant’s interest in this Lease and possession is not
restored to Tenant within thirty (30) days; or (iv) if substantially all of
Tenant’s assets located at the Demised Premises or of Tenant’s interest in this
Lease is subjected to attachment, execution or other judicial seizure which is
not discharged within thirty (30) days. If a court of competent jurisdiction
determines that any of the acts described in this Section 12.1.4 is not a
default under this Lease, and a trustee is appointed to take possession (or if
Tenant remains a debtor in possession) and such trustee or Tenant transfers
Tenant’s interest hereunder, then Landlord shall receive, as Additional Rent,
the excess (if any) in the Rent (or any other consideration) paid in connection
with such assignment or sublease over the Rent payable by Tenant hereunder.

The notices required by this Section 12.1 are intended to satisfy any and all
notice requirements imposed by law on Landlord and are not in addition to any
such requirement.

12.1.5.  Remedies. Upon the occurrence and during the continued existence of any
Event of Default, Landlord may at any time and from time to time, without notice
or demand and without preventing Landlord from exercising any other right or
remedy, exercise any one or more of the following remedies:

 

(a)

Terminate Tenant’s right to possess the Demised Premises by any lawful means
with or without terminating this Lease, in which event Tenant will immediately
surrender possession of the Demised Premises to Landlord. In such event, this
Lease continues in full force and effect (except for Tenant’s right to possess
the Demised Premises) and Tenant continues to be obligated for and must pay all
Rent as and when due under this Lease. Unless Landlord specifically states that
it is terminating this Lease,


28

--------------------------------------------------------------------------------


Landlord’s termination of Tenant’s right to possess the Demised Premises is not
to be construed as an election by Landlord to terminate this Lease or Tenant’s
obligations and liabilities under this Lease. If Landlord terminates Tenant’s
right to possess the Demised Premises, Landlord shall use reasonable efforts to
mitigate damages by reletting to the extent required under Minnesota law. In the
event of such a termination of Tenant’s right to possession of the Demised
Premises, Landlord may, but is not obligated to, re-enter the Demised Premises
and remove any or all of Tenant’s property therefrom, and Landlord may store any
property Landlord so removes from the Demised Premises in a public warehouse or
elsewhere at the cost and for the account of Tenant, and if Tenant fails to pay
the storage charges within ten (10) business days after receipt of the invoice
therefor Landlord may deem such property abandoned and cause such property to be
sold or otherwise disposed of without further obligation or any accounting to
Tenant. Upon such re-entry, Landlord may relet all or any part of the Demised
Premises to a third party or parties for Tenant’s account. Tenant is immediately
liable to Landlord for all Re-entry Costs and must pay Landlord the same within
five (5) business days after Landlord’s notice to Tenant. Landlord may relet the
Demised Premises for a period shorter or longer than the remaining term. If
Landlord relets all or any part of the Demised Premises, Tenant remains
obligated to pay all Rent when due under this Lease; provided that Landlord
will, on a monthly basis, credit any Net Rent received for the current month
against Tenant’s Rent obligation for the next succeeding month. If the Net Rent
received for any month exceeds Tenant’s Rent obligation for the succeeding
month, Landlord may retain the surplus and shall apply it to future months. For
purposes of this Lease, “Re-entry Costs” means costs and expenses Landlord
incurs re-entering or reletting all or any part of the Demised Premises,
including, without limitation, all costs and expenses Landlord incurs (a)
maintaining or preserving the Demised Premises after an Event of Default; (b)
recovering possession of the Demised Premises, removing persons and property
from the Demised Premises and storing such property (including court costs and
reasonable attorneys’ fees); (c) reletting, renovating or altering the Demised
Premises; and (d) real estate commissions, advertising expenses and similar
expenses paid or payable in connection with reletting all or any part of the
Demised Premises. “Re-entry Costs” also includes the value of free rent and
other concessions Landlord gives in connection with re-entering or reletting all
or any part of the Premises. “Net Rent” means all Rent Landlord actually
receives from any reletting of all or any part of the Premises, after first
deducting the Re-entry Costs and any other amounts owed by Tenant to Landlord.

 

(b)

Terminate this Lease effective on the date Landlord specifies in Landlord’s
notice to Tenant. Upon termination, Tenant will immediately surrender possession
of the Demised Premises to Landlord as provided in Section 21.18. If Landlord
terminates this Lease, Landlord may recover from


29

--------------------------------------------------------------------------------


Tenant and Tenant will pay to Landlord on demand all damages Landlord incurs by
reason of Tenant’s default, including, without limitation, (a) all Rent due and
payable under this Lease as of the effective date of the termination; (b) any
amount necessary to compensate Landlord for any loss, cost or damages
proximately caused Landlord by Tenant’s failure to perform its obligations under
this Lease, including, but not limited to, any Re-entry Costs; and (c) an amount
equal to the amount by which (i) the present worth, as of the effective date of
the termination, of the Basic Rent for the balance of the term remaining after
the effective date of the termination (assuming no termination) exceeds (ii) the
present worth, as of the effective date of the termination, of a fair market
Rent for the Demised Premises for the same period. For purposes of this Section
12.1.5(b), Landlord will compute present worth by utilizing a discount rate of
8% per annum. Nothing in this Section 12.1.5(b) limits or prejudices Landlord’s
right to prove and obtain damages in an amount equal to the maximum amount
allowed by law, regardless whether such damages are greater than the amounts set
forth in this Section 12.1.5(b).

 

(c)

Pursue any other remedy now or hereafter available to Landlord under the laws or
judicial decisions of the state in which the Demised Premises are located. All
rights and remedies of Landlord under this Lease are cumulative and the exercise
of any one or more remedies at any time or from time to time does not limit or
preclude the further exercise by Landlord of the same or any other rights or
remedies at any time or from time to time.

12.1.6.  Right of Landlord to Re-Enter. In the event of any termination of this
Lease, Landlord shall have the immediate right to enter upon and repossess the
Demised Premises, and any personal property of Tenant may be removed from the
Demised Premises and stored in any public warehouse at the risk and expense of
Tenant.

12.1.7.  Cumulative Remedies. Landlord’s exercise of any right or remedy shall
not prevent it from exercising any other right or remedy.

12.2       Legal Costs. Tenant shall reimburse Landlord, upon demand, for any
reasonable costs or expenses incurred by Landlord in connection with any breach
or default of Tenant under this Lease, whether or not suit is commenced or
judgment entered. Such costs shall include reasonable legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise. Tenant shall also indemnify, protect, defend and hold harmless
Landlord from all costs, expenses, demands and liability (including, without
limitation, reasonable attorneys’ fees and costs, including reasonable
attorneys’ fees as a result of the enforcement of this indemnity) incurred by
Landlord if Landlord becomes or is made a party to any claim or action (a)
instituted by Tenant, or by any third party against Tenant, or by or against any
person holding any interest under or using the Demised Premises by license of or
agreement with Tenant; (b) for foreclosure of any lien for labor or material
furnished to or for Tenant or such other person; (c) otherwise arising out of or
resulting from any act or transaction of Tenant or such other person; or (d)
necessary to protect Landlord’s interest under this Lease in a bankruptcy
proceeding, or other


30

--------------------------------------------------------------------------------


proceeding under Title 11 of the United States Code, as amended. Tenant shall
defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or, at Landlord’s election, Tenant
shall reimburse Landlord for any reasonable legal fees or costs incurred by
Landlord in any such claim or action.

If Landlord breaches any of its obligations hereunder and such breach remains
uncured for a period of thirty (30) days after written notice from Tenant
(provided such thirty-day period shall be extended so long as Landlord commences
the cure of such breach within such thirty-day period and thereafter diligently
and continuously pursues completion of the cure), then Landlord shall be in
default hereunder. In such event, Tenant may, but shall not be obligated to,
cure any such default by Landlord. Landlord shall reimburse Tenant, upon demand,
for any reasonable costs or expenses incurred by Tenant in connection with any
default of Landlord under this Lease, including, but not limited to, the costs
incurred by Tenant in curing such default, whether or not suit is commenced or
judgment entered. Such costs shall include legal fees and costs incurred for the
negotiation of a settlement, enforcement of rights or otherwise. In the event
(i) Landlord has not cured its breach within thirty (30) days of written notice
from Tenant, (ii) Tenant has cured any such Landlord default, (iii) Tenant has
made a second written demand to Landlord to reimburse Tenant’s costs of cure and
Landlord fails to reimburse such costs within thirty (30) days of such second
notice, then Tenant may offset such amounts owed by Landlord not to exceed ten
percent (10%) of the monthly Basic Rent in any one month.

12.3       No Waiver. No failure by Landlord or by Tenant to insist upon the
performance of any of the terms of this Lease or to exercise any right or remedy
upon a breach thereof, and no acceptance by Landlord of full or partial rent
from Tenant or any third party during the continuance of any such breach, shall
constitute a waiver of any such breach or of any of the terms of this Lease.
None of the terms of this Lease to be kept, observed or performed by Landlord or
by Tenant, and no breach thereof, shall be waived, altered or modified except by
a written instrument executed by Landlord and/or by Tenant, as the case may be.
No waiver of any breach shall affect or alter this Lease, but each of the terms
of this Lease shall continue in full force and effect with respect to any other
then existing or subsequent breach of this Lease. No waiver of any default
herein shall be implied from any omission of the non-defaulting party to take
any action on account of such default, if such default persists or is repeated
and no express waiver shall affect any default other than the default specified
in the express waiver and that only for the time and to the extent therein
stated. One or more waivers shall not be construed as a waiver of a subsequent
breach of the same covenant, term or condition. No statement on a payment check
from Tenant or in a letter accompanying a payment check shall be binding on
Landlord. Landlord may, with or without notice to Tenant, negotiate such check
without being bound to the conditions of such statement.

12.4       Waiver by Tenant. Tenant hereby waives all claims by Landlord’s
re-entering and taking possession of the Demised Premises in accordance with the
terms of this Lease and removing and storing the property of Tenant as permitted
under this Lease and will save Landlord harmless from all losses, costs or
damages occasioned Landlord thereby. No such reentry shall be considered or
construed to be a forcible entry by Landlord.


31

--------------------------------------------------------------------------------


ARTICLE 13

DESTRUCTION AND RESTORATION

13.1       Destruction and Restoration. Tenant covenants and agrees that in case
of damage to or destruction of the Improvements after the Commencement Date of
the term of this Lease, by fire or otherwise, Tenant, at its sole cost and
expense, shall promptly restore, repair, replace and rebuild the same as nearly
as possible to the condition that the same were in immediately prior to such
damage or destruction with such changes or alterations (made in conformity with
Article 19 hereof) as may be reasonably acceptable to Landlord or required by
law. Tenant shall forthwith give Landlord written notice of such damage or
destruction upon the occurrence thereof and specify in such notice, in
reasonable detail, the extent thereof. Such restoration, repairs, replacements,
rebuilding, changes and alterations, including the cost of temporary repairs for
the protection of the Demised Premises, or any portion thereof, pending
completion thereof are sometimes hereinafter referred to as the “Restoration.”
The Restoration shall be carried on and completed, on or before the expiration
of the term of this Lease, in accordance with the provisions and conditions of
Section 13.4 and Article 19 hereof; provided, however, that if the term of this
Lease would otherwise terminate or expire prior to completion of such
Restoration, then in that event the term of this Lease shall be extended and
remain in full force and effect until the completion of such Restoration. If the
net amount of the insurance proceeds (after deduction of all costs, expenses and
fees related to recovery of the insurance proceeds) recovered by Landlord and
held by Landlord (or, if required, by Landlord’s lender, by such lender) and
Tenant as co-trustees is reasonably deemed insufficient by Landlord to complete
the Restoration of such improvements (exclusive of Tenant’s personal property
and trade fixtures which shall be restored, repaired or rebuilt out of Tenant’s
separate funds), Tenant shall bear all costs of the Restoration, without resort
to the insurance proceeds, until the estimated deficiency is eliminated.
Notwithstanding the foregoing, if the period for renewing the then-current term
of this Lease expires without Tenant having exercised its renewal option (or, at
any time during the last year of the last renewal option), an event of casualty
thereafter occurs, and if the cost of Restoration is reasonably estimated to
exceed $1,000,000 and insurance proceeds are available to cover the complete
costs of such Restoration, Tenant may elect to terminate this Lease by giving
written notice to Landlord within forty-five (45) days of such casualty, and in
such event of termination, Tenant shall assign all proceeds of the insurance
required to be maintained by Tenant pursuant to Section 6.1 above and pay any
deductible portion thereunder to Landlord (or Landlord’s lender, if so
required). In the event such insurance proceeds are not sufficient to cover the
costs of rebuilding, Tenant shall pay any such excess rebuilding costs to
Landlord or Landlord’s lender. Upon such termination, Tenant shall have no
further obligations under this Lease accruing from and after the date of such
termination except as specifically provided herein.

13.2       Application of Insurance Proceeds. All insurance monies recovered by
Landlord (or, if required, Landlord’s lender) and Tenant as co-trustees on
account of such damage or destruction, less the reasonable costs, if any, to
Landlord or Landlord’s mortgagee of such recovery, if any, shall be applied to
the payment of the costs of the Restoration and shall be paid out from time to
time as the Restoration progresses upon the written request of Tenant (such
written request to be made to Landlord and the insurer in the event insurance
proceeds are payable to Tenant or, if Landlord’s mortgagee requires such
insurance proceeds to be held by Landlord’s mortgagee and Tenant as co-trustees,
to Landlord, Landlord’s mortgagee and the insurer), accompanied by AIA Forms
G702 and G703 (or such other similar form as may be required by Landlord’s
mortgagee) signed by the architect or a qualified professional engineer in
charge of the Restoration together with a certificate signed by such architect
or engineer that (a)


32

--------------------------------------------------------------------------------


except for the amount, if any, stated in such certificate to be due for work,
labor, services or materials, there is no outstanding indebtedness known to the
person signing such certificate, after due inquiry, which is then due for work,
labor, services or materials in connection with such Restoration, which, if
unpaid, might become the basis of a mechanic’s lien or similar lien with respect
to the Restoration or a lien upon the Demised Premises, or any portion thereof;
and (b) the Balance to Finish shown on Line 9 of such AIA Form G702 does not
exceed the sum of the remaining insurance monies, plus the amount deposited by
Tenant, if any, remaining in the hands of Landlord after payment of the sum
requested in such certificate.

Tenant shall furnish Landlord, at the time of any such payment, evidence
reasonably satisfactory to Landlord that there are no unpaid bills in respect to
any work, labor, services or materials performed, furnished or supplied in
connection with such Restoration. Landlord (or Landlord’s lender, if
applicable), and Tenant as co-trustees shall not be required to pay out any
insurance monies where Tenant fails to supply satisfactory evidence of the
payment of work, labor, services or materials performed, furnished or supplied,
as aforesaid. Upon completion of the Restoration and payment in full thereof by
Tenant, Tenant shall be entitled to receive any insurance monies or other monies
then remaining upon submission of proof reasonably satisfactory to Landlord that
the Restoration has been paid for in full and the damaged or destroyed Building
and other improvements repaired, restored or rebuilt as nearly as possible to
the condition they were in immediately prior to such damage or destruction, or
with such changes or alterations as may be made in conformity with Section 13.1
and Article 19 hereof.

13.3       Continuance of Tenant’s Obligations. Except as specifically provided
in Section 13.1 above, no destruction of or damage to the Demised Premises, or
any portion thereof, by fire, casualty or otherwise shall permit Tenant to
surrender this Lease or shall relieve Tenant from its liability to pay to
Landlord the Basic Rent and Additional Rent payable under this Lease or from any
of its other obligations under this Lease, and Tenant waives any rights now or
hereafter conferred upon Tenant by present or future law or otherwise to quit or
surrender this Lease or the Demised Premises, or any portion thereof, to
Landlord or to any suspension, diminution, abatement or reduction of rent on
account of any such damage or destruction.

13.4       Completion of Restoration. The foregoing provisions of this Article
13 apply only to damage or destruction of the Improvements by fire, casualty or
other cause occurring after the Commencement Date. Any such damage or
destruction occurring prior to such time shall be restored, repaired, replaced
and rebuilt by Landlord and during such period of construction Landlord shall
obtain and maintain builder’s risk insurance coverage. All monies received by
Landlord under its builder’s risk insurance coverage shall be applied by
Landlord to complete the Restoration of such damage or destruction and, if such
insurance proceeds are insufficient, Landlord shall provide all additional funds
necessary to complete the Restoration of the Improvements. The obligation of
Landlord described in the preceding sentence shall terminate as of the
Commencement Date.

13.5       Lender as Trustee. Notwithstanding the foregoing provisions of this
Article 13 or any provisions of Article 14 to the contrary, Landlord’s lender
may elect, at its option, in lieu of serving as co-trustee with Tenant for the
distribution of insurance proceeds or condemnation proceeds, to hold and
distribute same on its own account (and not as a co-trustee with Tenant) in
accordance with the terms of said Article 13 and Article 14.


33

--------------------------------------------------------------------------------


 

ARTICLE 14

CONDEMNATION

14.1       Condemnation of Entire Demised Premises. If, during the term of this
Lease, the entire Demised Premises shall be taken as the result of the exercise
of the power of eminent domain (hereinafter referred to as the “Proceedings”),
this Lease and all right, title and interest of Tenant hereunder shall cease and
come to an end on the date of vesting of title pursuant to such Proceedings and
Landlord shall be entitled to and shall receive the total award made in such
Proceedings, Tenant hereby assigning any interest in such award, damages,
consequential damages and compensation to Landlord and Tenant hereby waiving any
right Tenant has now or may have under present or future law to receive any
separate award of damages for its interest in the Demised Premises, or any
portion thereof, or its interest in this Lease.

In any taking of the Demised Premises, or any portion thereof, whether or not
this Lease is terminated as in this Article 14 provided, Tenant shall not be
entitled to any portion of the award for the taking of the Demised Premises or
damage to the Improvements, except as otherwise provided for in Section 14.3
with respect to the restoration of the Improvements, or for the estate or
interest of Tenant therein, all such award, damages, consequential damages and
compensation being hereby assigned to Landlord, and Tenant hereby waives any
right it now has or may have under present or future law to receive any separate
award of damages for its interest in the Demised Premises, or any portion
thereof, or its interest in this Lease, except that Tenant shall have,
nevertheless, the limited right to prove in the Proceedings and to receive any
award which may be made for damages to or condemnation of Tenant’s movable trade
fixtures and equipment, and for Tenant’s relocation costs in connection
therewith.

14.2       Partial Condemnation/Termination of Lease. If, during the Initial
Term of this Lease, or any extension or Renewal Term, less than the entire
Demised Premises, but more than fifteen percent (15%) of the floor area of the
Building, more than twenty-five percent (25%) of the land area of the Demised
Premises, a portion of the parking spaces at the Demised Premises resulting in a
zoning or code violation that is not cured by a variance or other permission
from the applicable authority, or all access rights to the Demised Premises,
shall be taken in any such Proceedings, this Lease shall, upon vesting of title
in the Proceedings, terminate as to the portion of the Demised Premises so
taken, and Tenant may, at its option, terminate this Lease as to the remainder
of the Demised Premises. Tenant shall not have the right to terminate this Lease
pursuant to the preceding sentence unless (a) the business of Tenant conducted
in the portion of the Demised Premises taken cannot reasonably be carried on
with substantially the same utility and efficiency in the remainder of the
Demised Premises (or any substitute space securable by Tenant pursuant to clause
[b] hereof) and (b) Tenant cannot construct or secure substantially similar
space to the space so taken, on the Demised Premises. Such termination as to the
remainder of the Demised Premises shall be effected by notice in writing given
not more than sixty (60) days after the date of vesting of title in such
Proceedings, and shall specify a date not more than sixty (60) days after the
giving of such notice as the date for such termination. Upon the date specified
in such notice, the term of this Lease, and all right, title and interest of
Tenant hereunder, shall cease and come to an end. If this Lease is terminated as
in this Section 14.2 provided, Landlord shall be entitled to and shall receive
the total award made in such Proceedings, Tenant hereby assigning any interest
in such award, damages, consequential damages and compensation to Landlord, and
Tenant hereby waiving any right Tenant has now or


34

--------------------------------------------------------------------------------


may have under present or future law to receive any separate award of damages
for its interest in the Demised Premises, or any portion thereof, or its
interest in this Lease except as otherwise provided in Section 14.1. The right
of Tenant to terminate this Lease, as in this Section 14.2 provided, shall be
exercisable only upon condition that no Event of Default by Tenant has occurred
and is continuing, and such termination upon Tenant’s part shall become
effective only upon compliance by Tenant with all such terms, covenants and
conditions to the date of such termination. In the event that Tenant elects not
to terminate this Lease as to the remainder of the Demised Premises, the rights
and obligations of Landlord and Tenant shall be governed by the provisions of
Section 14.3 hereof.

14.3       Partial Condemnation/Continuation of Lease. If (a) fifteen percent
(15%), or less, of the floor area of the Building, or (b) twenty-five percent
(25%), or less, of the land area of the Demised Premises, or (c) a portion of
the parking spaces at the Demised Premises that does not result in a zoning or
code violation (or results in a zoning or code violation that is cured by a
variance or other permission from the applicable authority), or (d) some (but
not all) access rights to the Demised Premises shall be taken in such
Proceedings, or if (w) more than fifteen percent (15%) of the floor area of the
Building or (x) more than twenty-five percent (25%) of the land area of the
Demised Premises or (y) a portion of the parking spaces at the Demised Premises
resulting in a zoning or code violation that is not cured by a variance or other
permission from the applicable authority, or (z) all access rights to the
Demised Premises is taken (but less than the entire Demised Premises), and this
Lease is not terminated as in Section 14.2 hereof provided, this Lease shall,
upon vesting of title in the Proceedings, terminate as to the parts so taken,
and Tenant shall have no claim or interest in the award, damages, consequential
damages and compensation, or any part thereof except as otherwise provided in
Section 14.1. Landlord shall be entitled to and shall receive the total award
made in such Proceedings, Tenant hereby assigning any interest in such award,
damages, consequential damages and compensation to Landlord, and Tenant hereby
waiving any right Tenant has now or may have under present or future law to
receive any separate award of damages for its interest in the Demised Premises,
or any portion thereof, or its interest in this Lease except as otherwise
provided in Section 14.1. The net amount of the award (after deduction of all
costs and expenses, including attorneys’ fees), shall be held by Landlord and
Tenant as co-trustees and applied as hereinafter provided. Tenant, in such case,
covenants and agrees, at Tenant’s sole cost and expense (subject to
reimbursement to the extent hereinafter provided), promptly to restore that
portion of the Improvements on the Demised Premises not so taken to a complete
architectural and mechanical unit for the use and occupancy of Tenant as in this
Lease provided. In the event that the net amount of the award (after deduction
of all costs and expenses, including attorneys’ fees) that may be received by
Landlord and held by Landlord and Tenant as co-trustees in any such Proceedings
for physical damage to the Improvements as a result of such taking is
insufficient to pay all costs of such restoration work, Tenant shall deposit
with Landlord and Tenant as co-trustees such additional sum as may be required
upon the written request of Landlord. The provisions and conditions in Article
19 applicable to changes and alterations shall apply to Tenant’s obligations to
restore that portion of the Improvements to a complete architectural and
mechanical unit. Landlord and Tenant as co-trustees agree in connection with
such restoration work to apply so much of the net amount of any award (after
deduction of all costs and expenses, including attorneys’ fees) that may be
received by Landlord and held by Landlord and Tenant as co-trustees in any such
Proceedings for physical damage to the Improvements as a result of such taking
to the costs of such restoration work thereof and the said


35

--------------------------------------------------------------------------------


net award for physical damage to the Improvements as a result of such taking
shall be paid out from time to time to Tenant, or on behalf of Tenant, as such
restoration work progresses upon the written request of Tenant, which shall be
accompanied by AIA Forms G702 and G703 (or such other similar form as may be
required by Landlord’s mortgagee) signed by the architect or the registered
professional engineer in charge of the restoration work, together with a
certificate signed by such architect or engineer that the Balance to Finish
shown on Line 9 of such AIA Form G702 does not exceed the sum of the remaining
insurance monies or award for physical damage to the Improvements as a result of
such taking, plus the amount deposited by Tenant, if any, remaining in the hands
of Landlord after payment of the sum requested in such certificate. If payment
of the award for physical damage to the Improvements as a result of such taking,
as aforesaid, shall not be received by Landlord in time to permit payments as
the restoration work progresses (except in the event of an appeal of the award
by Landlord), Tenant shall, nevertheless, perform and fully pay for such work
without delay, and payment of the amount to which Tenant may be entitled shall
thereafter be made by Landlord out of the net award for physical damage to the
Improvements as a result of such taking as and when payment of such award is
received by Landlord. If Landlord appeals an award and payment of the award is
delayed pending appeal, Tenant shall nevertheless perform and fully pay for such
work without delay, and payment of the amount to which Tenant would have been
entitled had Landlord not appealed the award (in an amount not to exceed the net
award prior to such appeal) shall be made by Landlord to Tenant as restoration
progresses pursuant to this Section 14.3, in which event Landlord shall be
entitled to retain an amount equal to the sum disbursed to Tenant pursuant to
this sentence out of the net award as and when payment of such award is received
by Landlord. Notwithstanding anything to the contrary contained in the
immediately prior sentence, Tenant may elect to join in the appeal by Landlord,
in which case Landlord and Tenant shall share equally in all costs of
prosecuting the appeal (including interim costs of funding Restoration of the
Demised Premises) and the increase in the award (if any) arising therefrom.
Tenant shall also furnish Landlord and Tenant as co-trustees with each
certificate hereinabove referred to, together with evidence reasonably
satisfactory to Landlord that there are no unpaid bills in respect to any work,
labor, services or materials performed, furnished or supplied, or claimed to
have been performed, furnished or supplied, in connection with such restoration
work, and that no liens have been filed against the Demised Premises, or any
portion thereof. Landlord and Tenant as co-trustees shall not be required to pay
out any funds when there are unpaid bills for work, labor, services or materials
performed, furnished or supplied in connection with such restoration work, or
where a lien for work, labor, services or materials performed, furnished or
supplied has been placed against the Demised Premises, or any portion thereof.
Upon completion of the restoration work and payment in full therefor by Tenant,
and upon submission of proof reasonably satisfactory to Landlord that the
restoration work has been paid for in full and that the Improvements have been
restored or rebuilt to a complete architectural and mechanical unit for the use
and occupancy of Tenant as provided in this Lease, Landlord and Tenant as
co-trustees shall pay over to Tenant any portion of the cash deposit furnished
by Tenant then remaining. From and after the date of delivery of possession to
the condemning authority pursuant to the Proceedings, a just and proportionate
part of the Basic Rent, according to the extent and nature of such taking, shall
abate for the remainder of the term of this Lease.

14.4       Continuance of Obligations. In the event of any termination of this
Lease, or any part thereof, as a result of any such Proceedings, Tenant shall
pay to Landlord all Basic Rent and all Additional Rent and other charges payable
hereunder with respect to that portion of the


36

--------------------------------------------------------------------------------


Demised Premises so taken in such Proceedings with respect to which this Lease
shall have terminated justly apportioned to the date of such termination. From
and after the date of vesting of title in such Proceedings, Tenant shall
continue to pay the Basic Rent and Additional Rent and other charges payable
hereunder, as in this Lease provided, to be paid by Tenant, subject to an
abatement of a just and proportionate part of the Basic Rent according to the
extent and nature of such taking as provided for in Section 14.3 and Section
14.5 hereof in respect to the Demised Premises remaining after such taking.

14.5       Adjustment of Rent. In the event of a partial taking of the Demised
Premises under Section 14.3 hereof, or a partial taking of the Demised Premises
under Section 14.2 hereof, followed by Tenant’s election not to terminate this
Lease, the fixed Basic Rent payable hereunder during the period from and after
the date of vesting of title in such Proceedings to the termination of this
Lease shall be reduced to a sum equal to the product of the Basic Rent provided
for herein multiplied by a fraction, the numerator of which is the value of the
Demised Premises after such taking and after the same has been restored to a
complete architectural unit, and the denominator of which is the value of the
Demised Premises prior to such taking.

ARTICLE 15

ASSIGNMENT, SUBLETTING, ETC.

15.1       Restriction on Transfer. Tenant shall not sublet the Demised
Premises, or any portion thereof, nor assign, mortgage, pledge, transfer or
otherwise encumber or dispose of this Lease, or any interest therein, or in any
manner assign, mortgage, pledge, transfer or otherwise encumber or dispose of
its interest or estate in the Demised Premises, or any portion thereof (each of
which are herein referred to sometimes as a “Transfer”), without obtaining
Landlord’s prior written consent in each and every instance (except as otherwise
provided in Section 15.4 hereof), which consent shall not be unreasonably
withheld or delayed. Tenant’s request for consent to a Transfer must describe in
detail the parties, terms, portion of the Demised Premises, and other
circumstances involved in the proposed Transfer. Landlord will notify Tenant of
Landlord’s election to consent or withhold consent within twenty (20) days of
Landlord’s receipt of such a written request for consent to the Transfer from
Tenant. In the event any Transfer necessitates alterations to the Building or
the Demised Premises due to applicable laws or increased demand for services,
Tenant shall make such alterations at Tenant’s cost, subject to the provisions
of Article 19. Tenant will provide Landlord with any additional information
Landlord reasonably requests regarding the proposed Transfer or the proposed
transferee. If Landlord consents to a Transfer, the following conditions must be
complied with:

15.1.1.  Any assignment of this Lease shall transfer to the assignee all of
Tenant’s right, title and interest in this Lease and all of Tenant’s estate or
interest in the Demised Premises.

15.1.2.  At the time of any assignment or subletting, and at the time when
Tenant requests Landlord’s written consent thereto, this Lease must be in full
force and effect, without any Event of Default thereunder on the part of Tenant.

15.1.3.   Any such assignee shall assume, by written, recordable instrument, in
form and content reasonably satisfactory to Landlord, the due performance of all
of Tenant’s obligations under this Lease, including any accrued obligations at
the time of the effective date


37

--------------------------------------------------------------------------------


of the assignment, and such assumption agreement shall state that the same is
made by the assignee for the express benefit of Landlord as a third party
beneficiary thereof. A copy of the assignment and assumption agreement, both in
form and content reasonably satisfactory to Landlord, fully executed and
acknowledged by assignee, together with a certified copy of a properly executed
corporate resolution (if the assignee be a corporation) authorizing the
execution and delivery of such assumption agreement, shall be sent to Landlord
within a reasonable time following the effective date of such assignment.

15.1.4.  In the case of a subletting, a copy of any sublease fully executed and
acknowledged by Tenant and the sublessee shall be mailed to Landlord promptly
following the effective date of such subletting.

15.1.5.  All Transfers shall be subject to all the provisions, terms, covenants
and conditions of this Lease. Any Tenant-assignor (and the guarantor or
guarantors of this Lease, if any) and the assignee or assignees shall continue
to be and remain liable under this Lease, as it may be amended from time to time
without notice to any assignor of Tenant’s interest or to any guarantor.

15.1.6.  Each sublease permitted under this Section 15.1 shall contain
provisions to the effect that (i) such sublease is subject and subordinate to
all of the terms, covenants and conditions of this Lease and to all of the
rights of Landlord thereunder; and (ii) in the event this Lease shall terminate
before the expiration of such sublease, the sublessee thereunder will, at
Landlord’s option, attorn to Landlord and waive any rights the sublessee may
have to terminate the sublease or to surrender possession thereunder, as a
result of the termination of this Lease.

15.1.7.  Tenant agrees to pay on behalf of Landlord any and all costs of
Landlord, including reasonable attorneys’ fees paid or payable to outside
counsel, occasioned by such Transfer.

15.2       Restriction From Further Assignment. Notwithstanding anything
contained in this Lease to the contrary and notwithstanding any consent by
Landlord to any sublease of the Demised Premises, or any portion thereof, or to
any assignment of this Lease or of Tenant’s interest or estate in the Demised
Premises, and except with respect to assignments and/or subleases made in
accordance with Section 15.4 below, no sublessee shall assign its sublease nor
further sublease the Demised Premises, or any portion thereof, and no assignee
shall further assign its interest in this Lease or its interest or estate in the
Demised Premises, or any portion thereof, nor sublease the Demised Premises, or
any portion thereof, without Landlord’s prior written consent in each and every
instance, which consent shall not be unreasonably withheld or unduly delayed. No
such assignment or subleasing shall relieve Tenant from any of Tenant’s
obligations in this Lease contained.

15.3       Tenant’s Failure to Comply. Tenant’s failure to comply with all of
the foregoing provisions and conditions of this Article 15 shall (whether or not
Landlord’s consent is required under this Article 15), at Landlord’s option,
render any purported Transfer null and void and of no force and effect.


38

--------------------------------------------------------------------------------


15.4       Transfers to Affiliates. Provided that no Event of Default exists
under this Lease, Tenant may, without Landlord’s consent, assign or sublet all
or a portion of this Lease or the Demised Premises to an Affiliate (as hereafter
defined) if (a) Tenant notifies Landlord at least twenty (20) days prior to such
assignment or subletting; (b) in the case of an assignment, Tenant delivers to
Landlord, at the time of Tenant’s notice, current consolidated financial
statements of Tenant and the proposed assignee that are reasonably acceptable to
Landlord; and (c) Tenant delivers to Landlord, not later than the effective date
of the assignment or subletting, a written agreement reasonably acceptable to
Landlord under which the assignee or sublessee (to the extent applicable under
the terms of the sublease) assumes and agrees to perform Tenant’s obligations
under this Lease and to observe all terms and conditions of this Lease. Tenant
will also promptly provide Landlord with copies of any documents reasonably
requested by Landlord to document the status and relationship between Tenant and
its Affiliate. A Transfer to an Affiliate does not release Tenant from any
liability or obligation under this Lease. “Affiliate” means (i) any person or
entity that, directly or indirectly, controls, is controlled by or is under
common control with Tenant or any of its controlling principal shareholders;
(ii) any trust or entity created by any of Tenant’s controlling principal
shareholders for estate planning purposes; (iii) any entity into which Tenant is
consolidated or merged; and (iv) any entity to which substantially all of the
assets of Tenant are transferred. For purposes of this definition, “control”
means possessing the power to direct or cause the direction of the management
and policies of the entity by the ownership of a majority of the voting
securities of the entity. In the event of consolidation of Tenant with one or
more other entities or the sale or other disposition of all or substantially all
of the assets of Tenant to one or entities, the surviving entity or transferee
of assets, as the case may be, shall deliver to Landlord, and any assignee of
any interest of Landlord, an acknowledged instrument assuming all obligations,
covenants and responsibilities of Tenant hereunder.

15.5       Landlord’s Consent Standards. For purposes of Section 15.1 and in
addition to any other reasonable grounds for denial, Landlord’s consent to any
of the transactions described in Section 15.1 will be deemed reasonably withheld
if, in Landlord’s good faith judgment, any one or more of the following apply:
(a) a proposed assignee or sublessee of the entire Premises does not have the
financial strength to perform the Tenant’s obligations under this Lease; (b) the
proposed transferee does not have a good business reputation; (c) the use of the
Demised Premises by the proposed transferee would, in Landlord’s reasonable
judgment, materially impact the Building or the Demised Premises in a negative
manner; (d) the transferee is a government (or agency or instrumentality
thereof); or (e) an Event of Default exists under this Lease at the time Tenant
requests consent to the proposed transaction.

ARTICLE 16

SUBORDINATION, NONDISTURBANCE,

NOTICE TO MORTGAGEE AND ATTORNMENT

16.1       Subordination by Tenant. This Lease and all rights of Tenant therein,
and all interest or estate of Tenant in the Demised Premises, or any portion
thereof, shall be subject and subordinate to the lien of any mortgage, deed of
trust, security instrument or other document of like nature (“Mortgage”), which
at any time may be placed upon the Demised Premises, or any portion thereof, by
Landlord, and to any replacements, renewals, amendments, modifications,
extensions or refinancing thereof, and to each and every advance made under any
Mortgage, and


39

--------------------------------------------------------------------------------


any mortgagee shall in such event be deemed entered into a non-disturbance
agreement with Tenant as provided below. Tenant agrees at any time hereafter,
and from time to time on demand of Landlord, to execute and deliver to Landlord
any instruments, releases or other documents that may be reasonably required for
the purpose of subjecting and subordinating this Lease to the lien of any such
Mortgage so long as the instruments contain the non-disturbance agreement
described below. It is agreed, nevertheless, that such subordination agreement
or other instrument, release or document shall provide that, subject to the
exercise of the rights and remedies of the “Landlord” upon the occurrence of an
Event of Default, neither the mortgagee nor any purchaser at a foreclosure sale,
sheriff’s sale, trustee’s sale or similar proceeding shall, except in the
exercise of Landlord’s rights and remedies under this Lease for a breach or
default hereof by Tenant, in any manner interfere with, hinder or molest
Tenant’s right to quiet enjoyment under this Lease, nor the right of Tenant to
continue to occupy the Demised Premises, and all portions thereof, and to
conduct its business thereon in accordance with the covenants, conditions,
provisions, terms and agreements of this Lease, and this Lease shall continue in
full force and effect, notwithstanding any such foreclosure, sheriff’s sale,
trustee’s sale or similar proceeding, as a direct lease between the purchaser,
as Landlord, and Tenant as Tenant, so long as no Event of Default by Tenant has
occurred and is continuing and Tenant continues to observe all covenants,
conditions, provisions, terms and agreements to be performed and observed by
Tenant under this Lease. Tenant shall not be named a defendant by Landlord or
otherwise made a party to any foreclosure proceedings by Landlord. The lien of
any such Mortgage shall not cover Tenant’s trade fixtures or other personal
property located in or on the Demised Premises. Within ten (10) days of request
by Landlord, Tenant agrees to execute and deliver to Landlord a subordination,
non-disturbance and attornment agreement in the form attached hereto as Exhibit
“F”, or such other form reasonably requested by and acceptable to Landlord,
Tenant and the holder of the Mortgage (“SNDA”).

16.2       Landlord’s Default. In the event of any act or omission of Landlord
constituting a default by Landlord, Tenant shall not exercise any remedy until
Tenant has given Landlord and Landlord’s mortgagee prior written notice of such
act or omission and until a thirty (30)-day period of time to allow each of
Landlord and the mortgagee to remedy such act or omission shall have elapsed
following the giving of such notice; provided, however, if such act or omission
cannot, with due diligence and in good faith, be remedied within such thirty
(30)-day period, the Landlord and/or mortgagee shall be allowed such further
period of time as may be reasonably necessary provided that it shall have
commenced remedying the same with due diligence and in good faith within said
thirty (30)-day period. In the event Landlord’s act or omission which
constitutes a Landlord’s default hereunder results in an immediate threat of
bodily harm to Tenant’s employees, agents or invitees, or damage to Tenant’s
property Tenant may proceed to cure the default without prior notice to Landlord
provided, however, in that event Tenant shall give written notice to Landlord as
soon as possible after commencement of such cure. Nothing herein contained shall
be construed or interpreted as requiring any mortgagee to remedy such act or
omission.

16.3       Attornment. If any mortgagee or other purchaser at a sheriff’s sale,
trustee’s sale or similar proceeding shall succeed to the rights of Landlord
under this Lease or to ownership of the Demised Premises, whether through
possession or foreclosure or the delivery of a deed to the Demised Premises,
then Tenant shall attorn to and recognize such mortgagee or purchaser as
Tenant’s landlord under this Lease and the mortgagee or purchaser shall accept
such attornment,


40

--------------------------------------------------------------------------------


and both parties shall promptly execute and deliver any instrument that either
party may reasonably request to evidence such attornment. In the event of any
other transfer of Landlord’s interest hereunder, upon the written request of the
transferee, Landlord or Tenant, Tenant shall attorn to and recognize such
transferee as Tenant’s landlord under this Lease and the transferee shall accept
such attornment, and both parties shall promptly execute and deliver any
instrument that such transferee, Landlord, or Tenant may reasonably request to
evidence such attornment.

ARTICLE 17

SIGNS

17.1       Tenant’s Signs. Tenant may erect signs on the exterior of the
Building and/or a monument sign on the landscaped area adjacent thereto,
provided that such sign or signs (a) do not cause any structural damage or other
damage to the Building; (b) do not violate applicable governmental laws,
ordinances, rules or regulations; (c) do not violate any existing covenants,
conditions or restrictions affecting the Demised Premises; and (d) are
compatible with the architecture of the Building and the landscaped area
adjacent thereto. Tenant may not install any exterior or monument sign until it
has obtained all necessary governmental and quasi-governmental approvals
therefor, all third party approvals, and Landlord’s reasonable approval as to
the size, location, design and all other aspects thereof. When Tenant requests
Landlord’s approval of any such sign, Tenant will concurrently submit to
Landlord the proposed fabrication drawings thereof. Landlord’s consent to such
sign shall be granted or withheld within twenty (20) days following Tenant’s
written request therefor accompanied by the documentation required above. If
Landlord has failed to respond within said 20-day period, Landlord’s approval
shall be deemed granted. Tenant shall be responsible for the cost of such signs
and the installation thereof in excess of the sign allowance set forth in the
Outline Plans and Specifications, and Tenant shall be responsible to maintain
any such signs allowed by this Section 17.1 at Tenant’s sole cost and expense.
Tenant must remove such signage prior to the expiration or earlier termination
of this Lease, and must repair and restore any damage to the Demised Premises
caused by such installation and/or removal.

ARTICLE 18

REPORTS BY TENANT

18.1       Annual Statements. Upon request by Landlord at any time after one
hundred thirty-five (135) days after the end of the applicable fiscal year of
Tenant, Tenant shall deliver to Landlord (within fifteen (15) days after receipt
of written request) a copy of its audited, consolidated financial statement
(including, but not limited to, an audited balance sheet, if available, and an
income statement), including the certification of its auditor, and similar
financial statement of any guarantor of Tenant’s obligations under this Lease.

ARTICLE 19

CHANGES AND ALTERATIONS

19.1       Tenant’s Changes and Alterations. Tenant shall have the right at any
time, and from time to time during the term of this Lease, to make such changes
and alterations, structural or otherwise, to the Building, improvements and
fixtures hereafter erected on the Demised Premises as Tenant shall deem
necessary or desirable in connection with the requirements of its


41

--------------------------------------------------------------------------------


business, which such changes and alterations (other than changes or alterations
of Tenant’s movable trade fixtures and equipment) shall be made in all cases
subject to the following conditions, which Tenant covenants to observe and
perform:

19.1.1.  Permits. No change or alteration shall be undertaken until Tenant shall
have procured and paid for, so far as the same may be required from time to
time, all municipal, state and federal permits and authorizations of the various
governmental bodies and departments having jurisdiction thereof, and Landlord
agrees to join in the application for such permits or authorizations whenever
such action is necessary, all at Tenant’s sole cost and expense, provided that
either such applications do not cause Landlord to become liable for any cost,
fees or expenses, or Tenant pays any such costs, fees or expenses on Landlord’s
behalf.

19.1.2.  Compliance with Plans and Specifications. Before commencement of any
change, alteration, restoration or construction (hereinafter sometimes referred
to as “Work”) involving in the aggregate an estimated cost of more than One
Hundred Thousand and No/100 Dollars ($100,000.00) (excluding work, such as
painting or carpeting, for which plans are not reasonably required) or which
would materially alter the mechanical, structural, electrical, plumbing, or
fire/life safety systems of the Improvements, Tenant shall (i) furnish Landlord
with detailed plans and specifications of the proposed change or alteration;
(ii) obtain Landlord’s prior written consent, which consent shall not be
unreasonably withheld (but such consent may be withheld if the change or
alteration would, in the reasonable judgment of Landlord, impair the value or
usefulness of the Land or Improvements, or any substantial part thereof); (iii)
obtain Landlord’s prior written approval of a licensed architect or licensed
professional engineer selected and paid for by Tenant, who shall supervise any
such work (hereinafter referred to as “Alterations Architect or Engineer”); (iv)
obtain Landlord’s prior written approval of detailed plans and specifications
prepared and approved in writing by said Alterations Architect or Engineer, and
of each amendment and change thereto; and (v) if the estimated cost of the Work
exceeds $1,000,000.00, furnish to Landlord a surety company performance bond
issued by a surety company licensed to do business in the state in which the
Demised Premises are located and reasonably acceptable to Landlord in an amount
equal to the estimated cost of such work guaranteeing the completion thereof
within a reasonable time thereafter (1) free and clear of all mechanic’s liens
or other liens, encumbrances, security interests and charges, and (2) in
accordance with the plans and specifications approved by Landlord.

19.1.3.  Value Maintained. Any change or alteration shall, when completed, be of
such character as not to reduce the value or utility of the Demised Premises or
the Building to which such change or alteration is made below its value or
utility immediately before such change or alteration, nor shall such change or
alteration reduce the area or cubic content of the Building, nor change the
character of the Demised Premises or the Building as to use without Landlord’s
express written consent.

19.1.4.  Compliance with Laws. All Work done in connection with any change or
alteration shall be done promptly and in a good and workmanlike manner and in
compliance with all building and zoning laws of the place in which the Demised
Premises are situated, and with all laws, ordinances, orders, rules, regulations
and requirements of all federal, state and municipal governments and appropriate
departments, commissions, boards and officers thereof, and in accordance with
the orders, rules and regulations of the Board of Fire Underwriters where


42

--------------------------------------------------------------------------------


the Demised Premises are located, or any other body exercising similar
functions. The cost of any such change or alteration shall be promptly paid when
due so that the Demised Premises and all portions thereof shall at all times be
free of liens for labor and materials supplied to the Demised Premises, or any
portion thereof. The Work shall be prosecuted with reasonable dispatch, delays
due to strikes, lockouts, acts of God, inability to obtain labor or materials,
governmental restrictions or similar causes beyond the control of Tenant
excepted. Tenant shall obtain and maintain, at its sole cost and expense, or
cause to be obtained and maintained at no expense to Landlord, during the
performance of the Work, workers’ compensation insurance covering all persons
employed in connection with the Work and with respect to which death or injury
claims could be asserted against Landlord or Tenant or against the Demised
Premises or any interest therein, and the insurance coverages required by
Section 6.1 hereof shall be supplemented with “builder’s risk” insurance on a
completed value form or other comparable coverage on the Work, subject to
Tenant’s right to self-insure with respect to the first $25,000 of the risk. All
such insurance shall be in a company or companies authorized to do business in
the state in which the Demised Premises are located and reasonably satisfactory
to Landlord, and all such policies of insurance or certificates of insurance
shall be delivered to Landlord endorsed “Premium Paid” by the company or agency
issuing the same, or with other evidence of payment of the premium satisfactory
to Landlord.

19.1.5.  Property of Landlord. All improvements and alterations (other than
Tenant’s movable trade fixtures, equipment and back-up generators) made or
installed by Tenant shall immediately, upon completion or installation thereof,
become the property of Landlord without payment therefor by Landlord, and shall
be surrendered to Landlord on the expiration of the term of this Lease.

19.1.6.  Location of Improvements. No change, alteration, restoration or new
construction shall be in or connect the Improvements with any property, building
or other improvement located outside the boundaries of the parcel of land
described in Exhibit “A”, nor shall the same obstruct or interfere with any
existing easement.

19.1.7.  Removal of Improvements. As a condition to granting approval for any
changes or alterations (other than the initial Tenant Improvements), Landlord
may require, by written notice to Tenant, given at or prior to the time of
granting such approval, that Tenant is to remove any improvements, additions or
installations installed by Tenant in the Demised Premises at Tenant’s sole cost
and expense, and restore the portion of the Demised Premises so altered to
either “shell” condition or at the Tenant’s option the condition existing
immediately prior to all alterations performed pursuant to this Article 19.
Tenant shall restore any damage caused by the installation (and removal, if
required) of such improvements, additions or installations; provided, however,
the only improvements, additions or installations which Tenant shall remove
shall be those specified in such notice. All improvements, additions or
installations installed by Tenant which did not require Landlord’s prior
approval (other than paint or other wall coverings, carpeting and other floor
coverings) shall be removed by Tenant as provided in this Section 19.1.7, unless
Tenant has obtained a written waiver of such condition from Landlord.

19.1.8.  Written Notification Required. Tenant shall notify Landlord in writing
ten (10) business days prior to commencing any alterations, additions or
improvements to the


43

--------------------------------------------------------------------------------


Demised Premises which have been approved by Landlord so that Landlord shall
have the right to record and post notices of non-responsibility on the Demised
Premises.

 

ARTICLE 20

[INTENTIONALLY OMITTED]

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1       Entry by Landlord. Tenant agrees to permit Landlord and authorized
representatives of Landlord to enter upon the Demised Premises at all reasonable
times during ordinary business hours upon reasonable prior notice for the
purpose of inspecting the same and, upon an Event of Default relating to
Tenant’s obligation to make any necessary repairs to comply with any laws,
ordinances, rules, regulations or requirements of any public body, or the Board
of Fire Underwriters, or any similar body, to make such repairs. Nothing herein
contained shall imply any duty upon the part of Landlord to do any such work
which, under any provision of this Lease, Tenant may be required to perform, and
the performance thereof by Landlord shall not constitute a waiver of any Event
of Default by Tenant in failing to perform the same. Landlord may, during the
progress of any work, keep and store upon the Demised Premises all necessary
materials, tools and equipment. Landlord shall not in any event be liable for
inconvenience, annoyance, disturbance, loss of business or other damage to
Tenant by reason of making repairs or the performance of any work in or about
the Demised Premises, or on account of bringing material, supplies and equipment
into, upon or through the Demised Premises during the course thereof, and the
obligations of Tenant under this Lease shall not be thereby affected in any
manner whatsoever.

21.2       Exhibition of Demised Premises. Landlord is hereby given the right
during usual business hours upon reasonable prior notice at any time during the
term of this Lease to enter upon the Demised Premises and to exhibit the same
for the purpose of mortgaging, leasing, or selling the same. During the final
year of the term, Landlord shall be entitled to display on the Demised Premises,
in such manner as to not unreasonably interfere with Tenant’s business, signs
indicating that the Demised Premises are for rent or sale and suitably
identifying Landlord or its agent. Tenant agrees that such signs may remain
unmolested upon the Demised Premises and that Landlord may exhibit the Demised
Premises to prospective tenants during said period.

21.3       Indemnification by Tenant. To the fullest extent allowed by law,
Tenant shall at all times indemnify, defend and hold harmless Landlord and
Landlord’s shareholders, employees and managing agent against and from any and
all claims, costs, liabilities, actions and damages (including, without
limitation, attorneys’ fees and costs) arising from the conduct or management,
or from any work or things whatsoever done in or about the Demised Premises, or
arising from any condition of the Improvements or any street, curb or sidewalk
adjoining the Demised Premises, or of any passageways or space therein or
appurtenant thereto, or arising from any breach or default on the part of Tenant
in the performance of any covenant or agreement on the part of Tenant to be
performed, pursuant to the terms of this Lease, or arising from any act or
negligence of Tenant, its agents, servants, employees or licensees, or arising
from any accident, injury or damage whatsoever caused to any person, firm or
corporation


44

--------------------------------------------------------------------------------


occurring during the term of this Lease, in or about the Demised Premises, or
upon the sidewalk and the land adjacent thereto, and from and against all costs,
attorneys’ fees, expenses and liabilities incurred in or about any such claim or
action or proceeding brought thereon; and in case any action or proceeding be
brought against Landlord by reason of any such claim, Tenant, upon notice from
Landlord, covenants to defend such action or proceeding by counsel reasonably
satisfactory to Landlord. Tenant’s obligations under this Section 21.3 shall be
insured by contractual liability coverage under Tenant’s policies of insurance
required under the provisions of Section 6.2 hereof. Notwithstanding anything
herein to the contrary, Tenant shall have no obligation to indemnify Landlord
from and against any third-party claims to the extent directly resulting from
the negligent actions or omissions of Landlord, its employees, or agents.

21.4       Notices. All notices, demands and requests which may be or are
required to be given, demanded or requested by either party to the other shall
be in writing. All notices, demands and requests shall be sent by United States
registered or certified mail, postage prepaid or by an independent overnight
courier service, addressed as follows:

 

To Landlord:

Opus Northwest, L.L.C.

10350 Bren Road West

Minnetonka, Minnesota 55343

Attn: Vice President

 

With a copy to:

Opus Northwest, L.L.C.

10350 Bren Road West

Minnetonka, Minnesota 55343

Attn: Legal Department

 

With a copy to:

Briggs and Morgan, Professional Association

2200 IDS Center

80 South Eighth Street

Minneapolis, Minnesota 55402

Attn: Charles R. Haynor

 

To Tenant:

Select Comfort Corporation

6105 Trenton Lane North

Minneapolis, Minnesota 55442

Attn: Mark A. Kimball

 

With a copy to:

Select Comfort Corporation

6105 Trenton Lane North

Minneapolis, Minnesota 55442

Attn: Mitchell W. Johnson

or at such other place as either party may from time to time designate by
written notice to the other party. Notices, demands and requests which shall be
served upon Landlord by Tenant, or upon Tenant by Landlord, in the manner
aforesaid, shall be deemed to be sufficiently served or given for all purposes
hereunder at the time such notice, demand or request shall be mailed or
delivered to a courier.


45

--------------------------------------------------------------------------------


21.5       Quiet Enjoyment. Landlord covenants and agrees that Tenant, upon
paying the Basic Rent and Additional Rent, and upon observing and keeping the
covenants, agreements and conditions of this Lease on its part to be kept,
observed and performed, shall lawfully and quietly hold, occupy and enjoy the
Demised Premises (subject to the provisions of this Lease) during the term of
this Lease without hindrance or molestation by Landlord or by any person or
persons claiming under Landlord.

21.6       Landlord’s Continuing Obligations. The term “Landlord”, as used in
this Lease so far as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner or owners at the
time in question of the fee of the Demised Premises, and in the event of any
transfer or transfers or conveyance, the then grantor shall be automatically
freed and relieved from and after the date of such transfer or conveyance of all
liability as respects the performance of any covenants or obligations on the
part of Landlord contained in this Lease thereafter to be performed to the
extent such covenants or obligations are assumed or deemed assumed pursuant to
the terms of this Lease and provided that any funds in the hands of such
landlord or the then grantor at the time of such transfer, in which Tenant has
an interest, shall be turned over to the grantee, and any amount then due and
payable to Tenant by Landlord or the then grantor under any provision of this
Lease shall be paid to Tenant. The covenants and obligations contained in this
Lease on the part of Landlord shall, subject to the aforesaid, be binding on
Landlord’s successors and assigns, during and in respect of their respective
successive periods of ownership. Nothing contained herein shall be deemed to
release Opus Northwest, L.L.C. (“Opus”) from any liability under this Lease,
regardless of whether or not said entity holds title to the Demised Premises,
with respect to its obligations to construct the Landlord’s Improvements and the
Tenant’s Improvements pursuant to Article 2 of this Lease or with respect to its
warranty obligations set forth in Section 2.4 of this Lease, nor to limit
Tenant’s remedies for a default by Opus under Section 2.4 of this Lease to
Opus’s interest in the Demised Premises as provided in Section 21.23 below.

21.7       Estoppel. Landlord and Tenant shall, each without charge at any time
and from time to time, within ten (10) business days after written request by
the other party, certify by written instrument, duly executed, acknowledged and
delivered to any mortgagee, assignee of a mortgagee, proposed mortgagee, or to
any purchaser or proposed purchaser, or to any other person dealing with
Landlord, Tenant or the Demised Premises:

21.7.1.  That this Lease (and all guaranties, if any) is unmodified and in full
force and effect (or, if there have been modifications, that the same is in full
force and effect, as modified, and stating the modifications);

21.7.2.  The dates to which the Basic Rent or Additional Rent have been paid in
advance;

21.7.3.  Whether or not there are then existing any breaches or defaults by such
party or the other party known by such party under any of the covenants,
conditions, provisions, terms or agreements of this Lease, and specifying such
breach or default, if any, or any setoffs or defenses against the enforcement of
any covenant, condition, provision, term or agreement of this Lease (or of any
guaranties) upon the part of Landlord or Tenant (or any guarantor), as the


46

--------------------------------------------------------------------------------


case may be, to be performed or complied with (and, if so, specifying the same
and the steps being taken to remedy the same); and

21.7.4.  Such other statements or certificates as Landlord, any mortgagee or
Tenant may reasonably request.

Tenant agrees to deliver such estoppel in the form attached hereto as Exhibit
“H”, or if requested by landlord or its purchaser or mortgagee, in another form
reasonably acceptable to Landlord and/or its purchaser or mortgagee. It is the
intention of the parties hereto that any statement delivered pursuant to this
Section 21.7 may be relied upon by any of such parties dealing with Landlord,
Tenant or the Demised Premises. If Tenant does not deliver such statement to
Landlord within such 10 business day period, Landlord, and any prospective
purchaser or encumbrancer of the Demised Premises or the Building, may
conclusively presume and rely upon the following facts: (i) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (ii) that this Lease has not been cancelled or terminated and is in
full force and effect, except as otherwise represented by Landlord; (iii) that
the current amounts of the Basic Rent is as represented by Landlord; (iv) that
there have been no subleases or assignments of the Lease; (v) that not more than
one month’s Basic Rent or other charges have been paid in advance; and (vi) that
Landlord is not in default under the Lease. In such event, Tenant shall be
estopped from denying the truth of such facts.

 

21.8

[Intentionally Omitted.]

21.9       Memorandum of Lease. Upon not less than thirty (30) days prior
written request by either party, the parties hereto agree to execute and deliver
to each other a Memorandum of Lease, in recordable form, setting forth the date
of this Lease, the parties to this Lease, the term of this Lease, the legal
description of the Demised Premises, and such other matters reasonably requested
by Landlord to be stated therein.

21.10     Severability. If any covenant, condition, provision, term or agreement
of this Lease shall, to any extent, be held invalid or unenforceable, the
remaining covenants, conditions, provisions, terms and agreements of this Lease
shall not be affected thereby, but each covenant, condition, provision, term or
agreement of this Lease shall be valid and in force to the fullest extent
permitted by law.

21.11     Successors and Assigns. The covenants and agreements herein contained
shall bind and inure to the benefit of Landlord and its successors and assigns
and Tenant and its permitted successors and assigns.

21.12     Captions. The caption of each article of this Lease is for convenience
and reference only, and in no way defines, limits or describes the scope or
intent of such article or of this Lease.

21.13     Relationship of Parties. This Lease does not create the relationship
of principal and agent, or of partnership, joint venture, or of any association
or relationship between Landlord and Tenant, the sole relationship between
Landlord and Tenant being that of landlord and tenant.


47

--------------------------------------------------------------------------------


21.14     Entire Agreement. All preliminary and contemporaneous negotiations are
merged into and incorporated in this Lease. This Lease, together with the
Exhibits attached hereto, contains the entire agreement between the parties and
shall not be modified or amended in any manner except by an instrument in
writing executed by the parties hereto.

21.15     No Merger. There shall be no merger of this Lease or the leasehold
estate created by this Lease with any other estate or interest in the Demised
Premises by reason of the fact that the same person, firm, corporation or other
entity may acquire, hold or own directly or indirectly, (a) this Lease or the
leasehold interest created by this Lease or any interest therein, and (b) any
such other estate or interest in the Demised Premises, or any portion thereof.
No such merger shall occur unless and until all persons, firms, corporations or
other entities having an interest (including a security interest) in (1) this
Lease or the leasehold estate created thereby, and (2) any such other estate or
interest in the Demised Premises, or any portion thereof, shall join in a
written instrument expressly effecting such merger and shall duly record the
same.

21.16     Possession and Use. Tenant acknowledges that the Demised Premises are
the property of Landlord and that Tenant has only the right to possession and
use thereof upon the covenants, conditions, provisions, terms and agreements set
forth in this Lease.

21.17     No Surrender During Lease Term. No surrender to Landlord of this Lease
or of the Demised Premises, or any portion thereof, or any interest therein,
prior to the expiration of the term of this Lease shall be valid or effective
unless agreed to and accepted in writing by Landlord and consented to in writing
by all contract vendors and mortgagees, and no act or omission by Landlord or
any representative or agent of Landlord, other than such a written acceptance by
Landlord consented to by all contract vendors and the mortgagees, as aforesaid,
shall constitute an acceptance of any such surrender.

21.18     Surrender of Demised Premises. At the expiration of the term of this
Lease, Tenant shall surrender the Demised Premises in the same condition as the
same were in upon delivery of possession thereto at the Commencement Date of the
term of this Lease, reasonable wear and tear (and, if Tenant elects to terminate
this Lease early in accordance with the terms in Article 13 or Article 14 of
this Lease, damage by casualty or condemnation) excepted, and shall surrender
all keys to the Demised Premises to Landlord at the place then fixed for the
payment of Basic Rent and shall inform Landlord of all combinations on locks,
safes and vaults, if any. Tenant shall at such time remove all of its property
therefrom and all alterations and improvements placed thereon by Tenant to the
extent required under Section 19.1. Tenant shall repair any damage to the
Demised Premises caused by such removal, and any and all such property not so
removed shall, at Landlord’s option, become the exclusive property of Landlord
or be disposed of by Landlord, at Tenant’s cost and expense, without further
notice to or demand upon Tenant. If the Demised Premises be not surrendered as
above set forth, Tenant shall indemnify, defend and hold harmless Landlord
against loss or liability resulting from the delay by Tenant in so surrendering
the Demised Premises, including, without limitation any claim made by any
succeeding occupant founded on such delay. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
Lease.

All property of Tenant not removed within thirty (30) days after the last day of
the term of this Lease shall be deemed abandoned. Tenant hereby appoints
Landlord its agent to remove


48

--------------------------------------------------------------------------------


all property of Tenant from the Demised Premises upon termination of this Lease
and to cause its transportation and storage for Tenant’s benefit, all at the
sole cost and risk of Tenant and Landlord shall not be liable for damage, theft,
misappropriation or loss thereof and Landlord shall not be liable in any manner
in respect thereto. Tenant shall pay all costs and expenses of such removal,
transportation and storage. Tenant shall reimburse Landlord upon demand for any
expenses incurred by Landlord with respect to removal or storage of abandoned
property and with respect to restoring said Demised Premises to good order,
condition and repair.

21.19     Holding Over. In the event Tenant remains in possession of the Demised
Premises after expiration of this Lease, and without the execution of a new
lease, it shall be deemed to be occupying the Demised Premises as a tenant from
month to month, subject to all the provisions, conditions and obligations of
this Lease insofar as the same can be applicable to a month-to-month tenancy,
except that from and after one (1) month following the expiration of this Lease,
the Basic Rent shall be escalated to one hundred twenty-five percent (125%) of
the then current Basic Rent for the Demised Premises.

21.20     Landlord Approvals. Any approval by Landlord or Landlord’s architects
and/or engineers of any of Tenant’s drawings, plans and specifications which are
prepared in connection with any construction of improvements respecting the
Demised Premises shall not in any way be construed or operate to bind Landlord
or to constitute a representation or warranty of Landlord as to the adequacy or
sufficiency of such drawings, plans and specifications, or the improvements to
which they relate, for any reason, purpose or condition, but such approval shall
merely be the consent of Landlord, as may be required hereunder, in connection
with Tenant’s construction of improvements relating to the Demised Premises in
accordance with such drawings, plans and specifications.

21.21     Survival. All obligations of Landlord and Tenant (together with
interest or money obligations at the Maximum Rate of Interest) accruing prior to
expiration of the term of this Lease shall survive the expiration or other
termination of this Lease.

21.22     Attorneys’ Fees. In the event of any litigation or judicial action in
connection with this Lease or the enforcement thereof, the prevailing party in
any such litigation or judicial action shall be entitled to recover all costs
and expenses of any such judicial action or litigation (including, but not
limited to, reasonable attorneys’ fees and paralegals’ fees) from the other
party.

21.23     Landlord’s Limited Liability; Consequential Damages. Except for
Landlord’s obligations under Section 2.4 above and except as otherwise provided
in Sections 12.2 and 21.6 above, Tenant agrees to look solely to Landlord’s
interest in the Demised Premises for recovery of any judgment from Landlord, it
being agreed that Landlord (and if Landlord is a partnership, its partners,
whether general or limited, and if Landlord is a corporation, its directors,
officers or shareholders, and if Landlord is a limited liability company, its
members) shall never be personally liable for any personal judgment or
deficiency decree or judgment against it. In no event is Landlord liable to
Tenant or any other person for consequential, indirect, special or punitive
damages.


49

--------------------------------------------------------------------------------


21.24     Broker. Tenant represents that it has dealt directly with and only
with CB Richard Ellis (the “Broker”) in connection with this Lease and that no
broker other than the Broker has negotiated or participated in negotiations of
this Lease or is entitled to any commission in connection therewith. Tenant
shall indemnify and hold harmless Landlord from and against any and all
commissions, fees and expenses and all claims therefor by any broker (other than
the Broker), salesman or other party in connection with or arising out of
Tenant’s action in entering into this Lease. Landlord shall indemnify and hold
harmless Tenant from and against any and all commissions, fees and expenses and
all claims therefor by any broker salesman or other party in connection with or
arising out of Landlord’s action in entering into this Lease. Landlord shall pay
the Broker a commission pursuant to a separate agreement.

21.25     Governing Law. This Lease shall be governed by the laws of the state
in which the Demised Premises are located. All covenants, conditions and
agreements of Tenant arising hereunder shall be performable in the county
wherein the Demised Premises are located. Any suit arising from or relating to
this Lease shall be brought in the county wherein the Demised Premises are
located, and the parties hereto waive the right to be sued elsewhere.

21.26     Joint and Several Liability. All parties signing this Lease as Tenant
shall be jointly and severally liable for all obligations of Tenant.

21.27     Time is of the Essence. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.

21.28     Further Assurances. The parties acknowledge that it is the intent of
the parties that this Lease be an absolute net lease. The parties agree to
execute such further documents as may be reasonably required to evidence such
intent. In addition, Tenant agrees to reasonably cooperate with any lender,
purchaser or other transferee of Landlord’s interest in this Lease in executing
amendments to this Lease or other documents reasonably required to carry out
such intent provided that no such amendment may materially limit or decrease
Tenant’s rights under this Lease.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]








50

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Lease to be duly
executed as of the day and year first above written.

LANDLORD:

 

OPUS NORTHWEST, L.L.C., a Delaware
limited liability company

 

 

 

By:

/s/ Thomas G. Shaver

 

Name:

Thomas G. Shaver

 

Title:

Vice President Real Estate Development

 

 

TENANT:

 

SELECT COMFORT CORPORATION, a
Minnesota corporation

 

 

 

By:

/s/ Mark A. Kimball

 

Name:

Mark A. Kimball

 

Title:

Senior VP & General Counsel







51

--------------------------------------------------------------------------------


EXHIBIT “A”

 

LEGAL DESCRIPTION

The parcel of land referred to in the attached Lease, sometimes referred to
therein as a part of the “Demised Premises”, is a tract of land situated in the
City of Plymouth, County of Hennepin, State of Minnesota, and legally described
as follows, to-wit:

Lot 2, Block 1 in Bass Creek Business Park, 4th Addition, according to the
recorded plat thereof, Hennepin County, Minnesota.









Exhibit A-1

--------------------------------------------------------------------------------


EXHIBIT “B-1”

 

SHELL BUILDING OUTLINE PLANS AND SPECIFICATIONS

 

OUTLINE SPECIFICATIONS

 

for the

 

DESIGN AND CONSTRUCTION

 

of a

 

4-Story Office Building

 

In

 

Plymouth, Minnesota

 

For

 

[img1.jpg]


 

Prepared by

 

OPUS NORTHWEST, L.L.C.

 

 

July 26, 2006        



Exhibit B-1-1

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


1000.               GENERAL CONDITIONS

 

This specification and the accompanying drawings prepared by Opus Architects &
Engineers outline the scope of work for the design and construction of a four
story, approximate 168,000 s.f. office facility with gymnasium/forum in
Plymouth, Minnesota. Approximately 217 surface parking stalls shall be provided
as well as a parking ramp with approximately 183 stalls supported and
approximately 205 stalls covered. Opus Architects and Engineers will prepare a
complete set of certified final working drawings and specifications in
accordance with these proposal documents. Opus will furnish all labor,
materials, equipment and supervision necessary for the construction of the
facility defined by these documents.

 

General Condition Costs: The Opus General Condition costs include the following
items: field supervision, project layout, mobilization, construction utilities,
general liability insurance, builders risk insurance, city permit charges,
construction quality control testing, safety related activities, trash disposal,
and miscellaneous equipment and materials.

 

2000.               SITE WORK

 

 

2200.

Earthwork-Grading: Opus will excavate, backfill, rough and fine grade as
necessary for the building pad and to achieve proper site drainage in accordance
with the recommendations of the geotechnical report prepared by American
Engineering Testing, Inc dated June 22, 2006. All earthwork will be observed,
tested and approved by an independent soils engineer. The scope of the earthwork
is based upon the understanding that there is soil correction required in
portions of the building pad area and that piled foundations are required for
the gymnasium/forum/dock area and for the parking ramp.

 

 

2300.

Exterior Utilities: The following site utilities are included with this
proposal:

 

Water Service: A 8” building water service will be provided from the property
line. This service will provide the water required for all domestic and fire
protection needs of the building. Fire hydrants will be provided on site per the
requirements of the City Fire Marshal.

 

Sanitary Service: A sanitary sewer line will be provided from the property line.
The sanitary sewer line will be standard PVC plastic or standard strength
vitrified clay sewer pipe with code-approved manholes and castings.

 

Storm Drainage: An on-site storm sewer system will be provided utilizing catch
basins, manholes, underground piping and sheet drainage as necessary for proper
site drainage. The storm sewer will be PVC, HDPE or reinforced concrete pipe
with catch basins and manholes as required by code and the governing watershed
district. All catch basins will have heavy-duty grates.


Exhibit B-1-2

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN



Telephone, fiber optics, gas, cable & electric utilities: Opus will coordinate
the service entrances and construction schedule with these utility companies to
provide complete and operable systems. Any easement agreements that are
necessary to gain permission to cross existing easements, etc., are the
responsibility of Opus. The materials and workmanship for utility work shall
conform to the standards of each utility company. A total of two (2) 4” diameter
conduits shall be provided from the public right of way to the building.

 

 

2140.

Bituminous Paving: Opus will construct all bituminous parking lots and driveways
as shown on Exhibit B-1. The lower level of the parking ramp will be bituminous
paving as well. All bituminous paving will conform to Minnesota Highway
Department Specification 2341 over a Class 5 crushed limestone base. All
pavements will be striped to indicate parking stalls, handicapped parking
locations, median lines and other traffic control features.

 

 

2131.

Concrete Curb & Gutter: An integral B612 concrete curb and gutter section will
be provided at the perimeter of all parking areas, driveways and landscaped
islands. The concrete will be air entrained and all work will be properly
jointed for thermal movement.

 

 

2150.

Landscape and Irrigation Allowance: An allowance of $185,000 is included for
landscaping, lawn irrigation, special hardscape items, pavers and/or special
concrete work (e.g., front entrance). Lawn areas to receive sod and seed will be
prepared with a minimum of 4” of topsoil material.

 

 

2173.

Exterior Signage Allowance: An allowance of $20,000 is provided to cover all
site related signage to include: building address, company identification
(including logo in oculus), reserved parking, handicapped parking, vehicle
information, no parking and stop signs. This allowance also includes any
monuments and lighting of signs.

 

 

2400.

Concrete-Site work: Standard exterior concrete sidewalks and stairs will be
provided at the front entrance as shown on the site plan. However, special
concrete work (scoring, colored concrete, pavers) at the front entrance shall be
provided as part of the Landscape and Irrigation Allowance indicated above. The
concrete will be 4” thick, air entrained, and will receive a light broom finish.
A patio or terrace is not included for the dock area.

 

 

2401.

Flagpole: One (1) lighted flagpole is included.

 

 

2500.

Structured Parking: A total of approximately 183 parking stalls shall be
supported by a precast or post tensioned concrete parking structure as shown on
the site plan. The spandrel panels shall be precast to match the office
building.


Exhibit B-1-3

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


3000.               BUILDING STRUCTURE

 

 

3200.

Concrete-Foundation: A complete concrete foundation design will be prepared and
certified under the direction of Opus Architects and Engineers. The design for
the Main Building will consist of spread footings with poured concrete
foundation walls at the building perimeter and interior column footings based
upon a soil bearing capacity of 3,000 psf. The design for the Gymnasium/Forum
and Parking Ramp will consist of concrete-filled steel pipe piles, and
reinforced concrete pile caps and grade beams. All concrete for the footings and
foundation walls will have a minimum compressive strength of 3,000 psi at 28
days. Reinforcing steel will be provided as required by the structural design.

 

 

3152.

Structural Steel & Erection: A complete structural steel framing system will be
prepared and certified under the direction of Opus Architects and Engineers. The
design will consist of steel beam or joist roof system supported by steel
columns and beams. The floor systems for level two and above will consist of
steel beams and a composite concrete floor slab. The floor system for level one
will consist of concrete slab on grade. Column spacing will be consistent with
the attached architectural floor plans. The floor to floor height will be
approximately 14’-0”. Structural steel design and erection will be in accordance
with the standards of the American Institute of Steel Construction (AISC) and
all other applicable building codes.

 

 

3160.

Fireproofing: Fireproofing shall be provided as required by code.

 

 

3300.

Concrete-Floor Slabs: Slabs-on-grade will consist of unreinforced 4” thick
concrete. The supported slab will be approximately 3½” thick concrete over a 3”
composite metal floor deck.

 


4000.               BUILDING ENCLOSURE

 

 

4151.

Roofing: Opus will install a 3-ply built-up roof or a single ply membrane roof
insulated to provide an overall U-value for the roofing system of 0.045 to
comply with the Minnesota Energy Code. The roof and associated work will be
guaranteed by the Roofing Subcontractor for a period of ten (10) years in
accordance with the terms and conditions of the industry standard roof leakage
guarantee.

 

All roof areas will slope to interior roof drains discharging to the storm
sewer. Perimeter overflow wall scuppers will be provided as required by code and
the local building official. A minimum slope of 1/8” per foot is to be provided
for all roof areas. All roof edge fascias will be pre-finished metal. All
flashings hidden from ground level view will be galvanized metal. Roof access
will be provided via a ships ladder to a roof hatch.


Exhibit B-1-4

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


 

4161.

Glass & Glazing: The enclosure glass and glazing system will consist of 1”
tinted thermopane glass units set in an anodized, thermally broken, aluminum
window frame system. Medium-stiled 8’-10” high anodized aluminum entrance doors
will be provided at the main entrance vestibule as shown on the floor plans.

 

 

4200.

Carpentry-Enclosure: Opus will furnish and install all labor, materials and
equipment associated with the enclosure carpentry. Work in this section includes
but is not limited to the following items: perimeter roof cants; roof curbs for
equipment; blocking and backing for the window frame system; perimeter metal
stud framing and sheathing; etc.

 

 

4300.

Exterior Wall Construction: Opus will construct the exterior wall system
utilizing a architectural precast concrete spandrel panel system for the Main
Building and insulated structural precast panels for the Gymnasium/Forum. Accent
bands shall be constructed utilizing reveals and exposed aggregate finish. No
stone or precast cap is planned for the project.

 

5000.               MECHANICAL

 

 

5102.

Fire Protection Sprinkler System: A complete automatic fire protection sprinkler
system will be provided for the building in accordance with the applicable codes
and the City Fire Marshal. All necessary piping, valves and specialties will be
included to provide a complete system.

 

Semi-recessed white sprinkler heads will be utilized in the finished spaces and
unoccupied office areas based upon an open office plan. Heads will not be
centered in ceiling tile. Fully recessed heads will be utilized in all common
areas. Brass upright heads will be used in unfinished areas and in the
Gymansium/Forum.

 

 

5120.

Plumbing: Opus will procure the design and installation of a complete plumbing
system for all fixtures shown on the architectural floor plans and as required
by code in each toilet room (Note: Fixture count has been calculated as shell
building code requirement plus one additional fixture per toilet room as shown
on Exhibit B-1). The system will include: sanitary waste and vent piping; hot
and cold water piping; commercial quality wall hung fixtures equal to American
Standard or Kohler; and electric water coolers located outside the toilet rooms.
               One (1) janitor’s receptor will be provided in each janitor’s
closet. Floor drains will be provided in each toilet room and each janitor’s
closet.

 

 

5130.

Heating, Ventilating and Air Conditioning: Opus will procure the design and
installation of an air-cooled DX rooftop VAV system throughout the building. The
air handling units will be located on the roof.


Exhibit B-1-5

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


A central duct system will deliver the air from the roof top units to individual
VAV boxes. All top floor and exterior VAV boxes will be fan powered with an
electric heating coil to heat the supply air being delivered by the VAV system
enabling the system to maintain a constant flow of air to each space. VAV boxes
for the interior zones will be stockpiled for installation as part of the tenant
improvement work.

 

VAV boxes will be zoned by exposure and occupancy, with each zone containing
approximately 1,200 square feet. Each VAV box serving a zone will be controlled
by its own automatic changeover thermostat having winter night setback
controlled from the centrally located energy management system. VAV boxes will
be located above the lay-in tile ceilings in corridors or other easily
accessible spaces to avoid lights and piping.

 

Air will be distributed to the various zones by means of overhead supply air
ductwork and ceiling registers and diffusers with proper consideration given to
the windows and doors. Duct distribution and zoning will be provided in the
shell building common areas (e.g., lobby, elevator lobby, etc...) and to the fan
powered boxes in portions of the unoccupied space. The remaining zoning, duct
distribution and grilles, registers and diffusers in the unoccupied space will
be provided as part of the tenant improvement work. Outside air for ventilation
of the entire building, as well as make-up air for exhaust systems, will be
provided using the central air handling system. The piping and duct systems will
be tested and balanced to provide proper flow distribution.

 

Supplementary electric heat shall be provided as required at entryways and
stairways. The system will be capable of maintaining 72°F D.B. at  -19°F outside
temperature and 75°F D.B. at 92°F D.B. and 75°F W.B. outside temperature.

 

Two sets of throwaway filters of 65% N.B.S. dust spot efficiency will be
provided. Units will be supplied with indicating lights and alarms for unit
malfunctions.

 

An automatic temperature control system and a direct digital control energy
management system complete with remote status indicator panels, load shedding,
duty cycling and optimized start-stop will be provided.

 

6000.               ELECTRICAL

 

 

6102.

Electrical: Opus will provide a complete building power distribution system from
a utility furnished 277/480-volt, pad mounted transformer. The electrical
installation will be complete from the service transformer to the power and
lighting panels located in the electrical rooms. Final electrical connections
will be provided to all shell building HVAC equipment, lighting systems, special
receptacles and general convenience receptacles.


Exhibit B-1-6

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


The building service will be sized to allow for 5 watts per square foot for
general purpose in tenant spaces and 2 watts per square foot for lighting. The
service switchboard will be supplied with a main service disconnect with ground
fault protection. One secondary surge arrestor will be provided at the main
switch location.

 

Opus will supply 277V/480V risers with step down dry type transformers for
120/208V, 3-phase, 4 wire, 42 circuit panelboards for Tenant power distribution
at each floor. Electrical closets will be provided as shown. Two (2) 225 Amp
main circuit breaker, minimum two section 120/208 VAC, 3 phase, 5 wire
panelboards with 42 poles in each section shall be furnished in each electrical
room. One (1) 20 Amp bolt-on circuit breaker shall be provided for each 250
square feet of usable space.

 

Miscellaneous use duplex 120 volt receptacles will be provided in base building
equipment rooms, toilet rooms and storage areas, distributed as follows:

 

 

•

One (1) GFI duplex in every base building toilet room.

 

•

One (1) duplex receptacle in the elevator lobby areas.

 

•

One dedicated duplex receptacle in each electrical/telephone closet.

 

•

Exterior service outlets will be provided near the roof mounted HVAC equipment
as well as at the main entry, service dock

 

An allowance of $250,000 has been included for an emergency generator and
associated components (e.g., transfer switch, pad, fuel tank, etc).

 

Lighting: Opus will provide a complete lighting system for the shell building.
The lighting systems will be in general conformance to the following criteria:

 

 

Elevator Lobbies:

Incandescent down light fixtures for levels one and two; 2’ x 4’ three lamp
fixtures with parabolic louvers, electronic ballasts and T-8 lamps for levels
three and four.

 

Toilet rooms:

One (1) recessed 2-lamp fluorescent strip fixture with acrylic egg-crate louver
shall be provided in the recessed soffit area above the sinks. The remaining
area will receive 2’ x 4’ three lamp fixtures with parabolic louvers, electronic
ballasts and T-8 lamps and will be spaced to provide approximately 50
foot-candles.

 

Exit Corridors on 1st floor:

2’ x 4’ three lamp fixtures with parabolic louvers, electronic ballasts and T-8
lamps. Fixtures will be spaced at approx. 1 per 100 s.f.

 

 

 


Exhibit B-1-7

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN



2’ x 4’ three lamp fixtures with parabolic louvers, electronic ballasts and T-8
lamps will be stockpiled in the unoccupied office spaces. One fixture will be
provided per 80 s.f. of unoccupied usable floor area.

 

Emergency egress lighting and code required exit fixtures will be provided as
required by the city building and fire officials.

 

Site lighting will be by pole mounted High Pressure Sodium fixtures spaced to
provide an average light level of approximately 1.5 FC with a minimum of 0.3 FC
over the parking area. All site lighting will be controlled by a photocell (to
turn on) and time clock (to turn off).

 

 

6114.

Access Control System: A Solitaire electronic access system shall be provided
for the shell building. The main entry and other exterior walk-in doors will
each receive a keylock electronic cylinder. Access wiring will be roughed-in
near the interior stairwell doors to accommodate the addition of either a timer
control, key reader or card reader on these doors as part of the tenant
improvements. The system will be controlled with Millenium Access Control
Software running on a PC; both the PC and software license is included as part
of the shell building.

 

7000.              SPECIALTIES

 

 

7102.

Miscellaneous Metals: Three (3) metal stairs with concrete filled treads will be
provided as shown on the plan. One ships ladder will be provided for roof
access. Pipe bollards will be provided as required.

 

 

7121.

Toilet Accessories, Partitions and Erection: Toilet rooms will receive the
following accessories: one tissue dispenser per toilet stall; one sanitary
napkin disposal per each women's toilet stall; one sanitary napkin dispenser per
women's toilet room; one combination paper towel dispenser and waste receptacle
per toilet room; one soap dispenser per sink; and handicapped grab bars as
required by code.

 

All toilet partitions will be metal, ceiling hung, with a baked-on enamel
finish. Each toilet partition door will be furnished with a chrome latch, coat
hook, and rubber bumper. Matching screens will be provided between each urinal.

 

 

7128.

Fire Extinguishers & Cabinets: Semi-recessed brushed aluminum fire extinguisher
cabinets with glass fronts and fire extinguishers will be provided in the office
areas as required by code and the local authorities.

 

 

7130.

Entrance Mats: Entrance mats equal to Pedimat with carpet inserts will be
provided at the main entrance vestibule.


Exhibit B-1-8

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN



 

7132.

Window Blinds: Aluminum, horizontal mini blinds with 1" slats will be provided
at all exterior windows. Blinds are not included for the lobby glass.

 

 

7144.

Dock Equipment: One dock leveler is included.

 

 

7190.

Elevators: Two (2) passenger and one (1) combination passenger/freight,
pre-engineered hydraulic elevators will be provided. The passenger elevator cars
are to have a load capacity of 3,500 pounds with a 4,500 pound freight elevator.
The elevators will have call buttons and indicator lights for all levels. The
doors and frames shall be painted to match interior decor. Removable pads shall
be provided to protect the service elevator cab walls. The elevators will be in
complete compliance with all ADA requirements. The interior of the cab will have
a brushed stainless steel front panel, plastic laminate side and back walls and
carpeted floor. The finished ceiling height shall be a minimum of 8’-6”. The cab
will operate at a travel speed of 350 feet per minute.

 

8000.               INTERIOR WORK

 

 

8102.

Construction Clean-up: The final construction clean-up will include: wiping down
all doors and walls; dusting light fixtures, window sills and window blinds;
vacuuming all carpeted areas; mopping the tiled floor areas; a complete cleaning
of all toilet rooms; and sweeping all exposed concrete floors.

 

 

8122.

Millwork-Cabinetry: Each toilet room will receive a corian vanity top with
set-in porcelain ceramic lavatory sinks.

 

 

8125.

Hollow Metal & Hardware: All doors in the common areas on levels one and two
will be 8’-0” high solid core wood with a plain-sliced premium-grade red oak
veneer set in painted hollow metal frames. Doors in storage shall be 8’-0”
hollow metal doors and frames.

 

All door hardware will be equal to Schlage heavy duty with lever handles (to
comply with ADA) in a brushed aluminum finish. Locksets will be provided at all
exterior doors plus the following rooms: mechanical/electrical rooms, elevator
equipment room, shell building storage rooms, shell building janitor’s closets.

 

 

8128.

Glass & Glazing-Interior: Toilet room vanity mirrors will be provided as
indicated on the drawings. No glass sidelights are included at this time.

 

 

8140.

Acoustical Ceilings: Acoustical ceiling tile in all common areas will be 2’ x 2’
x 5/8” tegular edge tile, equal to Armstrong, set in a standard 1” white painted
metal exposed suspension grid system. The ceiling grid system will run
continuous unless broken by full height partitions. Office area ceiling heights
will be 9’-0” and toilet room ceilings will be 8’-0”. Only the ceiling grid will
be


Exhibit B-1-9

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


installed in the unfinished spaces; the acoustical tile in the unfinished areas
will be stockpiled and installed later as part of the tenant improvement work.

 

 

8150.

Ceramic Tile: All toilet rooms will receive a standard grade unglazed 12” x 12”
ceramic floor tile. All walls around the toilets/urinals will receive full
height standard grade glazed 8” x 8” ceramic wall tile. All walls that do not
have full height ceramic wall tile will receive a 8” high bullnosed ceramic base
to match the wall tile.

 

 

8162.

Carpet/Resilient Flooring Allowance: An allowance of $25 per s.y. is included
for the carpet material and installation. Carpet and carpet base shall be
installed in the exit corridor on the first floor, the elevator lobby on the
second floor and above as well as the elevator cab floors. Vinyl base will be
installed in the stairwells. All other areas will be sealed concrete unless
specifically noted otherwise.

 

 

8180.

Paint & Vinyl: Walls in the stairwells will be painted with flat latex enamel
paint. Walls in the toilet rooms (except those covered with ceramic wall tile)
will receive paint with vinyl wall covering accents. Vinyl wall covering will
also be installed on the walls in the following areas: first floor elevator
lobby, second floor elevator lobby. An allowance of $1.50 per s.y. was assumed
for the installed price of the vinyl wallcovering.

 

All wood doors will be stained, sealed and varnished. All hollow metal frames
and doors will be painted. All pipe bollards and metal stairs will be painted.

 

 

8200.

Carpentry-Interior Finish: Interior finish carpentry includes the following
items: installation of doors and hardware; installation of cabinetry;
installation of toilet room vanities; plus other miscellaneous items.

 

 

8300.

Drywall-Frame & Rock: All interior partitions will be constructed as shown on
the plans, utilizing one layer of 5/8" gypsum wallboard applied to each side of
25 gauge metal stud framing members spaced at 24" o.c. Interior partitions will
extend from the floor to the structure. Acoustical wall insulation will be
provided at the stairwells and toilet rooms. The build-out of the first floor
rated corridor has been included to the extent required by code along with the
toilet rooms and stair enclosures. Other corridor build-out, if necessary, is to
be included as part of the tenant improvement allowance. Perimeter walls behind
precast below windows will be framed/insulated/sheetrocked.

 

9000.               DESIGN  

 

Under the direction of Opus Architects and Engineers, the civil, landscape,
architectural, and structural engineering drawings for the project will be
prepared and certified. Mechanical and electrical engineering scope documents
and consultation will be provided by Opus Architects and Engineers for the


Exhibit B-1-10

--------------------------------------------------------------------------------


Outline Specifications
July 26, 2006 Select Comfort 
Plymouth, MN


design/build procurement of the mechanical and electrical systems. Interior
design services will be provided as part of the Tenant Improvement Allowance.

 

9100.               EXHIBITS

 

Schedule of Drawings: The following preliminary drawings are complementary to
this outline specification.

 

DRAWING

DRAWING TITLE

DATE

A1.1

A2.1

A2.2

A2.3

A2.4

A3.1

A3.2

Site Plan

First Floor Plan

Second Floor Plan

Third Floor Plan

Fourth Floor Plan

Overall Elevations

Overall Elevations

6/29/06

6/29/06

6/29/06

6/29/06

6/29/06

6/29/06

6/29/06

 

10000.             ITEMS NOT INCLUDED  

The following items are excluded from this proposal:

 

 

•

SAC/WAC or park dedication fees.

 

 

•

Build-out of corridors or main lobby.

 

 

•

Additional stairs or ornamental stairs beyond the three (3) base building
stairs.

 

 

•

Any special sound attenuation construction for the window or roof systems

 

 

•

Furniture and office furnishings including demountable or landscape office
partitioning, marker boards, projection screens, draperies and vending machines.

 

 

•

Cable trays, power poles and under floor electrical duct systems.

 

 

•

Central time clock and music, telephone systems, or other internal
communications systems or wiring.

 

 

•

Furnishing, moving and handling of Owner furnished equipment (computers, CRT's,
computer peripherals, production equipment, etc.)

 

 

•

Humidification or dehumidification systems. Special computer room HVAC.

 

 

•

Uninterruptible power systems.

 

 

•

Painting of the Parking Ramp lower level.

 

 

•

Patio/terrace in the dock/link area.

End of outline specifications


Exhibit B-1-11

--------------------------------------------------------------------------------


EXHIBIT “B-2”

 

TENANT IMPROVEMENT OUTLINE PLANS AND SPECIFICATIONS

 














Exhibit B-2-1

--------------------------------------------------------------------------------


EXHIBIT “B-3”

FLOOR PLANS AND ELEVATIONS














Exhibit B-3-1

--------------------------------------------------------------------------------


EXHIBIT “C-1”

 

SHELL BUILDING FINAL PLANS AND SPECIFICATIONS









Exhibit C-1

--------------------------------------------------------------------------------


EXHIBIT “C-2”

 

TENANT IMPROVEMENT FINAL PLANS AND SPECIFICATIONS









Exhibit C-2-1

--------------------------------------------------------------------------------


EXHIBIT “D”

 

COST OF WORK

The term “Landlord’s Improvements Cost of the Work” shall mean costs reasonably
incurred by Landlord or Landlord’s contractor (collectively, “Contractor”) in
the performance of the work necessary to complete Landlord’s Improvements
(including additional costs incurred pursuant to change orders) as set forth in
the Lease, including the costs set forth below. The term “Tenant Improvements
Cost of Work” shall mean the costs reasonably incurred by Contractor in the
performance of the work necessary to complete the Tenant Improvements (including
additional costs incurred pursuant to change orders), including the costs set
forth below. The work to be performed by Landlord for the Landlord’s
Improvements and the Tenant Improvements is collectively referred to herein as
the “Work.”

1.

Supervisory Cost (SC) of Contractor’s supervisory personnel assigned to the
Project, wherever employed in connection with the Work as follows:

Field Superintendent

$80.00 per hour

Associate Project Manager

$80.00 per hour

Project Manager

$90.00 per hour

Sr. Project Manager

$105.00 per hour

Vice President

$120.00 per hour

 

 

The SC rate set forth above shall be revised periodically (no more than once per
year) to reflect increases in compensation effective for such categories of
personnel.

2.

Field Labor Cost (FLC) of field personnel who are in the direct employ of
Contractor in performance of the Work. The FLC shall consist of all wages
determined, if applicable, under appropriate collective bargaining agreements
and all payroll taxes and insurance and all fringe benefits.

3.

Rental charges of all machinery and equipment, exclusive of hand tools, used at
the Demised Premises, whether rented from Contractor or others, including
installation, minor repairs and replacements, dismantling, removal,
transportation and delivery costs thereof, at rental charges consistent with
those prevailing in the area at the time of such rental. Such rental charges and
transportation costs shall begin at such time as the transportation of the
machinery and equipment being rented to the Site begins and ends at such time as
transportation from the Site ends.

4.

The usage cost of electric hand tools, in a total amount of 0.3% of the sum of
the Cost of Work.

5.

The costs of the insurance maintained by Contractor in connection with its
performance of the Work.

6.

Sales, use, gross receipts, personal property, excise or similar taxes related
to the Work imposed by any governmental authority for which Contractor is
responsible.


Exhibit D-1

--------------------------------------------------------------------------------


7.

Fees and costs for permits, governmental fees and licenses which Contractor is
obligated to obtain; royalties; damages for infringement of patents and costs of
defending suits therefor; and deposits lost due to any cause other than
Contractor’s negligence.

 

8.

Minor expenses such as telegrams, long distance telephone calls, telephone
service at the Site, field office supplies, first aid supplies, postage,
photographs and renderings, expressage, computer time and related miscellaneous
costs incurred in connection with the Work, blueprint and duplication costs.

9.

Costs incurred due to an emergency affecting the safety of persons and property
in connection with the Work, and the cost of safety equipment and procedures
required by safety and health regulations and Contractor’s safety program.

10.

The portion of reasonable transportation, and traveling expenses of Contractor
incurred in the discharge of duties related to the Work.

11.

Payments made or amounts payable by Contractor to subcontractors for work
performed pursuant to subcontracts, and to vendors for materials, equipment and
supplies purchased for the Work, together with the cost of transportation,
storage, unloading charges and installation.

12.

Cost of temporary offices and restroom facilities at the Site, and facilities
and utilities such as water, electricity, power and fuel incurred in connection
with the Work, including costs of connection, crossing or protecting any public
utility installation or other public or private facility and removal of
temporary lines, connections, tap fees.

13.

Costs incurred by Contractor for tests or inspections or Contractor’s quality
control program, laws, ordinances, rules, regulations or order of any public
authority having jurisdiction over the Project.

14.

Cost of losses to the Work, which are not compensated by insurance or otherwise.
Such losses shall include settlements made with the written consent and approval
of Tenant, which consent shall not unreasonably be withheld.     If such loss
requires reconstruction and Contractor is placed in charge thereof, Contractor
shall be paid for its services pursuant to the Cost of the Work provisions
herein.

15.

Costs of warranty work properly requested by Tenant herein to the extent such
costs (a) are not reasonably recoverable from subcontractors under their
respective warranties to Landlord, and (b) are not caused solely by the
negligence or willful misconduct of Landlord.

16.

Costs for final cleaning of the Project in preparation for occupancy.

17.

Costs of job site security, including temporary fencing, storage lockups and
security personnel services.

18.

Cost to provide, maintain, remove and dump general construction trash
containers.

19.

Cost to provide general traffic control, ingress and egress and dust control
measures for construction activities.

20.

Cost to provide, maintain and remove temporary construction related signage.


Exhibit D-2

--------------------------------------------------------------------------------


21.

All increased costs resulting from Change Orders agreed upon by Landlord and
Tenant.

22.

All other costs, liabilities and expenses for other outlays incurred or
sustained by Contractor as a direct result of performance of the Work (including
reasonable attorney fees) and which are established by vendor invoices or other
documents.















Exhibit D-3

--------------------------------------------------------------------------------


EXHIBIT “E”

 

TOTAL PROJECT COSTS

The term “Total Project Costs” shall mean all costs and expenses paid or
incurred by Landlord attributable to the design, development, and construction
of the project, including:

 

 

1.

The Land basis value in the amount of $4,171,320;


 

2.

The total cost of work allocable to the Landlord’s Improvements as more
particularly described on Exhibit “D” attached hereto (the “Landlord’s
Improvements Cost of Work”);


 

3.

The Tenant Improvements Cost of Work;


 

4.

All out-of pocket costs and expenses paid or incurred by Landlord for as-built
plans and surveys, traffic studies, soil testing, site plans and engineering or
environmental assessments of the Project;


 

5.

Any and all hard and soft costs and expenses paid or incurred by landlord with
respect to off-site or infrastructure improvements or contributions to public
improvements, facilities or operations located on or in any way connected with
Landlord’s development of the Project including any impact or like development
fee, utility connection or use charge, park or dedication fee or other charge;


 

6.

All out-of pocket costs paid or incurred by Landlord for legal fees (to the
extent not already included on Exhibit D) and commissions;


 

7.

All financing costs (including, without limitation, interest and fees) for land
and construction loans related to the project;


 

8.

All real estate taxes and assessments related to the period during construction;


 

9.

A development fee of three percent (3%) of the sum of Items 1-8 above;


 

10.

A design fee of $1,559,840;


 

11.

A contractor’s fee of four percent (4%) of the sum of the Landlord’s
Improvements Cost of Work, the Tenant Improvements Cost of Work, and the
Self-Perform Fee (as defined in Item 12 below);


 

12.

With respect to work completed with Landlord’s (or its affiliates’) own forces,
a subcontractor’s fee equal to twelve percent (12%) of the Landlord’s
Improvements Cost of Work and Tenant Improvements Cost of Work relating to the
portion of the work completed by Landlord’s (or its affiliates’) own forces (the
“Self-Perform Fee”).


Exhibit E

--------------------------------------------------------------------------------


EXHIBIT “F”

 

FORM OF SNDA

 

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
made as of ___________ __, 200___, among ______________________________,
__________________________(“Lender”), ____________________, a
________________________ (“Lessor”), and _________________, a __________________
(“Lessee”).

 

 

Recitals:

 

A.            Lessor and Lessee have entered into that certain lease dated
_________ ___, 200___ (the “Lease”), concerning certain premises (the
“Premises”) to be known as the ___________ (the “Project”), to be constructed on
that certain real property located in the County of ______________, City of
________________, State of _______________, which is legally described on the
attached Exhibit A (the “Land”).

 

B.            As security for a construction loan from Lender to Lessor in the
original principal amount of ___________ MILLION ______________ THOUSAND AND
NO/100THS DOLLARS ($_____________.00) (the “Loan”), Lessor is mortgaging to
Lender a security interest in the Project under a certain Combination Mortgage
[Deed of Trust], Security Agreement and Fixture Financing Statement, of even
date herewith, recorded in the office of the _________________ of ________
County, State of ____________ as Document No. ______________ (as now or
hereafter increased, amended, modified, supplemented, consolidated, replaced,
substituted, extended and/or renewed, the “Mortgage”).

 

C.            Lender has required the execution of this Agreement as a condition
to making any disbursements of the Loan proceeds to finance the costs of tenant
improvements to the Premises.

 

D.            Lender, Lessor and Lessee have agreed to the following with
respect to their mutual rights and obligations pursuant to and under the Lease
and the Mortgage.

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Subordination. All of Lessee’s right, title and interest in and
to the Premises, the Lease and all rights, remedies and options of Lessee under
the Lease are and shall remain unconditionally subject and subordinate to the
Mortgage and the lien thereof, to all the terms, conditions and provisions of
the Mortgage, to each and every advance made or hereafter made under the
Mortgage, and to all increases, amendments, modifications, supplements,
consolidations, replacements, substitutions, extensions and renewals of the
Mortgage so that at


Exhibit F-1

--------------------------------------------------------------------------------


all times the Mortgage shall be and remain a lien on the Premises prior and
superior to the Lease for all purposes.

 

2.             Non-Disturbance. Provided that: (i) the Lease is then in full
force and effect; and (ii) Lessee is not then in default under the Lease beyond
any applicable grace or cure periods provided in the Lease, then the Lease shall
not be extinguished or terminated by an action or proceeding to foreclose or
otherwise enforce the Mortgage or by a conveyance in lieu of foreclosure, but
rather, the Lease shall continue in full force and effect and the owner of the
Premises following a foreclosure sale or conveyance in lieu of foreclosure (“New
Owner”) shall recognize and accept Lessee as tenant under the Lease.

 

3.             Attornment. Upon Lessee’s receipt of notice that Lender or any
other party has become the New Owner, Lessee will attorn to and recognize such
New Owner as its substitute lessor under the Lease. Lessee’s attornment to and
recognition of New Owner pursuant to this Agreement will be effective and
self-operative immediately upon Lessee’s receipt of such notice without the
execution or delivery of any further instrument. Upon New Owner’s request,
Lessee will execute and deliver an instrument acknowledging Lessee’s attornment
to and recognition of New Owner.

 

4.             New Owner. New Owner will be bound, as the lessor, to Lessee
under all covenants and conditions of the Lease for the remainder of the term of
the Lease and any renewal or extension thereof pursuant to the terms of the
Lease, except that New Owner:

 

(a)           will not be bound by any provision of the Lease restricting the
use of any properties owned by New Owner, other than the Land;


 

(b)

will not be bound by any amendment, supplement or other modification of the
Lease that reduces the rent or lease term or in any other way materially reduces
Tenant’s obligations under the Lease and which was not consented to in writing
by Lender;


 

(c)

will not be liable for any act, omission, or breach by any lessor under the
Lease which occurs prior to the date New Owner acquires title to and possession
of the Project, nor subject to any right of set-off or defense which Lessee may
have against any prior lessor;


 

(d)

will not be liable for the return of any security deposit given by Lessee to
Lessor except to the extent actually received by New Owner;


 

(e)

will not be liable under any covenant or warranty in the Lease with regard to
the initial construction of the Premises, including any tenant improvements
thereto, and/or the Project, nor for any delays in completion of construction,
nor for any implied warranty relating to the construction of the Premises,
including any tenant improvements thereto, and/or the Project;


Exhibit F-2

--------------------------------------------------------------------------------


 

(f)

will, upon any sale or other transfer by New Owner of its interest in the
Premises, automatically be released and discharged from all liability thereafter
accruing under the Lease; and


 

(g)

will not be bound by any provision in the Lease relating to Lessee’s options to
expand the Project to include additional Rentable Area (as that term is defined
by the Lease), and nor will New Owner’s refusal to be bound by such provisions
or to fulfill the obligations created thereunder, constitute an Event of Default
(as that term is defined by the Lease), serve as grounds for Lessee to terminate
the Lease, or subject New Owner to any damages for termination.

In the event New Owner elects, in its sole discretion, not to complete the
construction of the Project in accordance with the terms of the Lease, New Owner
shall be entitled to terminate the Lease immediately upon delivering to Lessee a
written notice of termination, and Lessee shall, within ten days after request,
execute and deliver to New Owner a recordable termination of the Lease
acknowledging such termination by New Owner. Lessee shall look only to the
estate and property of New Owner in the Land and the Project for the
satisfaction of Lessee’s remedies for the collection of a judgment (or other
judicial process) requiring the payment of money in the event of any default by
New Owner as the lessor under the Lease, and no other property or assets of New
Owner shall be subject to levy, execution or other enforcement procedure for the
satisfaction of Lessee’s remedies under or with respect to the Lease.

 

 

5.

Miscellaneous.

 

(a)          Notices. Any notice required or permitted to be given by any party
under the terms of this Agreement shall be deemed to have been given on the date
the same is deposited in the United States Mail registered or certified, return
receipt requested, postage prepaid, or deposited with Federal Express, Airborne
or another reputable overnight courier, addressed to the party to which the
notice is to be given at the address set forth below, or at any other address
specified in a notice given by such party to the others not less than ten (10)
days prior to the effective date of the address change:

 

If to Lender:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Lessor:

 

 

 

 

 

 

 

 

 

 

 



Exhibit F-3

--------------------------------------------------------------------------------


With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to Lessee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)          Notice of Default. Lessee will provide to Lender each notice of
default by Lessor, as and when it provides such notice to Lessor, and Lender
will have the right, but not the obligation, to cure any such default within 15
days after the expiration of the time provided in the Lease to Lessor to cure
such default, provided that if Lender, acting with diligence, cannot cure such
default within such 15-day period, Lender’s commencement of a remedy within such
15-day period will be sufficient so long as a cure is effected within a
reasonable time. Lessee agrees not to exercise any of its remedies in connection
with any default notice to Lessor until the expiration of the cure period
provided to Lender by this Agreement, and Lessee hereby agrees to accept any
cure from Lender as if made by Lessor. Notwithstanding the foregoing, unless
Lender otherwise agrees in writing to assume any obligations of Lessor under the
Lease, Lessor shall remain solely liable to perform Lessor’s obligations under
the Lease, both before and after Lender’s exercise of any right or remedy under
this Agreement.

 

(c)          No Advance Rent. Lessee will not pay the rent or any other sums due
under the Lease more than one month in advance, except with the written consent
of Lender.





Exhibit F-4

--------------------------------------------------------------------------------


(d)          Insurance and Condemnation Proceeds. Notwithstanding any provision
of the Lease to the contrary, in the event an Event of Default (as defined in
the Lease) by Lessee has occurred and is continuing, the Mortgage and the other
documents executed in connection with the Loan shall control the application of
insurance or condemnation proceeds and the restoration of the Premises or the
Project in the event of a casualty loss or a taking. So long as (i) no Event of
Default exists under the Lease, and (ii) Lessee is causing the Demised Premises
to be restored in accordance with either Section 13.2 or Section 14.3 of the
Lease, as applicable, Lender shall make insurance and condemnation proceeds that
are received by Lender available to Lessee to rebuild or restore the Premises or
the Project so long as Lessee complies in all respects with any reasonable terms
of and conditions of the Mortgage regarding completion of such repair and
restoration, provided that any provisions of the Mortgage that purport to
condition or control disbursement of the loan proceeds based on the status of
the loan from Mortgagee to Landlord, including, but not limited to, provisions
that purport to condition availability of proceeds on the absence of an event of
a default by Landlord under the Mortgage or other loan documents, or upon
attainment and/or maintenance of a particular loan-to-value ratio, or any
provisions that require the repair and restoration to be completed in any time
period less than eighteen months from the date of damage or taking, shall not,
for the purposes of this sentence, be deemed to be “terms and conditions of the
Mortgage regarding completion of such repair and restoration.”

 

(e)          Assignment of Rents. Lessor and Lessee acknowledge that Lender is
entitled, pursuant to an Assignment of Leases and Rents executed by Lessor in
favor of Lender, to receive and collect all rent payable under the Lease
directly from Lessee. Lessee agrees to pay all of said rent directly to Lender
upon receipt of a written request from Lender. Until Lessee receives such
request from Lender, Lessee will pay all of said rent to Lessor in accordance
with the provisions of the Lease. Upon Lessee’s receipt of such request, Lessee
will not be required to determine whether Lessor is in default under the Loan or
the Mortgage.

 

(f)           No Modification or Termination. Neither Lessor nor Lessee will
cancel or terminate the Lease or amend, modify, supplement, or in any manner
alter any of its terms without the prior written consent of Lender.

 

(g)          No Other Subordination. Neither Lessor nor Lessee will, during the
term of the Mortgage, permit the Lease to become subordinate to the lien of any
mortgage or security instrument in favor of any person or entity other than
Lender.

 

(h)          Successors and Assigns. This Agreement will be binding upon and
will inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives, successors and assigns,
including any New Owner.

 

(i)           Governing Law. This Agreement and the Lease will be governed by
and construed and interpreted in accordance with the internal laws of the State
of Minnesota.


Exhibit F-5

--------------------------------------------------------------------------------


(j)           Counterparts. This Agreement may be signed in counterparts and
each counterpart shall be effective as an original when counterparts have been
signed by all parties.

 

[signature pages to follow]
















Exhibit F-6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Subordination, Non-Disturbance and Attornment Agreement
has been duly executed as of the day and year first above written.

 

 

LENDER:

 

 

 

 

 

 

 

 



 

By: 



 

 

Its:

 

 

 

 

STATE OF MINNESOTA

)

) ss.

COUNTY OF HENNEPIN

)

 

The foregoing was acknowledged before me this _____ day of _______ 200____, by
_______________________, the ___________________of ___________________, a
__________________, on behalf of the association.

 

 

 

 

 

 

 

Notary Public

 

 

 

 

 

BORROWER:

 

 

 

OPUS NORTHWEST, L.L.C.

 

 

 

 



 

By: 



 

 

Its:

 

 

 

STATE OF MINNESOTA

)

) ss.

COUNTY OF HENNEPIN

)

 

The foregoing was acknowledged before me this ___ day of ________, 200__, by
_______________, the _______________ of Opus Northwest, L.L.C., a Delaware
limited liability company, on behalf of the company.

 

 

 

 

 

 

Notary Public



Exhibit F-7

--------------------------------------------------------------------------------


 

____________________________, a ________________
_____________________



 


 

By: 



 

 

Its:

 

 

 

STATE OF __________

)

) ss.

COUNTY OF ________

)

 

 

The foregoing was acknowledged before me this _____ day of ___________ 200__, by
____________________, the ______________of ____________________, a
________________, on behalf of the ___________________.

 

 


 

 

 

Notary Public

 

 

 

This document was drafted by:

















Exhibit F-8

--------------------------------------------------------------------------------


EXHIBIT A

 

Legal Description



















Exhibit F-9

--------------------------------------------------------------------------------


EXHIBIT “G”

 

INTENTIONALLY OMITTED



















Exhibit G-1

--------------------------------------------------------------------------------


EXHIBIT “H”

 

FORM OF TENANT ESTOPPEL

ESTOPPEL CERTIFICATE

 

(Pre-Commencement)

 

The undersigned understands that ___________________________, a
_________________________ (“Lender”), whose address is

 

 

 

 

 

                     

is making a construction loan (the “Loan”) to
__________________________________, a _________________ (“Borrower”), secured by
a Combination Mortgage [Deed of Trust], Security Agreement and Fixture Financing
Statement (the “Mortgage”) covering that certain project located in
_______________________ and commonly known as ____________________________ (the
“Project”), and by an Assignment of Leases and Rents, covering all leases of and
rents from the Project (the “Assignment”). The undersigned is a tenant in the
Project pursuant to that certain lease dated ________, 200_ (the “Lease”)
between Borrower, as lessor, and the undersigned, as lessee, which lease covers
approximately __________ square feet of leasable area in the Project (the
“Premises”). With the understanding that Lender will rely upon the statements
and representations made herein, the undersigned hereby certifies and confirms
to Lender, its successors and assigns, that, as of the date hereof:

 

1.            Lease Effective. The Lease sets forth all of the agreements and
understandings between Borrower, its agents, successors and assigns
(collectively called “Lessor”) and the undersigned with respect to the Premises;
there are no other written or oral agreements or understandings between Lessor
and the undersigned with respect to the Premises or the Project; and the Lease
is in full force and effect in accordance with its terms. Attached to this
Estoppel Certificate as Exhibit A is a full, true, complete and correct copy of
the Lease, together with any and all exhibits, and attachments thereto and any
and all amendments, modifications, and assignments thereof. Except as attached
hereto as Exhibit A, the Lease has not been altered, amended, modified, changed,
supplemented, terminated, canceled or superseded in any manner.

 

2.            Term. The term of the Lease is scheduled to commence on
_______________, 200_, and, excluding any optional renewal or extension terms
pursuant to the Lease, to terminate on ______________, _______. The undersigned
has the following options to renew or extend the term of the Lease: [Write
“NONE” if there is none]
__________________________________________________________.

 

3.            Rent. The basic minimum rental payment for the Premises during the
first _____ years of the Lease term will be $_____________ per month, together
with the prorata share of all real estate taxes, insurance premiums, common area
costs and operating expenses of the Project, and


Exhibit H-1

--------------------------------------------------------------------------------


all percentage rent required by the Lease. No rents have been prepaid under the
Lease. No periods of free rental are provided for under the Lease.

 

4.            No Options or Purchase Rights. Except for any option to renew or
extend the term of the Lease listed in paragraph 2 above, the undersigned has no
rights (including, without limitation, no rights of first refusal or rights of
negotiation) with respect to the occupancy of any portion of the Project other
than the Premises or the purchase of any portion of the Project.

 

5.            No Default. To the undersigned’s knowledge, no default by Lessor
or the undersigned in the performance of the agreements, duties, obligations,
terms and conditions under the Lease to be by them respectively performed exists
on the date hereof, and no event has occurred which, after the passage of time
or expiration of any notice, grace or right to cure period provided for by law
or in the Lease, would constitute a default under the Lease, except as follows:
[Write “NONE” if there is none] ___________________________.

 

6.            No Claims. The undersigned does not now have or hold any claim
against Lessor which might be set off or credited against future rents due or to
become due under the Lease or which might be used as a defense to enforcement of
the Lease. The undersigned has paid Lessor a security deposit of: [Write “NONE”
if there is none] ___________________________.

 

7.            No Transfer or Encumbrance. Except for the Assignment, the
undersigned has received no notice of a sale, transfer, assignment,
hypothecation, encumbrance or pledge of the Lease or the rents thereunder.

 

8.            Brokers. No broker or other intermediary is entitled to receive
any leasing, brokerage or other commission or compensation out of or with
respect to rent under the Lease or the Lease itself or any renewal or extension
thereof, except as follows: [Write “NONE” if there is none]
___________________________.

 

9.            No Sublease or Assignment. The undersigned has not subleased any
portion of the Premises and has not assigned, whether outright or by collateral
assignment, all or any portion of its rights under the Lease.

 

10.          No Insolvency. No petition in bankruptcy, insolvency,
reorganization or rearrangement under any bankruptcy or insolvency law has been
filed by or against the undersigned; no action has been commenced for the
appointment of a trustee or receiver of the undersigned or any of its property;
and the undersigned is not insolvent and has not made an assignment for the
benefit of its creditors.

 

11.          Plans and Specifications. A list of the plans and specifications
for the Premises [and the Project] is set forth on the Exhibit B attached to
this Estoppel Certificate as set forth in the Lease. To the extent required by
the Lease, the undersigned has approved the plans and specifications set forth
on Exhibit B.

 

12.          Authority. The individual signing this Estoppel Certificate on
behalf of the undersigned has been duly authorized by the undersigned to do so
and thereby to bind the undersigned. This


Exhibit H-2

--------------------------------------------------------------------------------


Estoppel Certificate shall be binding upon the undersigned, its heirs, personal
representatives, executors, administrators, successors and assigns, and shall
inure to the benefit of Lender, its successors and assigns, and to no other
person, party or entity.

 

13.          Governing Law, Survival. This Estoppel Certificate shall be
governed by, and construed and interpreted in accordance with, the internal laws
of the State of Minnesota. All statements and representations set forth herein
shall survive the closing of the Loan and the delivery of this Estoppel
Certificate.

 

14.          Completed Improvements Estoppel. The undersigned agrees to execute
the Estoppel Certificate attached hereto as Exhibit C and hereby incorporated
herein following the completion of construction of the Premises, the
undersigned’s acceptance and taking of occupancy thereof, and the commencement
of the term of the Lease.

 

Dated: __________________, 200_.

 

 


Address:

 

[Tenant]

 

 

 

 

 

 

 

 

By:

 

Attn:

 

 

Its:

 

 

 

Subscribed and sworn to

before me this _____ day

of ______________, 200_.

 


____________________________

Notary Public





Exhibit H-3

--------------------------------------------------------------------------------


EXHIBIT A

 

Lease

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Plans and Specifications

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Form of Estoppel Certificate

(Completed Improvements)

 

ESTOPPEL CERTIFICATE

 

(Completed Improvements)

 


The undersigned understands that ___________________________, a
_________________________ (“Lender”), whose address is

 

 

 

 

 

 

has made a construction loan (the “Loan”) to __________________________________,
a _________________ (“Borrower”), secured by a Combination Mortgage [Deed of
Trust], Security Agreement and Fixture Financing Statement (the “Mortgage”)
covering that certain project located in _______________________ and commonly
known as ____________________________ (the “Project”), and by an Assignment of
Leases and Rents, covering all leases of and rents from the Project (the
“Assignment”). The undersigned is a tenant in the Project pursuant to that
certain lease dated ________, 200_ (the “Lease”) between Borrower, as lessor and
the undersigned, as lessee, which lease covers approximately __________ square
feet of leasable area in the Project (the “Premises”). With the understanding
that Lender will rely upon the statements and representations made herein, the
undersigned hereby certifies and confirms to Lender, its successors and assigns,
that, as of the date hereof:


Exhibit H-4

--------------------------------------------------------------------------------


1.            Lease Effective. The Lease sets forth all of the agreements and
understandings between Borrower, its agents, successors and assigns
(collectively called “Lessor”) and the undersigned with respect to the Premises;
there are no other written or oral agreements or understandings between Lessor
and the undersigned with respect to the Premises or the Project; and the Lease
is in full force and effect in accordance with its terms. Attached to this
Estoppel Certificate as Exhibit A is a full, true, complete and correct copy of
the Lease, together with any and all exhibits, and attachments thereto and any
and all amendments, modifications, and assignments thereof. Except as attached
hereto as Exhibit A, the Lease has not been altered, amended, modified, changed,
supplemented, terminated, canceled or superseded in any manner.

 

2.

Completion and Possession.

 

a.            Conditions precedent fulfilled. Lessor and the undersigned have
fulfilled and complied with all conditions precedent to the acceptance and
possession of the Leased Premises by the undersigned.

 

b.            Improvements completed. Any and all improvements and space
required to be furnished by Lessor to the undersigned by the terms of the Lease,
including but not limited to parking facilities, have been completed and so
furnished to the full satisfaction of the undersigned, except as follows: [Write
“NONE” if there is none]
______________________________________________________________________.

 

c.            Lessor’s duties performed. All duties of Lessor of an inducement
nature under the Lease have been fully performed by Lessor.

 

d.            Acceptance and occupancy. The undersigned has accepted and is in
possession and occupancy of the Leased Premises, pursuant to the Lease, without
condition, qualification or reservation.

 

3.            Term. The term of the Lease commenced on ______, 200_, and,
excluding any optional renewal or extension terms pursuant to the Lease, will
terminate on __________, ____. The undersigned has the following options to
renew or extend the term of the Lease: [Write “NONE” if there is none]
_______________________________.

 

4.            Rent. The full amount of the basic minimum monthly rental payment
for the Leased Premises commenced to accrue on ___________, 200__. Excluding any
percentage rent and contributions to real estate taxes, insurance premiums,
common area costs and operating expenses required by the Lease, the full amount
of the annual basic minimum monthly rental payment during the first _______
years of the Lease term is $______________. No rents have been prepaid under the
Lease, except for the normal prepayment thereof for no more than one (1) month
in advance. The most recent payment of rent made by the undersigned under the
Lease was made on __________________, 200__, and covers the period through
______________, 200__. No periods of free rental are provided for under the
Lease.

 

5.            No Options or Purchase Rights. [Except for the option to renew or
extend the term of the Lease listed in paragraph 3 above,] the undersigned has
no rights (including, without


Exhibit H-5

--------------------------------------------------------------------------------


limitation, no rights of first refusal or rights of negotiation) with respect to
the occupancy of any portion of the Project other than the Premises or the
purchase of any portion of the Project.

 

6.            No Default. To the undersigned’s knowledge, no default by Lessor
or the undersigned in the performance of the agreements, duties, obligations,
terms and conditions under the Lease to be by them respectively performed exists
on the date hereof, and no event has occurred which, after the passage of time
or expiration of any notice, grace or right to cure period provided for by law
or in the Lease, would constitute a default under the Lease, except as follows:
[Write “None” if there is none] ___________________.

 

7.            No Claims. The undersigned does not now have or hold any claim
against Lessor which might be set off or credited against future rents due or to
become due under the Lease or which might be used as a defense to enforcement of
the Lease. The undersigned has paid Lessor a security deposit of: [Write “NONE”
if there is none] $____________.

 

8.            No Transfer or Encumbrance. Except for the Assignment, the
undersigned has received no notice of a sale, transfer, assignment,
hypothecation, encumbrance or pledge of the Lease or the rents thereunder.

 

9.            Brokers. No broker or other intermediary is entitled to receive
any leasing, brokerage or other commission or compensation out of or with
respect to rent under the Lease or the Lease itself or any renewal or extension
thereof, except as follows: [Write “NONE” if there is none]
___________________________.

 

10.          No Sublease or Assignment. The undersigned has not subleased any
portion of the Premises and has not assigned, whether outright or by collateral
assignment, all or any portion of its rights under the Lease.

 

11.          No Insolvency. No petition in bankruptcy, insolvency,
reorganization or rearrangement under any bankruptcy or insolvency law has been
filed by or against the undersigned; no action has been commenced for the
appointment of a trustee or receiver of the undersigned or any of its property;
and the undersigned is not insolvent and has not made an assignment for the
benefit of its creditors.

 

12.          Authority. The individual signing this Estoppel Certificate on
behalf of the undersigned has been duly authorized by the undersigned to do so
and thereby to bind the undersigned. This Estoppel Certificate shall be binding
upon the undersigned, its heirs, personal representatives, executors,
administrators, successors and assigns, and shall inure to the benefit of
Lender, its successors and assigns, and to no other person, party or entity.

 

13.          Governing Law, Survival. This Estoppel Certificate shall be
governed by, and construed and interpreted in accordance with, the internal laws
of the State of Minnesota. All statements and representations set forth herein
shall survive the closing of the Loan and the delivery of this Estoppel
Certificate.



Exhibit H-6

--------------------------------------------------------------------------------


Dated: __________________, 200__.

 

 


Address:

 

[Tenant]

 

 

 

 

 

 

 

 

By:

 

Attn:

 

 

Its:

 

 

 

Subscribed and sworn to

before me this _____ day

of ______________, 200_.

 


____________________________

Notary Public

 

 

The foregoing was acknowledged before me this _____ day of ___________, 200__,
by ___________________, the ______________of ___________________, a
__________________, on behalf of the ___________________.

 


_____________________________

Notary Public






Exhibit H-7

--------------------------------------------------------------------------------


EXHIBIT A

 

Lease









Exhibit H-8

--------------------------------------------------------------------------------